Exhibit 10.1

 



AMENDED AND RESTATED CREDIT AGREEMENT

 

Amended and Restated as of April 16, 2018

 

among

 

SS&C TECHNOLOGIES, INC.,
SS&C TECHNOLOGIES HOLDINGS EUROPE S.À R.L.,
SS&C EUROPEAN HOLDINGS S.À R.L. and

 

SS&C FINANCING LLC,
as the Borrowers,

 

SS&C TECHNOLOGIES HOLDINGS, INC.,
as the Parent,

 

CERTAIN SUBSIDIARIES IDENTIFIED HEREIN,
as Guarantors,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and as an L/C Issuer,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as an L/C Issuer,

 

THE OTHER LENDERS PARTY HERETO,

 

CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS BANK PLC and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC. and 

RBC CAPITAL MARKETS,
as Co-Managers

 

____________________

 

 

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS AND ACCOUNTING TERMS 2 1.01   Defined Terms 2 1.02   Other
Interpretive Provisions 71 1.03   Accounting Terms 72 1.04   Rounding 73
1.05   Exchange Rates; Currency Equivalents 73 1.06   Additional Alternative
Currencies 74 1.07   Change of Currency 75 1.08   Times of Day 75 1.09   Letter
of Credit Amounts 75 1.10   Guaranty and Security Principles 76
1.11   [Reserved] 76 1.12   Limited Condition Acquisitions 76 1.13   Additional
Borrowers 76 1.14   Designated U.S. Co-Borrower 78 Article II THE COMMITMENTS
AND CREDIT EXTENSIONS 78 2.01   Revolving Loans, Term Loans and Incremental Term
Loans 78 2.02   Borrowings, Conversions and Continuations of Loans 84
2.03   Letters of Credit 86 2.04   [Reserved] 96 2.05   Prepayments 96
2.06   Termination or Reduction of Commitments 101 2.07   Repayments of Loans
102 2.08   Interest 104 2.09   Fees 105 2.10   Computation of Interest and Fees
106 2.11   Evidence of Debt 106 2.12   Payments Generally; Administrative
Agent’s Clawback 107 2.13   Sharing of Payments by Lenders 109 2.14   Cash
Collateral 110 2.15   Defaulting Lenders 111 2.16   Special Provisions Relating
to a Re-Allocation Event 113 2.17   Refinancing Amendments 113 2.18   Extension
of Term Loans; Extension of Revolving Loans 115 Article III TAXES, YIELD
PROTECTION AND ILLEGALITY 120 3.01   Taxes 120 3.02   Illegality 124
3.03   Inability to Determine Rates; Alternate Rate of Interest 125

 

 



i 

 

 

3.04   Increased Costs 125 3.05   Compensation for Losses 127 3.06   Mitigation
Obligations; Replacement of Lenders 127 3.07   Survival 128 Article IV GUARANTY
128 4.01   The Guaranty 128 4.02   Obligations Unconditional 129
4.03   Reinstatement 130 4.04   Certain Additional Waivers 131 4.05   Remedies
131 4.06   Rights of Contribution 132 4.07   Guarantee of Payment; Continuing
Guarantee 132 4.08   Limitation on Guaranty by Luxembourg Guarantors 132
4.09   Limitation on Guaranty 133 4.10   Limitation on Guaranty by Swiss
Guarantors 133 4.11   Keepwell 135 Article V CONDITIONS PRECEDENT 135
5.01   [Reserved] 135 5.02   Conditions to Credit Extensions After the
Restatement Effective Date 135 Article VI REPRESENTATIONS AND WARRANTIES 136
6.01   Existence 136 6.02   Corporate Power; Authorization 136 6.03   No
Contravention 137 6.04   Binding Effect 137 6.05   Financial Statements; No
Material Adverse Effect 137 6.06   Litigation 138 6.07   No Default 138
6.08   Ownership of Property 138 6.09   Environmental Compliance 138
6.10   Insurance 138 6.11   Taxes 138 6.12   ERISA Compliance 139
6.13   Subsidiaries 140 6.14   Use of Proceeds; Margin Regulations; Investment
Company Act 140 6.15   Disclosure 140 6.16   Compliance with Laws 140
6.17   Intellectual Property 141 6.18   Solvency 141 6.19   Perfection of
Security Interests in the Collateral 141 6.20   Business Locations; Taxpayer
Identification Number 141 6.21   Sanctions 142

 

 



ii 

 

 

6.22   Anti-Corruption Laws; FCPA 142 6.23   COMI 142 Article VII AFFIRMATIVE
COVENANTS 143 7.01   Financial Statements 143 7.02   Certificates; Other
Information 143 7.03   Notices 145 7.04   Payment of Taxes 146
7.05   Preservation of Existence, Etc. 146 7.06   Maintenance of Properties 146
7.07   Maintenance of Insurance 147 7.08   Compliance with Laws 147 7.09   Books
and Records 147 7.10   Inspection Rights 147 7.11   Use of Proceeds 148
7.12   Additional Subsidiaries 148 7.13   Further Assurances 149 7.14   Pledged
Assets 149 7.15   COMI 151 7.16   Ratings 151 7.17   Designation of Subsidiaries
151 7.18   Margin Regulations 152 7.19   Post-Closing Obligations 152
7.20   Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions 152 Article VIII NEGATIVE COVENANTS 152 8.01   Liens 152
8.02   Investments 154 8.03   Indebtedness 156 8.04   Fundamental Changes 159
8.05   Dispositions 160 8.06   Restricted Payments 161 8.07   Change in Nature
of Business 162 8.08   Transactions with Affiliates 162 8.09   Burdensome
Agreements 162 8.10   Use of Proceeds 163 8.11   Financial Covenant 163
8.12   Prepayment of Other Indebtedness, Etc. 164 8.13   Organization Documents;
Fiscal Year; Legal Name, State of Formation and Form of Entity 165 Article IX
EVENTS OF DEFAULT AND REMEDIES 165 9.01   Events of Default 165

 

 



iii 

 

 

9.02   Remedies Upon Event of Default 168 9.03   Application of Funds 169
Article X ADMINISTRATIVE AGENT 171 10.01   Appointment and Authority 171
10.02   Rights as a Lender 172 10.03   Exculpatory Provisions 172
10.04   Reliance by Administrative Agent 173 10.05   Delegation of Duties 173
10.06   Resignation of Administrative Agent 174 10.07   Non-Reliance on
Administrative Agent and Other Lenders 175 10.08   No Other Duties; Etc. 175
10.09   Administrative Agent May File Proofs of Claim 175 10.10   Collateral and
Guaranty Matters 176 10.11   Secured Swap Contracts and Secured Treasury
Management Agreements 177 10.12   Delivery of Information 177 Article XI
MISCELLANEOUS 177 11.01   Amendments, Etc. 177 11.02   Notices; Effectiveness;
Electronic Communications 181 11.03   No Waiver; Cumulative Remedies;
Enforcement 183 11.04   Expenses; Indemnity; and Damage Waiver 184
11.05   Payments Set Aside 186 11.06   Successors and Assigns 186
11.07   Treatment of Certain Information; Confidentiality 192 11.08   Set-off;
Several Obligations 193 11.09   Interest Rate Limitation 194
11.10   Counterparts; Integration; Effectiveness 194 11.11   Survival of
Representations and Warranties 194 11.12   Severability 195 11.13   Replacement
of Lenders 195 11.14   Governing Law; Jurisdiction; Etc. 196 11.15   Waiver of
Right to Trial by Jury 198 11.16   No Advisory or Fiduciary Responsibility 198
11.17   Electronic Execution of Assignments and Certain Other Documents 199
11.18   USA PATRIOT Act Notice 199 11.19   Judgment Currency 199 11.20   Release
of Collateral and Guaranty Obligations 200 11.21   Waiver of Sovereign Immunity
201 11.22   Intercreditor Agreements 201 11.23   Certain ERISA Matters 202
11.24   Acknowledgement and Consent to Bail-In of EEA Financial Institutions 204

 

iv 

 

SCHEDULES

 



1.01 Post-Closing Reorganization Transactions     2.01 Commitments and
Applicable Percentages     6.02 Consents     6.06 Litigation     6.10 Insurance
    6.13 Subsidiaries     6.17 IP Rights     6.20(a) Locations of Real Property
    6.20(b) Locations of Tangible Personal Property     6.20(c) Location of
Chief Executive Office, Taxpayer Identification Number, Etc.     6.20(d) Changes
in Legal Name, State of Formation and Structure     7.19 Post-Closing
Obligations     8.01 Liens Existing on the Restatement Effective Date    
8.02(b) Investments Existing on the Restatement Effective Date     8.03
Indebtedness Existing on the Restatement Effective Date     8.05 Dispositions  
  8.08 Affiliate Transactions     11.02 Certain Addresses for Notices



 



v 

 

EXHIBITS

 



1.01(a) Form of Incremental Term Loan Agreement     1.01(b) Form of
Re-Allocation Agreement     1.01(d) Form of Term Note     1.01(e) Form of
Revolving Note     1.10 Guaranty and Security Principles     1.13(d) Form of
Substitute Affiliate Lender Designation Notice     2.01(e) Form of Incremental
Joinder     2.02 Form of Loan Notice     5.01(j) Form of Solvency Certificate  
  7.02 Form of Compliance Certificate     7.12 Form of Joinder Agreement    
11.06(b) Form of Assignment and Assumption



 

vi 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, amended and restated as of April 16,
2018, among SS&C TECHNOLOGIES, INC., a Delaware corporation (the “Company”),
SS&C EUROPEAN HOLDINGS, a société à responsabilité limitée, organized under the
laws of Luxembourg having its registered office at 2, rue Jean Monnet, L-2180,
Luxembourg, Grand-Duchy of Luxembourg and registered with the Luxembourg
Register of Commerce and Companies under number B173925 (the “Designated
Borrower 1”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a société à responsabilité
limitée, organized under the laws of Luxembourg having its registered office at
2, rue Jean Monnet, L-2180, Luxembourg, Grand-Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B163.061
(the “Designated Borrower 2”), SS&C FINANCING LLC, a Delaware limited liability
company that is member-managed and directly (or, to the extent indirect
ownership (as opposed to direct ownership) is not adverse to the Lenders from a
tax perspective, or indirectly) wholly-owned by the Designated Borrower 2 (the
“Designated U.S. Co-Borrower” and, together with the Designated Borrower 1 and
the Designated Borrower 2, each a “Designated Borrower” and, collectively the
“Designated Borrowers” and the Designated Borrowers, together with the Company,
the “Borrowers” and each a “Borrower”), SS&C TECHNOLOGIES HOLDINGS, INC., a
Delaware corporation (the “Parent”), the other Guarantors (defined herein), the
Lenders (defined herein), Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and as an L/C Issuer and Morgan Stanley Senior Funding,
Inc., as an L/C Issuer.

 

WHEREAS, the Company is party to that certain Credit Agreement, dated as of July
8, 2015, among the Company, the Designated Borrower 1, the Designated Borrower
2, the Parent, the other Guarantors, the Lenders, Deutsche Bank AG New York
Branch, as Administrative Agent and as an L/C Issuer and Morgan Stanley Senior
Funding, Inc., as an L/C Issuer (as amended by that certain First Amendment to
the Credit Agreement dated as of March 2, 2017, and as it may be further
amended, restated, supplemented or otherwise modified prior to the Restatement
Effective Date, the “Existing Credit Agreement”);

 

WHEREAS, pursuant to that certain Resignation and Appointment Agreement dated as
of April 16, 2018, Deutsche Bank AG New York Branch as the Resigning Collateral
Agent and Resigning Administrative Agent (each as defined therein), has resigned
as collateral agent and administrative agent effective as of the Restatement
Effective Date and Credit Suisse AG, Cayman Islands Branch shall serve as
Successor Collateral Agent and Successor Administrative Agent (each as defined
therein) in such capacities from and after the Restatement Effective Date;

 

WHEREAS, the Required Lenders and other parties to the Second Amendment to the
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
in its entirety to read as set forth in this Agreement, and it has been agreed
by such parties that the Loans and any Letters of Credit outstanding as of the
Restatement Effective Date and other “Obligations” under (and as defined in) the
Existing Credit Agreement (including indemnities) shall be governed by and
deemed to be outstanding under this Agreement with the intent that the terms of
this Agreement shall supersede the terms of the Existing Credit Agreement, and
all references to the Existing Credit Agreement in any Loan Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Agreement and the provisions hereof;

 

1

 

provided that (1) the grants of security interests and Liens under and pursuant
to the Loan Documents shall continue unaltered to secure, guarantee, support and
otherwise benefit the secured Obligations of the Company and the other Loan
Parties under the Existing Credit Agreement and this Agreement and each other
Loan Document and each of the foregoing shall continue in full force and effect
in accordance with its terms except as expressly amended thereby or hereby or by
the Second Amendment, and the parties hereto hereby ratify and confirm the terms
thereof as being in full force and effect and unaltered by this Agreement, (2)
the letters of credit identified on Schedule 8.03 hereto (the “Existing Letters
of Credit”) shall be deemed to be Letters of Credit for all purposes under this
Agreement and (3) it is agreed and understood that this Agreement does not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
under the Existing Credit Agreement or any other Loan Document except as
expressly modified by this Agreement, nor does it operate as a waiver of any
right, power or remedy of any Lender under any Loan Document.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“2017 Refinancing Arranger” means Morgan Stanley Senior Funding Inc., in its
capacity as sole lead arranger and bookrunner with respect to the First
Amendment and the transactions contemplated thereby.

 

“2017 Refinancing Exchanged Term B-1 Loans” means the 2017 Refinancing Term B-1
Loans resulting from the 2017 Refinancing Term Loan Exchange.

 

“2017 Refinancing Exchanged Term B-2 Loans” means the 2017 Refinancing Term B-2
Loans resulting from the 2017 Refinancing Term Loan Exchange.

 

“2017 Refinancing New Term B-1 Lender” means each Person that has executed and
delivered (as a “2017 Refinancing New Term B-1 Lender”) a counterpart of the
First Amendment to the Original Administrative Agent and the 2017 Refinancing
Arranger in accordance with the terms thereof.

 

“2017 Refinancing New Term B-1 Loans” means the term loans made to the Company
by the 2017 Refinancing New Term B-1 Lenders on the First Amendment Effective
Date.

 

“2017 Refinancing New Term B-2 Lender” means each Person that has executed and
delivered (as a “2017 Refinancing New Term B-2 Lender”) a counterpart of the
First Amendment to the Original Administrative Agent and the 2017 Refinancing
Arranger in accordance with the terms thereof.

 

2

 

“2017 Refinancing New Term B-2 Loans” means the term loans made to the
Designated Borrower 1 by the 2017 Refinancing New Term B-2 Lender on the First
Amendment Effective Date.

 

“2017 Refinancing Term A-1 Loans” has the meaning assigned to such term in the
Existing Credit Agreement.

 

“2017 Refinancing Term A-2 Loans” has the meaning assigned to such term in the
Existing Credit Agreement.

 

“2017 Refinancing Term B-1 Lender” means a Term Lender with an outstanding 2017
Refinancing Term B-1 Loan.

 

“2017 Refinancing Term B-1 Loans” means the term loans resulting from the
consolidation of the 2017 Refinancing Exchanged Term B-1 Loans and the 2017
Refinancing New Term B-1 Loans pursuant to the 2017 Refinancing Term Loan
Consolidation.

 

“2017 Refinancing Term B-2 Lender” means a Term Lender with an outstanding 2017
Refinancing Term B-2 Loan.

 

“2017 Refinancing Term B-2 Loans” means the term loans resulting from the
consolidation of the 2017 Refinancing Exchanged Term B-2 Loans and the 2017
Refinancing New Term B-2 Loans pursuant to the 2017 Refinancing Term Loan
Consolidation.

 

“2017 Refinancing Term Loan Consolidation” shall mean (a) the consolidation of
the 2017 Refinancing New Term B-1 Loans and the 2017 Refinancing Exchanged Term
B-1 Loans and (b) the consolidation of the 2017 Refinancing New Term B-2 Loans
and the 2017 Refinancing Exchanged Term B-2 Loans, in each case pursuant to the
First Amendment.

 

“2017 Refinancing Term Loan Exchange” means the exchange on the First Amendment
Effective Date of (a) Term B-1 Loans for 2017 Refinancing Exchanged Term B-1
Loans and (b) Term B-2 Loans for 2017 Refinancing Exchanged Term B-2 Loans, as
applicable, pursuant to the First Amendment.

 

“2018 Senior Notes” means the unsecured senior notes issued by the Parent
pursuant to the 2018 Senior Notes Indenture, if any.

 

“2018 Senior Notes Documents” means the 2018 Senior Notes, the 2018 Senior Notes
Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the 2018 Senior Notes.

 

“2018 Senior Notes Indenture” means the Indenture, if any, among the Parent, the
Company, the other Domestic Guarantors and the financial institution identified
therein as trustee.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or a
substantial portion of the property of, or a line of business, product line or
division of, another Person or (b) Equity

 

3

 

Interests of another Person that, upon the consummation thereof, will be a
Subsidiary owned directly or indirectly by the Parent or a Designated Borrower,
in each case whether or not involving a merger or consolidation with such other
Person.

 

“Act” has the meaning specified in Section 11.18.

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of any Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.17, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) (A) in the case of Refinancing Term Loans, the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that such Additional Refinancing Lender is not then an existing
Lender, an Affiliate of a then existing Lender or an Approved Fund or (B) in the
case of Refinancing Revolving Commitments, the Administrative Agent and each L/C
Issuer, such approval not to be unreasonably withheld or delayed, to the extent
that such Additional Refinancing Lender is not then an existing Revolving
Lender, an Affiliate of an existing Revolving Lender or an Approved Fund with
respect to a Revolving Lender and (ii) the Company (such approval not to be
unreasonably withheld, delayed or conditioned).

 

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to the
Eurocurrency Rate for such Interest Period multiplied by the Statutory Reserve
Rate.

 

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as administrative agent and/or collateral agent under any of the Loan
Documents, or any successor administrative agent and/or collateral agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

 

“Advent Software Luxembourg” means Advent Software Luxembourg, a société à
responsabilité limitée organized under the laws of Luxembourg having its
registered office at 2, rue Jean Monnet, L-2180 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B198391.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the

 

4

 

Restatement Effective Date is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000),
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means the Euro, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Revolving Commitments. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable ECF Percentage” means, with respect to any Excess Cash Flow Period,
the percentage of Excess Cash Flow required to be repaid pursuant to Section
2.05(b)(iii) for such Excess Cash Flow Period.

 

“Applicable L/C Issuer” means, with respect to any Letter of Credit, the L/C
Issuer with respect thereto.

 

“Applicable L/C Sublimit” means (a) with respect to each L/C Issuer on the
Restatement Effective Date, the amount set forth opposite such L/C Issuer’s name
on Schedule 2.01 and (b) with respect to any other Person that becomes an L/C
Issuer hereunder, such amount as agreed to in writing by the Company and such
Person at the time such Person becomes an L/C Issuer pursuant to the terms of
the applicable agreement pursuant to which such entity agrees to become an L/C
Issuer hereunder, as each of the foregoing amounts may be decreased or increased
from time to time with the written consent of the Company and the L/C Issuers
(provided that any increase in the Applicable L/C Sublimit with respect to any
L/C Issuer shall only require the consent of the Company and such L/C Issuer).

 

“Applicable Percentage” means with respect to (a) any Revolving Lender at any
time, with respect to such Revolving Lender’s Revolving Commitment at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that if the commitment of each Revolving
Lender to make Revolving Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Revolving Lender shall be determined based on the Applicable Percentage of
such Revolving Lender most recently in effect, giving effect to any subsequent
assignments and (b) any Term Lender under a given Term Facility at any time,
with respect to such Term Lender’s Term Loans under such Term Facility at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of all Term Loans under such Term Facility held by such Term
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the

 

5

 

name of such Lender on Schedule 2.01, in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, in any documentation executed by
such Lender pursuant to Section 2.01(f), in any Extension Amendment or in any
Refinancing Amendment, as applicable. The Applicable Percentages of the
Revolving Lenders shall be subject to adjustment as provided in
Section 2.15(iv).

 

“Applicable Rate” means:

 

(a)with respect to an Incremental Term Loan, the percentage(s) per annum set
forth in the applicable Incremental Term Loan Agreement;

 

(b)with respect to the 2017 Refinancing Term B-1 Loans (i) maintained as Base
Rate Loans, 1.25% per annum and (ii) maintained as Eurocurrency Rate Loans,
2.25% per annum;

 

(c)with respect to the 2017 Refinancing Term B-2 Loans (i) maintained as Base
Rate Loans, 1.25% per annum and (ii) maintained as Eurocurrency Rate Loans,
2.25% per annum;

 

(d)with respect to the Term B-3 Loans and Term B-4 Loans,

 

Consolidated Secured Net Leverage Ratio Base Rate Loans Eurocurrency Rate Loans
≥ 4.75:1.0 1.50% 2.50% < 4.75:1.0 1.25% 2.25%

 

(e)with respect to Revolving Loans,

 

(i)       at any time prior to the Second Amendment Effective Date,

 

Consolidated Secured Net Leverage Ratio Base Rate Loans Eurocurrency Rate Loans
≥ 3.00:1.0 1.75% 2.75% < 3.00:1.0 1.50% 2.50%

 

(ii) at any time on or after the Second Amendment Effective Date,

 



6

 

 

 

Consolidated Secured Net Leverage Ratio Base Rate Loans Eurocurrency Rate Loans
≥ 4.75:1.0 1.25% 2.25% < 4.75:1.0 1.00% 2.00%

 

(f)with respect to any Class of Extended Revolving Commitments or any Extended
Term Loans or revolving credit loans or swing line loans made pursuant to any
Extended Revolving Commitments, the percentage(s) per annum set forth in the
applicable Extension Amendment, (m) with respect to any Class of Refinancing
Revolving Commitments, Refinancing Revolving Loans or Refinancing Term Loans,
the percentage(s) per annum set forth in the applicable Refinancing Amendment;
and

 

(g)with respect to the commitment fees payable in respect of undrawn Revolving
Commitments pursuant to Section 2.09(a), the following percentages per annum:

 

(i) at any time prior to the Second Amendment Effective Date,

 

Consolidated Secured Net Leverage Ratio Commitment Fee ≥ 3.00:1.0 0.50% <
3.00:1.0 0.375%

 

(ii) at any time on or after the Second Amendment Effective Date,

 

Consolidated Secured Net Leverage Ratio Commitment Fee ≥ 4.75:1.0 0.50% <
4.75:1.0 0.375%

 

in each case in clauses (d), (e) and (g) above based upon the Consolidated Net
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 7.02(b).

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in

 

7

 

accordance with such Section, then upon the request of the Required Lenders, the
highest Applicable Rate shall each apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall continue to apply until the first Business Day immediately following
the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Net Secured Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Restatement
Effective Date through the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.02(b) for the first
fiscal quarter ending after the Restatement Effective Date shall be the highest
Applicable Rate.

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or that holds a Loan
under such Facility, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Credit Suisse Securities (USA) LLC, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC and JPMorgan Chase Bank, N.A., each in its
capacity as joint lead arranger and joint bookrunner with respect to the Second
Amendment and the transactions contemplated thereby.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such

 

8

 

lease were accounted for as a Capital Lease, and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2017 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Availability Period” means with respect to the Revolving Facility, the period
from and including the Restatement Effective Date to the earliest of (i) the
Revolving Loan Maturity Date, (ii) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant
to Section 9.02.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)the Retained Excess Cash Flow Amount at such time, plus

 

(b)the cumulative amount of cash and Cash Equivalent proceeds from the sale of
Equity Interests and capital contributions (other than Disqualified Capital
Stock and Equity Interests under any Parent Equity Offerings) received by the
Parent (other than any proceeds included for purposes of determining amounts
available for Investments under Section 8.02(n)) Not Otherwise Applied and
contributed to the Company after the Restatement Effective Date in the form of
common equity, plus

 

(c)the cumulative amount of cash and Cash Equivalent proceeds from the issuance
of Indebtedness (including, for the avoidance of doubt, Disqualified Capital
Stock) of the Company or any Restricted Subsidiary, in each case, issued after
the Restatement Effective Date which has been converted into Qualified Capital
Stock of the Parent on or prior to such date, plus

 

(d)in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Company or a Restricted Subsidiary, the fair market value
of the Investments of the Company and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent the original Investments in such Unrestricted Subsidiary were made
after the Restatement Effective Date in reliance on the Available Amount
pursuant to Section 8.02(s), plus

 

9

 

(e)an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar amounts) actually received by the
Company or any Restricted Subsidiary in respect of any Investments made pursuant
to Section 8.02(s), minus

 

(f)any amount of the Available Amount used to make Investments pursuant to
Section 8.02(s) after the Restatement Effective Date and prior to such time;
minus

 

(g)any amount of the Available Amount used to make Restricted Payments pursuant
to Section 8.06(h) after the Restatement Effective Date and prior to such time;
minus

 

(h)any amount of the Available Amount used to make payments or distributions in
respect of Subordinated Debt pursuant to Section 8.12(b)(iv) after the
Restatement Effective Date and prior to such time, minus

 

(i)the amount of any Restricted Payments made pursuant to Section 8.06(c) after
the Restatement Effective Date and prior to such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as announced from time to time by CS as its “prime rate” in effect at
its principal office in New York City and (c) the Adjusted Eurocurrency Rate for
Loans denominated in Dollars (which rate shall be based upon an Interest Period
of one month and shall be determined on a daily basis) plus 1.0%; provided,
that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for any day
shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time two Business Days prior to such day; subject to the definition of
“Eurocurrency Rate”; provided further that, if the Base Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. The
“prime rate” is a rate set by CS based upon various factors including CS’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in the “prime rate” announced by CS shall
take effect at the opening of business on the day specified in the announcement
of such change. Any change in the Base Rate due to a change in the “prime rate”,
the Federal Funds Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the “prime rate”, the Federal
Funds Rate or the Adjusted Eurocurrency Rate, respectively.

 

10

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be denominated in Dollars.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans under the same
Facility of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the applicable
Lenders pursuant to Section 2.01; provided that the term “Borrowing” shall
include the consolidated “borrowing” of (a) the 2017 Refinancing New Term B-1
Loans and the 2017 Refinancing Exchanged Term B-1 Loans and (b) the 2017
Refinancing New Term B-2 Loans and the 2017 Refinancing Exchanged Term B-2
Loans, in each case resulting from the 2017 Refinancing Term Loan Consolidation.

 

“Bridge Facility” means the $750,000,000 senior unsecured bridge loan facility,
if any, provided to the Company pursuant to the terms of that certain Second
Amended and Restated Commitment Letter, dated as of February 15, 2018, by and
among Credit Suisse Securities (USA) LLC, Credit Suisse AG, Cayman Islands
Branch, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Citigroup Global
Markets Inc., Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc.,
Deutsche Bank AG Cayman Islands Branch, JPMorgan Chase Bank, N.A., Royal Bank of
Canada, RBC Capital Markets and the Company, as amended, restated, supplemented
and otherwise modified from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency, and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or

 

11

 

Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Expenditures” means, for any period then ended, all cash capital
expenditures of the Parent and its Restricted Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of IP Rights to the extent the cost thereof is treated as a
capitalized expense in accordance with GAAP) and made in cash during such
period.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, but subject to the last
sentence of Section 1.03(a), is required to be accounted for as a capital lease
on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
Applicable L/C Issuer and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Applicable L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Applicable
L/C Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) investments
substantially equivalent to those referred to in clauses (a) through (d) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above customarily used by business entities for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized or operating in such jurisdiction and
(f) investments, classified in accordance with GAAP as Current Assets, in money
market

 

12

 

investment programs registered under the Investment Company Act of 1940 which
are administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

“Cayman Security Document” means (a) that certain Share Security Agreement
between GlobeOp Financial Services (Switzerland) GmbH, as chargor, and the
Original Administrative Agent, as security agent, dated as of the Original
Closing Date (as amended, restated, supplemented or otherwise modified from time
to time), and (b) each other Cayman Islands law governed document or instrument
which creates or evidences or which is expressed to create or evidence any Lien
granted or required to be granted pursuant to Section 7.14.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)               any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than a Permitted Holder, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 40% of the Voting
Stock of the Parent (measured by voting power rather than number of shares) on a
fully diluted basis;

 

(b)               a majority of the members of the board of directors (or
equivalent governing body) of the Parent are not Continuing Directors; or

 

(c)               the Parent fails to, directly or indirectly, own and control
all of the issued Voting Stock of (i) the Company or (ii) any Designated
Borrower.

 

“Class” means (a) when used with respect to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Extended Revolving Commitments of a given
Extension Series, Refinancing

 

13

 

Revolving Commitments of a given Refinancing Series, Incremental Term Loan
Commitments of a given Incremental Series, Refinancing Term Commitments of a
given Refinancing Series or Commitments in respect of Replacement Term Loans and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans of a given Extension Series, Refinancing Revolving Loans of a
given Refinancing Series, 2017 Refinancing Term B-1 Loans, 2017 Refinancing Term
B-2 Loans, Extended Term Loans of a given Extension Series, Incremental Term
Loans of a given Incremental Series, Refinancing Term Loans of a given
Refinancing Series or Replacement Term Loans established pursuant to the same
amendment to this Agreement. Commitments (and in each case, the Loans made
pursuant to such Commitments) that have different terms and conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class.

 

“Co-Borrower” has the meaning assigned to such term in Section 1.13(a).

 

“Co-Managers” means Citigroup Global Markets Inc., Deutsche Bank Securities Inc.
and RBC Capital Markets, each in its capacity as a co-manager.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the Lenders, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the U.S. Security
Agreement, the English Security Documents, the Lux Security Documents, the Swiss
Security Documents, the Cayman Security Documents, the Irish Security Documents
and other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.14, Section 7.19 or any of the Loan
Documents.

 

“Commitment” means with respect to each Lender (i) as to each Revolving Lender,
the Revolving Commitment of such Revolving Lender, (ii) as to each Term B-3
Lender, the Term B-3 Commitment of such Term B-3 Lender, (iii) as to each Term
B-4 Lender, the Term B-4 Commitment of such Term B-4 Lender, (iv) as to any
Incremental Term Loan, the Incremental Term Loan Commitment of such Lender, (v)
as to any Extended Revolving Loans or Extended Term Loans, the Extended
Revolving Commitments or the Commitments to provide such Extended Term Loans (as
applicable) of such Lender, (vi) as to any Refinancing Revolving Loans or
Refinancing Term Loans, the Refinancing Revolving Commitments or the Commitments
to provide such Refinancing Term Loans (as applicable) of such Lender and
(vii) as to any Replacement Term Loans, the Commitments to provide such
Replacement Term Loans of such Lender.

 

“Commitment Increase Amendment” has the meaning set forth in Section 2.01().

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

14

 

“Company Materials” has the meaning specified in Section 7.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Parent and its Restricted Subsidiaries on a
consolidated basis, the aggregate of all income, franchise and similar taxes
(including penalties and interest), as determined in accordance with GAAP, to
the extent the same are payable in cash with respect to such period.

 

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities that, in
accordance with GAAP, would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness (including the Swap Termination Value of any Swap Contracts) to
the extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any L/C
Obligations or Revolving Loans.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Restricted
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted (or, in the case of
amounts pursuant to clauses (vii) and (xii) below, not already included in
Consolidated Net Income) for, without duplication,

 

(i)                 total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (A) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (B) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (C) non-cash interest payments, (D) the interest component of
Capital Leases, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(F) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (G) any expensing of bridge, commitment and other
financing fees) and, to the extent not reflected in such total interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
on such hedging obligations, and costs of surety bonds in connection with
financing activities (whether amortized or immediately expensed),

 

(ii)              provision for taxes based on income, profits or capital of the
Parent and its Restricted Subsidiaries, including, without limitation, federal,
state, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

 

15

 

(iii)            depreciation and amortization expense and impairment charges
(including amortization of intangible assets (including goodwill) and deferred
financing fees or costs),

 

(iv)             net after-tax extraordinary, unusual or non-recurring charges,
expenses or losses (including accruals and payments for amounts payable under
executive employment agreements and losses on disposition of property outside of
the ordinary course of business),

 

(v)               other non-cash charges, expenses or losses (excluding any such
non-cash charge, expense or loss to the extent that it represents an accrual of
or reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period or write-off or writedown of, or
reserves with respect to, Current Assets (but including any non-cash increase in
expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances and the non-cash portion of “straight line” rent
expense)),

 

(vi)             restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions or operational changes after the
Restatement Effective Date, project start-up costs, costs related to the closure
and/or consolidation of facilities, retention charges, contract termination
costs, retention, recruiting, relocation, severance and signing bonuses and
expenses, future lease commitments, systems establishment costs, conversion
costs and excess pension charges and consulting fees,

 

(vii)          the amount of net cost savings, operating expense reductions,
other operating improvements and acquisition synergies projected by the Company
in good faith to be realized during such period (calculated on a pro forma basis
as though such items had been realized on the first day of such period) as a
result of actions taken or to be taken in connection with any acquisition,
disposition or operational change by the Company or any Restricted Subsidiary,
net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such actions;
provided that (A) a duly completed certificate signed by a Responsible Officer
of the Company shall be delivered to the Administrative Agent together with the
Compliance Certificate required to be delivered pursuant to Section 7.02(b),
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably anticipated to be realized
within the timeframes set forth in clause (y) below and are factually
supportable, in each case as determined in good faith by the Company, and (y)
such actions have been, in the case of any acquisition, disposition or
implementation of any initiative relating to such acquisition or disposition
which is expected to result in such cost savings, expense reductions or
synergies, taken or are to be taken within 18 months after the consummation of
such acquisition, disposition or initiative or, in the case of operational
changes, substantially completed, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro

 

16

 

forma adjustment or otherwise, for such period, (C) amounts projected (and not
yet realized) may no longer be added in calculating Consolidated EBITDA pursuant
to this clause (vii) to the extent occurring more than four full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions and synergies and (D) the aggregate amount
of add backs made pursuant to this clause (vii) (other than any such add backs
relating to the Target Acquisition), shall not exceed an amount equal to 20% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (vii)),

 

(viii)        non-cash expenses resulting from any employee benefit or
management compensation plan or the grant of stock and stock options to
employees of the Parent or any Restricted Subsidiary pursuant to a written plan
or agreement or the treatment of such options under variable plan accounting,

 

(ix)           all fees, premiums and expenses incurred in connection with the
Target Acquisition,

 

(x)            any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with any Investment
permitted under Section 8.02,

 

(xi)           transaction fees and expenses incurred in connection with, to the
extent permitted hereunder, any Investment, any debt issuance (including, for
the avoidance of doubt, debt issuances under this Agreement and in connection
with the Target Acquisition), any equity issuance, any Disposition, any casualty
event, or any amendments or waivers of the Loan Documents, or refinancings in
connection therewith, in each case, whether or not consummated,

 

(xii)          proceeds from business interruption insurance (to the extent not
reflected as revenue or income in Consolidated Net Income) in an amount
representing the revenue for the applicable period that such proceeds are
intended to replace,

 

(xiii)        charges, losses, lost profits, expenses or write-offs to the
extent indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 8.02 or any transaction permitted by
Section 8.04, in each case, to the extent that coverage has not been denied and
so long as such amounts are actually reimbursed to the Parent or its Restricted
Subsidiaries in cash within one year after the related amount is first added to
Consolidated EBITDA pursuant to this clause (xiii) (and if not so reimbursed
within one year, such amount shall be deducted from Consolidated EBITDA during
the next measurement period),

 

(xiv)         amounts paid or reserved in connection with earn-out obligations
in connection with any acquisition of a business or Person, and

 

(xv)          rent and other amounts accrued or expensed under Synthetic Leases,
and

 

17

 

(xvi)         non-cash adjustments resulting from the application of FASB ASC
Update No. 2014-09 (Revenue from Contracts with Customers (Topic 606)) effective
January 1, 2018,

 

minus

 

(c)           an amount which, in the determination of Consolidated Net Income,
has been included for

 

(i)             all extraordinary, non-recurring or unusual gains and non-cash
income during such period,

 

(ii)            any other non-cash income or gains (other than the accrual of
revenue in the ordinary course), but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal in such period of any accrual of, or reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required, all as determined on a consolidated basis, and

 

(iii)           any gains realized upon the disposition of property outside of
the ordinary course of business, plus/minus

 

(d)               to the extent included in the determination of Consolidated
Net Income, net unrealized losses/gains (after any offset) in respect of (i)
Swap Contracts and (ii) currency translation gains or losses, including those
related to currency remeasurements of indebtedness, all as determined in
accordance with GAAP.

 

Notwithstanding anything to the contrary, to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (x) Indebtedness, (y) obligations under any Swap Contracts or
(z) other derivative instruments.

 

For purposes of calculating Consolidated EBITDA for any period, (A) the
Consolidated EBITDA (determined in accordance with GAAP) of the subject of any
Permitted Acquisition by the Parent or its Restricted Subsidiaries during such
period or (to the extent permitted under Section 1.03(b)(ii)) after the end of
such period and prior to the applicable date of determination shall be included
on a Pro Forma Basis for such period (but assuming the consummation of such
Permitted Acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period), (B) the
Consolidated EBITDA of (or attributable to) any Restricted Subsidiary all of
whose Equity Interests (or all or substantial portion of whose assets) are
Disposed of, or any line of business or division of the Parent or any of its
Restricted Subsidiaries Disposed of, during such period or (to the extent
permitted under Section 1.03(b)(ii)) after the end of such period and prior to
the applicable date of determination shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period), (C) the
Consolidated EBITDA (determined in accordance with GAAP) of any Unrestricted
Subsidiary that is designated as a Restricted Subsidiary during such period or
(to the extent permitted under Section 1.03(b)(ii)) after the end of such period
and prior to the applicable date

 

18

 

of determination shall be included on a Pro Forma Basis for such period (but
assuming such designation and the incurrence or assumption of any Indebtedness
in connection therewith occurred on the first day of such period) and (D) the
Consolidated EBITDA of (or attributable to) any Subsidiary that is designated as
an Unrestricted Subsidiary during such period or (to the extent permitted under
Section 1.03(b)(ii)) after the end of such period and prior to the applicable
date of determination shall be excluded for such period (assuming the
consummation of such designation, and that any Indebtedness of such Subsidiary
was retired in connection therewith, in each case on the first day of such
period).

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Parent and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all obligations arising under
letters of credit (including standby and commercial but excluding letters of
credit to the extent such letters of credit have been cash collateralized),
bankers’ acceptances, bank guaranties and similar instruments and unreimbursed
obligations under surety bonds; (c) all obligations in respect of the deferred
purchase price of property or services (including non-contingent earn-out
payments and other non-contingent deferred payments but excluding contingent
earn-out payments, other contingent deferred payments and trade accounts payable
in the ordinary course of business); (d) all Attributable Indebtedness; (e) all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (d) above of another Person (except to the extent supported
by a letter of credit); and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which the Parent or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that such Indebtedness is expressly made non-recourse to such Person.

 

“Consolidated Net Income” means, for any period, for the Parent and its
Restricted Subsidiaries on a consolidated basis, the net income (or loss) of the
Parent and its Restricted Subsidiaries for that period determined in accordance
with GAAP (excluding (a) extraordinary gains and extraordinary losses for such
period and (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Parent or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Restricted Subsidiary in the form of cash
dividends or similar distributions).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less all
Unrestricted Cash to (b) Consolidated EBITDA for the four fiscal quarters most
recently ended for which financial statements were required to have been
delivered pursuant to Section 7.01(a) or 7.01(b).

 

“Consolidated Net Leverage Ratio Test” means, as of any date of determination,
the Consolidated Net Leverage Ratio shall not exceed 5.50:1.00.

 

“Consolidated Net Secured Funded Indebtedness” means, as of any date of
determination, the Consolidated Funded Indebtedness of the Parent and its
Restricted

 

19

 

Subsidiaries on a consolidated basis that is secured by liens on the property of
the Parent or any of its Restricted Subsidiaries; provided, however, that all
2017 Refinancing Term B-1 Loans, 2017 Refinancing Term B-2 Loans, Term B-3
Loans, Term B-4 Loans, Revolving Loans, Revolving Commitments and any Credit
Agreement Refinancing Indebtedness or any other Permitted Refinancing or
successive Permitted Refinancing with respect thereto shall at all times be
deemed to be Consolidated Net Secured Funded Indebtedness for purposes of
calculating the Consolidated Net Secured Leverage Ratio in connection with
Section 2.01(f)(i)(B)(y).

 

“Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Secured Funded Indebtedness as
of such date less all Unrestricted Cash to (b) Consolidated EBITDA for the four
fiscal quarters most recently ended (or, in the case of determinations described
in Section 1.03(b)(ii) as occurring after the end of the applicable period, the
most recent four fiscal quarter period preceding the date of such transaction
for which financial statements were required to be delivered pursuant to
Section 7.01(a) or 7.01(b)).

 

“Consolidated Scheduled Funded Debt Payments” means, for any period with respect
to the Parent and its Restricted Subsidiaries on a consolidated basis, the sum
of all scheduled payments of principal during such period on Consolidated Funded
Indebtedness that constitutes Funded Debt (including the implied principal
component of payments due on Capital Leases during such period), less the
reduction in such scheduled payments resulting from voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05, in each case as applied
pursuant to Section 2.05, as determined in accordance with GAAP.

 

“Consolidated Total Assets” means the consolidated total assets of the Parent
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Parent as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 7.01(a) and (b).

 

“Continuing Director” means, as of any date of determination, any member of the
board of directors or other equivalent governing body of the Parent who: (1) was
a member of such board of directors or other equivalent governing body on the
Restatement Effective Date or was nominated for election, elected or appointed,
or was otherwise approved, by William C. Stone (or any estate, trust,
corporation, partnership or other entity Controlled by him) or (2) was nominated
for election, elected or appointed to such board of directors or other
equivalent governing body by or with the approval of a majority of the
Continuing Directors who were members of such board of directors or other
equivalent governing body at the time of such nomination, election or
appointment.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to

 

20

 

be Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 20% or more of the Voting Stock.

 

“CPECs” shall mean the convertible preferred equity certificates, regardless of
class or series, having a nominal value of one Euro each, issued by Lux
Intermediate Holdco.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Loans (or any Class of unused Commitments),
or any then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced
Debt”); provided that (i) such Indebtedness has a maturity no earlier, and a
Weighted Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount (or in the case of the Revolving Facility, commitments) (or
accreted value, if applicable) of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and fees and expenses associated
with the refinancing, plus an amount equal to any existing commitments
unutilized thereunder, (iii) the covenants and events of default of such
Indebtedness are, taken as a whole, not materially more favorable to the
investors providing such Indebtedness than those contained in the documentation
governing or evidencing the Refinanced Debt (except for (x) covenants or other
provisions applicable only to periods after the Maturity Date of the applicable
Facility existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the lenders under the Refinanced Debt,
to the extent that any portion thereof remains outstanding) at the time of
incurrence or issuance of such Credit Agreement Refinancing Indebtedness
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness stating that the Company has determined in good faith that such
covenants and events of default satisfy the foregoing requirement shall be
conclusive evidence that such covenants and events of default satisfy the
requirement of this clause (iii)), (iv) the Effective Yield with respect such
Credit Agreement Refinancing Indebtedness shall be determined by the Company and
the lenders or other investors providing such Credit Agreement Refinancing
Indebtedness, (v) unless such Credit Agreement Refinancing Indebtedness is
incurred solely by means of extending or renewing then existing Indebtedness
described in clause (a), (b) or (c) above without resulting in any Net Cash
Proceeds, such Refinanced Debt shall be repaid, repurchased, retired, defeased
or satisfied and discharged, and all accrued interest, fees, premiums (if any)
and penalties in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained, (vi) the
direct borrower or issuer with respect to such Credit Agreement Refinancing
Indebtedness shall be the Company or, with respect to any such debt in the form
of Refinancing Term Loans incurred to extend, renew, replace, repurchase, retire
or refinance Refinanced Debt of a Designated Borrower, such Designated Borrower,
(vii) such Indebtedness is not at any time guaranteed by any Person other than
Guarantors with respect to the applicable Refinanced Debt (provided that any
Credit Agreement Refinancing Indebtedness with respect to the Foreign
Obligations (or any portion thereof) that is directly incurred by the Company
shall not be guaranteed by any Person other than the Domestic Guarantors),
(viii) to

 

21

 

the extent secured, (A) such Indebtedness will be subject to the terms of an
Intercreditor Agreement and (B) Indebtedness is not secured by property other
than the property constituting Collateral, with respect to the applicable
Refinanced Debt (provided that any Credit Agreement Refinancing Indebtedness
with respect to the Foreign Obligations (or any portion thereof) that is
directly incurred by the Company shall not be secured by property other than
property constituting Collateral solely with respect to the Direct U.S. Loan
Party Obligations), (ix) if the Refinanced Debt is subordinated in right of
payment to, or to the Liens securing, the Obligations, then any Credit Agreement
Refinancing Indebtedness shall be subordinated in right of payment to, or to the
Liens securing, the Obligations, as applicable, on terms (x) at least as
favorable (taken as a whole) to the Lenders as those contained in the
documentation governing or evidencing the Refinanced Debt (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness stating
that the Company has determined in good faith that such subordination terms
satisfy the foregoing requirement shall be conclusive evidence that such
subordination terms satisfy the requirement of this clause (x)) or (y) otherwise
reasonably acceptable to the Administrative Agent, (x) any Credit Agreement
Refinancing Indebtedness shall be pari passu or (if incurred pursuant to clause
(b) or (c) of this definition) junior in right of payment and, if secured,
secured on a pari passu or (if incurred pursuant to clause (b) of this
definition) junior basis with respect to security, with respect to (A) in the
case of any Credit Agreement Refinancing Indebtedness incurred by a Designated
Borrower under clause (d) of this definition, the 2017 Refinancing Term B-2
Loans and Term B-4 Loans (and any Refinancing Term Loans, Extended Term Loans or
Replacement Term Loans incurred by a Designated Borrower with respect thereto)
and (B) any other Credit Agreement Refinancing Indebtedness, the Revolving
Facility and each Term Facility (other than the Term B-2 Facility (or any
Refinancing Term Loans, Extended Term Loans or Replacement Term Loans incurred
by a Designated Borrower with respect thereto)), to the extent outstanding, (xi)
(A) no Credit Agreement Refinancing Indebtedness incurred by a Designated
Borrower under clause (d) of this definition shall be (except with the proceeds
of Credit Agreement Refinancing Indebtedness in respect thereof) voluntarily or
mandatorily prepaid prior to repayment in full of (or, if junior in right of
payment or as to security, on a junior basis with respect to) the 2017
Refinancing Term B-2 Loans or the Term B-4 Loans (and any Refinancing Term
Loans, Extended Term Loans or Replacement Term Loans incurred by a Designated
Borrower with respect thereto) unless, solely in the case of such Credit
Agreement Refinancing Indebtedness that is pari passu in right of payment and
security with the 2017 Refinancing Term B-2 Loans or the Term B-4 Loans (and any
Refinancing Term Loans, Extended Term Loans or Replacement Term Loans incurred
by a Designated Borrower with respect thereto), accompanied by at least a
ratable payment of the 2017 Refinancing Term B-2 Loans or the Term B-4 Loans
(and any such Refinancing Term Loans, Extended Term Loans or Replacement Term
Loans incurred by a Designated Borrower) then outstanding, and any such Credit
Agreement Refinancing Indebtedness that is pari passu in right of payment and
security with the 2017 Refinancing Term B-2 Loans or the Term B-4 Loans (and any
Refinancing Term Loans, Extended Term Loans or Replacement Term Loans incurred
by a Designated Borrower with respect thereto) may participate with the 2017
Refinancing Term B-2 Loans or the Term B-4 Loans (and any such Refinancing Term
Loans, Extended Term Loans or Replacement Term Loans incurred by a Designated
Borrower) then outstanding on a pro rata basis or on less than a pro rata basis
(but not greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder and (B) no other Credit Agreement Refinancing Indebtedness shall be
(except with the

 

22

 

proceeds of Credit Agreement Refinancing Indebtedness in respect thereof)
voluntarily or mandatorily prepaid prior to repayment in full of (or, if junior
in right of payment or as to security, on a junior basis with respect to) the
2017 Refinancing Term B-1 Loans or the Term B-3 Loans (and any Refinancing Term
Loans, Extended Term Loans and Replacement Term Loans incurred by the Company in
respect thereof) unless, solely in the case of such Credit Agreement Refinancing
Indebtedness that is incurred under clause (d) of this definition and is pari
passu in right of payment and security with the 2017 Refinancing Term B-1 Loans
or the Term B-3 Loans (and any Refinancing Term Loans, Extended Term Loans and
Replacement Term Loans incurred by the Company in respect thereof), accompanied
by at least a ratable payment of the 2017 Refinancing Term B-1 Loans or the Term
B-3 Loans (and any such Refinancing Term Loans, Extended Term Loans and
Replacement Term Loans), and any such Credit Agreement Refinancing Indebtedness
incurred under clause (d) of this definition that is pari passu in right of
payment and security with the 2017 Refinancing Term B-1 Loans or the Term B-3
Loans (and any Refinancing Term Loans, Extended Term Loans and Replacement Term
Loans incurred by the Company in respect thereof) may participate with the 2017
Refinancing Term B-1 Loans and the Term B-3 Loans (and any such Refinancing Term
Loans, Extended Term Loans and Replacement Term Loans) on a pro rata basis or on
less than a pro rata basis (but not greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, (xii) with respect to any Credit
Agreement Refinancing Indebtedness incurred pursuant to clause (d) of this
definition, the holders of such Indebtedness shall have become bound by the
Re-Allocation Agreement in a manner satisfactory to the Administrative Agent and
(xiii) the proceeds of such Credit Agreement Refinancing Indebtedness shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding loans (and in the case of the Revolving Facility, pro
rata permanent commitment reductions) under the applicable Facility being so
refinanced.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CS” means Credit Suisse AG, Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees and (v)
payment for deferred taxes.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and in connection with Luxembourg (i) insolvency proceedings
(faillite) within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code or any other insolvency proceedings pursuant to the European Insolvency
Regulation, (ii) controlled

 

23

 

management (gestion contrôlée) within the meaning of the grand ducal regulation
of 24 May 1935 on controlled management, (iii) voluntary arrangement with
creditors (concordat préventif de faillite) within the meaning of the law of 14
April 1886 on arrangements to prevent insolvency, as amended, (iv) suspension of
payments (sursis de paiement) within the meaning of Articles 593 ff. of the
Luxembourg Commercial Code and (v) voluntary or compulsory winding-up pursuant
to the law of 10 August 1915 on commercial companies, as amended.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus the Applicable
Rate, if any, applicable to Base Rate Loans under the Revolving Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Eurocurrency Rate Loans under the Revolving Facility plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more of the conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Company or the Administrative Agent in writing
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Company), (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(e) become the subject of a Bail-in Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or

 

24

 

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the Company
and each Lender.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower 1” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower 2” has the meaning specified in the introductory paragraph
hereto.

 

“Designated U.S. Co-Borrower” has the meaning specified in the introductory
paragraph hereto.

 

“Designating Lender” has the meaning specified in Section 1.13(d).

 

“Direct U.S. Loan Party Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, the Company, each Domestic
Borrower and any Domestic Guarantor arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit (other than any guarantee of, or
related obligations, covenants and duties with respect to, the Foreign
Obligations), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Company or any Domestic Guarantor of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Secured Swap Contract between any Domestic Loan Party and any Lender or
Affiliate of a Lender (excluding any Excluded Swap Obligations), (b) all
obligations under any Secured Treasury Management Agreement between any Domestic
Loan Party and any Lender or Affiliate of a Lender and (c) all guarantees by any
Domestic Loan Party of obligations of any other Domestic Loan Party described in
preceding clause (a) or (b).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or any Restricted Subsidiary thereof (including the Equity
Interests of any such Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding any Involuntary
Disposition. The term “Disposition” shall not include any issuance of Equity
Interests by the Parent.

 

“Disqualified Capital Stock” means Equity Interests that (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) mature or are mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards),

 

25

 

prior to the date that is 91 days after the Latest Maturity Date (other than (i)
upon payment in full of the Obligations and termination of the Commitments or
(ii) upon an asset sale or change of control, provided, that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Equity Interests or
other assets other than Qualified Capital Stock.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Borrower” means the Company and each Co-Borrower that is a Domestic
Subsidiary.

 

“Domestic Guarantors” means (i) with respect to the Obligations of the Company
and the other Domestic Loan Parties, (a) each Domestic Subsidiary of the Parent
identified as a “Domestic Guarantor” on the signature pages hereto, (b) the
Parent, (c) each Domestic Borrower and (d) each other Person that joins as a
Domestic Guarantor pursuant to Section 7.12, (ii) with respect to the Foreign
Obligations, the Company and each Person described in subclauses (a), (b), (c)
and (d) of preceding clause (i), and (iii) with respect to obligations under any
Secured Swap Contract between any Domestic Loan Party (other than the Domestic
Borrowers) and any Lender or Affiliate of a Lender and obligations under any
Secured Treasury Management Agreement between any Domestic Loan Party (other
than the Domestic Borrowers) and any Lender or Affiliate of a Lender, the
Domestic Borrowers and each other Domestic Loan Party not party to such Secured
Swap Contract or Secured Treasury Management Agreement, as the case may be.

 

“Domestic Loan Party” means the Company, each other Domestic Borrower, the
Parent and each of the other Domestic Guarantors.

 

“Domestic Non-Loan Party” means each Domestic Subsidiary that is not a Domestic
Loan Party.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia and whose Equity
Interests are not held, directly or indirectly, by a CFC or Foreign Holdco. For
the avoidance of doubt, neither the Designated U.S. Co-Borrower nor SS&C
Financial Services LLC (f/k/a GlobeOp Financial Services LLC) shall be treated
as Domestic Subsidiaries.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Parent or one
of its Subsidiaries in order to purchase Term Loans of any Class in accordance
with the following

 

26

 

procedures or such other procedures as may be agreed to between the
Administrative Agent and the Company:

 

(a)               Notice Procedures. In connection with an Auction, the Company
will provide notification to the Administrative Agent (for distribution to the
applicable Lenders) of the Term Loans that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (i) the total cash
value of the bid, in a minimum amount of $10,000,000 with minimum increments of
$1,000,000 (the “Auction Amount”), and (ii) the discount to par, which shall be
a range (the “Discount Range”) of percentages of the par principal amount of the
Term Loans at issue that represents the range of purchase prices that could be
paid in the Auction.

 

(b)               Reply Procedures. In connection with any Auction, each
applicable Lender may, in its sole discretion, participate in such Auction and
may provide the Administrative Agent with a notice of participation (the “Return
Bid”) which shall be in a form reasonably acceptable to the Administrative Agent
and shall specify (i) a discount to par that must be expressed as a price (the
“Reply Discount”), which must be within the Discount Range, and (ii) a principal
amount of the applicable Loans which must be in increments of $5,000,000 (the
“Reply Amount”). A Lender may avoid the minimum increment amount condition
solely when submitting a Reply Amount equal to the Lender’s entire remaining
amount of the applicable Loans. Lenders may only submit one Return Bid per
Auction. In addition to the Return Bid, the participating Lender must execute
and deliver, to be held in escrow by the Administrative Agent, a form of
assignment and acceptance in a form reasonably acceptable to the Administrative
Agent.

 

(c)               Acceptance Procedures. Based on the Reply Discounts and Reply
Amounts received by the Administrative Agent, the Administrative Agent, in
consultation with the Company, will determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the lowest Reply Discount
for which the Parent or its Subsidiary, as applicable, can complete the Auction
at the Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Parent or its Subsidiary, as applicable, to complete a
purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
the Parent or its Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount. The Parent or its Subsidiary, as applicable, shall
purchase the applicable Loans (or the respective portions thereof) from each
applicable Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the aggregate proceeds required to purchase all applicable Loans subject
to Qualifying Bids would exceed the Auction Amount for such Auction, the Parent
or its Subsidiary, as applicable, shall purchase such Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to rounding requirements specified by the Administrative Agent). Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

 

(d)               Additional Procedures. Once initiated by an Auction Notice,
the Parent or its Subsidiary, as applicable, may not withdraw an Auction other
than a Failed Auction. Furthermore, in connection with any Auction, upon
submission by a Lender of a Qualifying Bid,

 

27

 

such Lender will be obligated to sell the entirety or its allocable portion of
the Reply Amount, as the case may be, at the Applicable Discount.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Loans of any Facility, the effective yield on
such Loans as reasonably determined by the Administrative Agent in consultation
with the Parent, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders. The Administrative Agent shall
have no liability to any Person with respect to such determination absent gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“English Security Documents” means (a) the English law governed share pledge in
relation to the shares in Financial Models Corporation Limited, dated as of the
Original Closing Date (as amended, restated, supplemented or otherwise modified
from time to time), entered into between the Designated Borrower 2, as company,
and the Original Administrative Agent; (b) the English law governed debenture,
dated as of the Original Closing Date (as amended, restated, supplemented or
otherwise modified from time to time), entered into among Financial Models
Corporation Limited, SS&C Solutions Limited and GlobeOp Financial Services
Limited, as chargors, and the Original Administrative Agent, and (c) each other
English law governed document or instrument which creates or evidences or which
is expressed to create or evidence any Lien granted or required to be granted
pursuant to Section 7.14.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits,

 

28

 

concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the withdrawal
of the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Loan Party or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in insolvency;
(d) the filing of a notice of intent to terminate or the treatment of a Pension
Plan amendment as a termination under Section 4041(c) or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; or (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

29

 

“EU Treaty” means the Treaty on European Union.

 

“Euro” and “EUR” means the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

 

“Eurocurrency Rate” means, with respect to an Interest Period for a Eurocurrency
Rate Loan, the rate per annum equal to (a) the London interbank offered rate as
administered by ICE Benchmark Administration (or any Person who takes over the
administration of such rate) for deposits in Dollars (or, in respect of
Revolving Loans or Letters of Credit denominated in an Alternative Currency,
such Alternative Currency) (as set forth on the Reuters LIBOR01 page or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the ICE Benchmark Administration (or any successor)
as an authorized information vendor for the purpose of displaying such rates; in
each case the “Screen Rate”), determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of (or in the case of
a Eurocurrency Rate Loan denominated in Sterling, the first day of) such
Interest Period for deposits in Dollars (or, in respect of Revolving Loans or
Letters of Credit denominated in an Alternative Currency, such Alternative
Currency) for delivery on the first day of such Interest Period with a term
equivalent to such Interest Period,  (b) (i) in respect of the 2017 Refinancing
Term B-1 Loans and the 2017 Refinancing Term B-2 Loans that are Eurocurrency
Rate Loans, in the event the rate referenced in the preceding clause (a) does
not appear on such page or services or if such page or services shall cease to
be available, the rate per annum determined by the Administrative Agent to be
the rate at which it could borrow funds in Dollars (or, in respect of Revolving
Loans or Letters of Credit denominated in an Alternative Currency, such
Alternative Currency) for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Credit Suisse AG in the London interbank Eurocurrency
market, or (ii) in respect of all other Loans that are Eurocurrency Rate Loans
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”), then the Eurocurrency Rate shall be the
Interpolated Rate, or (c) in the event the rate referenced in the preceding
clause (b) is not available at such time for any other reason, a comparable
successor rate that is, at such time, broadly accepted by the syndicated loan
market for loans denominated in Dollars in lieu of the “Screen Rate” or, if no
such broadly accepted comparable successor rate exists at such time, a successor
index rate as the Administrative Agent may determine with the consent of the
Company; provided that in the case of this clause (c) such successor index rate
shall not become effective if the Administrative Agent shall have received a
written objection from Lenders constituting the Required Lenders within ten
Business Days of distributing the proposed successor index rate to the Lenders;
provided, further, that in no event shall the Eurocurrency Rate be less than
zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in
Dollars or, in the case of Revolving Loans, in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“European Insolvency Regulation” means regulation (EU) 2015/848 of the European
Parliament and of the Council of May 20, 2015 on insolvency proceedings
(recast).

 

30

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of (i)
Consolidated Net Income of the Parent and its Restricted Subsidiaries for such
fiscal year plus (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Consolidated Net Income plus (iii) the aggregate net amount of non-cash
loss on Dispositions by the Parent and its Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income, minus (b)
without duplication (in each case, for the Parent and its Restricted
Subsidiaries on a consolidated basis):

 

(i)               Capital Expenditures that are (A) actually made during such
Excess Cash Flow Period or (B) committed although not actually made during such
Excess Cash Flow Period, so long as such Capital Expenditures are actually made
within six (6) months after the end of such Excess Cash Flow Period, provided
that (x) if any Capital Expenditures are deducted from Excess Cash Flow pursuant
to (B) above, such amount shall be added to the Excess Cash Flow for the
immediately succeeding Excess Cash Flow Period if the expenditure is not
actually made within such six (6) month period and (y) no deduction shall be
taken in the immediately succeeding Excess Cash Flow Period when such amounts
deducted pursuant to clause (B) are spent;

 

(ii)              Consolidated Scheduled Funded Debt Payments and, to the extent
not otherwise deducted from Consolidated Net Income, Consolidated Cash Taxes;

 

(iii)            the aggregate amount of voluntary or mandatory permanent
principal payments or mandatory repurchases of Indebtedness for borrowed money
of the Parent and its Restricted Subsidiaries (excluding the Obligations and the
Revolving Commitments); provided, that (A) such prepayments or repurchases are
otherwise permitted hereunder, (B) if such Indebtedness consists of a revolving
line of credit, the commitments under such line of credit are permanently
reduced by the amount of such prepayment or repurchase, and (C) such prepayments
or repurchases are not made, directly or indirectly, using proceeds, payments or
any other amounts available from events or circumstances that were not included
in determining Consolidated Net Income during such period (including any
proceeds from Indebtedness);

 

(iv)             the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash during such period that are required to be made
in connection with any prepayment or satisfaction and discharge of Indebtedness
to the extent that the amount so prepaid, satisfied or discharged is not
deducted from Consolidated Net Income for purposes of calculating Excess Cash
Flow;

 

(v)              cash payments made in satisfaction of non-current liabilities
(excluding payments of Indebtedness for borrowed money) not made, directly or
indirectly, using proceeds, payments or any other amounts available from events
or circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness (other than
proceeds from revolving Indebtedness));

 

31

 

(vi)             to the extent not deducted in arriving at Consolidated Net
Income, cash fees and expenses incurred in connection with the Transaction
(including, for the avoidance of doubt, cash fees and expenses incurred under
this Agreement and debt issuances in connection with the Target Acquisition) or,
to the extent permitted hereunder, any Investment permitted under Section 8.02,
an issuance of Equity Interests or issuance of Indebtedness (whether or not
consummated);

 

(vii)           the aggregate amount of expenditures actually made in cash
during such period (including expenditures for payment of financing fees) to the
extent such expenditures are not expensed during such period (provided that any
expensing of such expenditures in a future Excess Cash Flow Period shall be
added back to the Excess Cash Flow for such period);

 

(viii)          cash from operations used or to be used to consummate a
Permitted Acquisition or Investments permitted under Section 8.02 (if such
Permitted Acquisition or Investments have been consummated prior to the date on
which a prepayment of Loans would be required pursuant to Section 2.05(b)(iii)
with respect to such fiscal year period); provided, however, that if any amount
is deducted from Excess Cash Flow pursuant to this clause (viii) with respect to
a fiscal year as a result of a Permitted Acquisition or Investment that has been
committed to be consummated but not yet actually consummated at the time of such
deduction (the amount of such cash being the “Relevant Deduction Amount”) then
for the avoidance of doubt, such amount shall not be deducted from Excess Cash
Flow pursuant to this clause (viii) as a result of such Permitted Acquisition or
Investment, as the case may be, being actually consummated for the Relevant
Deduction Amount;

 

(ix)             the amount of cash payments made in respect of pensions and
other post-employment benefits in such period to the extent not deducted in
arriving at such Consolidated Net Income;

 

(x)              cash expenditures in respect of Swap Contracts during such
fiscal year to the extent they exceed the amount of expenditures expensed in
determining Consolidated Net Income for such period;

 

(xi)             the aggregate principal amount of all mandatory prepayments of
the Term Facilities made during such Excess Cash Flow Period pursuant to Section
2.05(b)(iv) or (vi), or reinvestments of Net Cash Proceeds in lieu thereof, to
the extent that the applicable Net Cash Proceeds were taken into account in
calculating Consolidated Net Income for such Excess Cash Flow Period;

 

(xii)           the amount representing accrued expenses for cash payment
(including with respect to retirement plan obligations) that are not paid in
cash in such Excess Cash Flow Period, provided that such amounts will be added
to Excess Cash Flow for the following fiscal year to the extent not paid in cash
within six (6) months after the end of such Excess Cash Flow Period (and no
future deduction shall be made for purposes of this definition when such amounts
are paid in cash in any future period);

 

32

 

(xiii)         net non-cash gains and credits to the extent included in arriving
at Consolidated Net Income;

 

(xiv)         the amount of Restricted Payments made in cash during such period
pursuant to Section 8.06(c); plus/minus

 

(c)               decreases/increases, as applicable, in Net Working Capital.

 

“Excess Cash Flow Period” means any fiscal year of the Company, commencing with
the fiscal year ending on or about December 31, 2018.

 

“Excess Foreign Entity Stock” has the meaning set forth in the definition of
“Excluded Property”.

 

“Excluded Property” means, (a) with respect to any Loan Party, any owned or
leased real property, (b) with respect to any Domestic Loan Party, any personal
property that either (i) the attachment or perfection of a Lien thereon is not
governed by the UCC or (ii) a Lien thereon is not effected by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) with respect to any
Collateral securing the Direct U.S. Loan Party Obligations, all voting Equity
Interests and CPECs entitled to vote in excess of 65% of such voting interests
of any First Tier Foreign Subsidiary or Foreign Holdco (and any such excluded
Equity Interests or CPECs in any such First Tier Foreign Subsidiary or Foreign
Holdco in excess of such amount shall be referred to herein as “Excess Foreign
Entity Stock”), (d) with respect to any Loan Party, any property which is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property to
secure the Obligations (or the relevant portion thereof, as applicable), (e)
with respect to any Loan Party, any General Intangible (as defined in the UCC),
permit, lease, license, contract or other Instrument (as defined in the UCC) of
such Loan Party to the extent that the grant of a security interest in such
General Intangible, permit, lease, license, contract or other Instrument in the
manner contemplated by the Collateral Documents, under the terms thereof or
under applicable Law, is prohibited and would result in the termination thereof
or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that (i) any such limitation described in this clause (e) on the security
interests granted hereunder shall only apply to the extent that any such
prohibition could not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity and (ii) in the event of the termination
or elimination of any such prohibition or the requirement for any consent
contained in any applicable Law, General Intangible, permit, lease, license,
contract or other Instrument, to the extent sufficient to permit any such item
to become Collateral, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral, (f) with respect to any Loan Party, any motor vehicles, (g) with
respect to any Loan Party, any assets of any Subsidiary of the Parent that is
subject to regulatory capital or similar requirements to the extent that the
provision of such security or similar interest would result in an increase to
such regulatory capital or similar requirement or other administrative burden,
in each case which is disproportionate to the benefit obtained by the Lenders
and the other holders of the applicable Obligations, as determined in good

 

33

 

faith by the Company in consultation with the Administrative Agent (it being
acknowledged and agreed that, as of the Restatement Effective Date, (x) the
burden of obtaining guarantees and security for the Foreign Obligations from the
Parent’s existing Subsidiaries organized in the Republic of Ireland and from
GlobeOp Markets Limited, Prime Management Limited, SS&C Fund Services (Cayman)
Ltd. and SS&C GlobeOp (Luxembourg) S.à r.l., in each case, disproportionately
exceeds the benefit obtained by the holders of the Foreign Obligations and (y)
the burden of obtaining guarantees and security for the Direct U.S. Loan Party
Obligations and the Foreign Obligations from Second Street Securities, Inc.
disproportionately exceeds the benefit obtained by the holders of the Direct
U.S. Loan Party Obligations and the Foreign Obligations), (h) any assets of any
Unrestricted Subsidiary, (i) with respect to any Loan Party, Margin Stock and
(j) with respect to any Loan Party, any “intent-to-use” application for
registration of a trademark or service mark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law. Other assets shall be deemed to be “Excluded Property”
if the Administrative Agent and the Company agree in writing that the cost,
burden or consequences (including adverse tax consequences) of obtaining or
perfecting a security interest in such assets is excessive in relation to the
value of such assets as Collateral.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) by any jurisdiction as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations, received a payment under, received a perfected
security interest under, engaged in any other transaction contemplated by, or
enforced, this Agreement or any other Loan Document, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which such Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 11.13), any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a

 

34

 

Change of Law) to comply with Section 3.01(f), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding Tax pursuant to
Section 3.01(a), and (d) any withholding Taxes imposed under FATCA.

 

“Existing 2010 Target Note Purchase Agreement” means the Note Purchase
Agreement, dated August 9, 2010, by and among the Target and the purchasers
named therein, as amended by that certain First Amendment to Note Purchase
Agreement dated as of November 14, 2017 and by that certain Second Amendment to
Note Purchase Agreement dated as of November 14, 2017.

 

“Existing 2010 Target Senior Notes” means the unsecured (i) 5.06% Series C
Senior Notes (as defined therein) due 2018 and (ii) 5.42% Series D Senior Notes
(as defined therein) due 2020 issued by the Target pursuant to the Existing 2010
Target Note Purchase Agreement.

 

Existing 2017 Target Note Purchase Agreement” means the Master Note Purchase
Agreement, dated November 14, 2017, by and among the Target and the purchasers
party thereto.

 

“Existing 2017 Target Senior Notes” means the unsecured (i) 3.55% Series 2017A,
Tranche A Senior Notes (as defined therein) due 2023, (ii) 3.82% Series 2017A
Tranche B Senior Notes (as defined therein) due 2025, (iii) 4.04% Series 2017A,
Tranche D Senior Notes (as defined therein) due 2028, (iv) 4.14% Series 2017A,
Tranche E Senior Notes (as defined therein) due 2030 and (v) 4.29% Series 2017A,
Tranche F Senior Notes (as defined therein) due 2033 issued by the Target
pursuant to the Existing 2017 Target Note Purchase Agreement, including the
Target Tranche C Senior Notes.

 

“Existing Credit Agreement” has the meaning set forth in the recitals.

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.18(b).

 

“Existing Senior Notes” means the 5.875% unsecured senior notes issued by the
Parent pursuant to the Existing Senior Notes Indenture.

 

“Existing Senior Notes Condition” has the meaning set forth in Section 8.03(t).

 

“Existing Senior Notes Indenture” means the Indenture, dated as of July 8, 2015,
among the Parent, the Company, the other Domestic Guarantors and the Existing
Senior Notes Trustee.

 

“Existing Senior Notes Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the Existing Senior Notes Indenture.

 

“Existing Target Note Purchase Agreements” means the Existing 2010 Target Note
Purchase Agreement and the Existing 2017 Target Note Purchase Agreement.

 

“Existing Target Senior Notes” means the Existing 2010 Target Senior Notes and
the Existing 2017 Target Senior Notes.

 

35

 

“Existing Target Senior Notes Condition” has the meaning set forth in Section
8.03(q).

 

“Existing Target Senior Notes Escrow” has the meaning set forth in Section
8.03(q).

 

“Existing Target Senior Notes Waiting Period” means the period from the
Restatement Effective Date until the first Business Day on or immediately
following the day that is 15 days after the Restatement Effective Date.

 

“Existing Target Credit Agreement” means that certain Credit Agreement, dated as
of October 1, 2014, among, inter alia, the Target, Bank of America, N.A., as
Administrative Agent, and the lenders party thereto from time to time, as such
agreement has been amended, modified and supplemented from time to time prior to
the Restatement Effective Date.

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.18(a).

 

“Extended Revolving Commitments” has the meaning set forth in Section 2.18(b).

 

“Extended Revolving Loans” means one or more Classes of revolving credit loans
that result from an Extension Amendment.

 

“Extended Term Loans” has the meaning set forth in Section 2.18(a).

 

“Extending Revolving Lender” has the meaning set forth in Section 2.18(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.18(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan or
Commitment pursuant to the terms of Section 2.18 and the applicable Extension
Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.18(d).

 

“Extension Election” has the meaning set forth in Section 2.18(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Extraordinary Receipt” means the receipt by the Parent or its Restricted
Subsidiaries of any casualty insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair, or compensate for the loss
of, such equipment, fixed assets or real property; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) in respect of
loss or damage to equipment, fixed assets or real property are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were

 

36

 

received or reinvested in operating assets in accordance with the terms of
Section 2.05(b)(vi) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

 

“Facility” means any Term Facility, the Revolving Facility, any Class of
Extended Revolving Commitments and/or any Class of Refinancing Revolving
Commitments, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 14714(b)(1) of the Internal Revenue
Code and any intergovernmental agreements (and related legislation or official
administrative guidance) implementing the foregoing.

 

“FCPA” has the meaning set forth in Section 6.22(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by depository institutions
brokers on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day on such transactions received by the
Administrative Agent from three depository institutions brokers of recognized
standing selected by the Administrative Agent, as determined by the
Administrative Agent; provided, further, that if the Federal Funds Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Fee Letter” means that certain second amended and restated fee letter dated as
of February 15, 2018, by and among Credit Suisse Securities (USA) LLC, Credit
Suisse AG, Cayman Islands Branch, Morgan Stanley Senior Funding, Inc., Barclays
Bank PLC, Citigroup Global Markets Inc., Deutsche Bank AG New York Branch,
Deutsche Bank Securities Inc., Deutsche Bank AG Cayman Islands Branch, JPMorgan
Chase Bank, N.A., Royal Bank of Canada, RBC Capital Markets and the Company, as
amended, restated, supplemented and otherwise modified from time to time.

 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, among the Parent, each Borrower, the
Guarantors, the Lenders party thereto and the Required Lenders.

 

“First Amendment Effective Date” means March 2, 2017.

 

37

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned, in
whole or in part, directly by one or more Domestic Loan Parties.

 

“Flex Provisions” has the meaning assigned to such term in Section 11.01.

 

“Foreign Borrower” means each Borrower that is not a Domestic Borrower.

 

“Foreign Collateral Documents” means any Collateral Document that secures only
the Foreign Obligations.

 

“Foreign Guarantors” means (i) with respect to the Foreign Obligations, (A) each
Foreign Subsidiary and each Foreign Holdco of the Parent identified as a
“Foreign Guarantor” on the signature pages hereto, (B) each Foreign Borrower,
(C) each Target Foreign Subsidiary that is required to become a Foreign
Guarantor pursuant to Section 7.12 (provided that no Target Foreign Subsidiary
shall be required to become a Foreign Guarantor until three months (or such
longer period as the Administrative Agent, in its sole discretion, shall
determine) after the Restatement Effective Date) and (D) each Person that joins
as a Foreign Guarantor pursuant to Section 7.12, and (ii) with respect to
obligations under any Secured Swap Contract between any Foreign Loan Party
(other than the Foreign Borrowers) and any Lender or Affiliate of a Lender and
obligations under any Secured Treasury Management Agreement between any Foreign
Loan Party (other than the Foreign Borrowers) and any Lender or Affiliate of a
Lender, the Foreign Borrowers and each other Foreign Loan Party not party to
such Secured Swap Contract or Secured Treasury Management Agreement, as the case
may be. For the avoidance of doubt, each Foreign Borrower shall be a Foreign
Guarantor of the Foreign Obligations of the other Foreign Borrowers.

 

“Foreign Holdco” means a Domestic Subsidiary substantially all of the assets of
which are Equity Interests in (or Equity Interests in and Indebtedness of) one
or more CFCs or Foreign Holdcos.

 

“Foreign Lender” means, for any Borrower, any Lender that is organized under the
Laws of a jurisdiction other than that in which such Borrower is resident for
tax purposes (including such a Lender when acting in the capacity of L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Loan Party” means each of the Foreign Borrowers and each of the Foreign
Guarantors.

 

“Foreign Non-Loan Party” means each Foreign Subsidiary that is not a Foreign
Loan Party.

 

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Foreign Borrowers and any Foreign
Guarantor arising under any Loan Document or otherwise with respect to the 2017
Refinancing Term B-2 Loans and the Term B-4 Loans, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Foreign Borrowers or any
Foreign

 

38

 

Guarantor of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. The foregoing shall also include (a) all
obligations under any Secured Swap Contract between any Foreign Loan Party and
any Lender or Affiliate of a Lender (excluding any Excluded Swap Obligations),
(b) all obligations under any Secured Treasury Management Agreement between any
Foreign Loan Party and any Lender or Affiliate of a Lender and (c) all
guarantees by any Foreign Loan Party of obligations of any other Foreign Loan
Party described in preceding clause (a) or (b).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

39

 

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the Primary Obligor so as to enable the Primary Obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each Domestic Guarantor and each Foreign Guarantor; provided,
that in no event shall a CFC or Foreign Holdco ever be, or be required to be, a
Guarantor of any Direct U.S. Loan Party Obligations.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Exhibit 1.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Immaterial Subsidiary” means, on any date, any Restricted Subsidiary of the
Parent (other than the Borrowers) that (i) does not have assets in excess of
3.0% of Consolidated Total Assets as of the date of the most recent Audited
Financial Statements delivered pursuant to Section 7.01 prior to such date, (ii)
does not contribute in excess of 3.0% of Consolidated EBITDA as of the date of
the most recent financial statements delivered pursuant to Section 7.01 prior to
such date and (iii) has been designated as such by the Company in a written
notice delivered to the Administrative Agent (other than any such Subsidiary as
to which the Company has revoked such designation by written notice to the
Administrative Agent); provided, that if (x) the aggregate assets of Immaterial
Subsidiaries at any time exceeds 12.5% of Consolidated Total Assets or (y) the
Immaterial Subsidiaries, in the aggregate, contribute in excess of 12.5% of
Consolidated EBITDA, in each case, as of the date of the most recent financial
statements delivered pursuant to Section 7.01 prior to such date, the Company
shall revoke the designation of one or more Subsidiaries as “Immaterial
Subsidiaries” such that, after giving effect to such revocation, (A) the
aggregate assets of Immaterial Subsidiaries shall be less than 12.5% of

 

40

 

Consolidated Total Assets and (B) the contribution of Immaterial Subsidiaries
shall be less than 12.5% of Consolidated EBITDA, in each case, as of the date of
the most recent financial statements delivered pursuant to Section 7.01 prior to
such date.

 

“Impacted Interest Rate” has the meaning set forth in the definition of
“Eurocurrency Rate”.

 

“Incremental Joinder” means a joinder agreement with respect to (A)
$5,045,794,683.73 of Incremental Term Loans shall be available to the Company as
Term B-3 Loans, (B) $1,800,000,000 of Incremental Term Loans shall be available
to Designated Borrower 1 as Term B-4 Loans, and (C) $100,000,000 of increase in
Aggregate Revolving Commitments, which joinder shall set forth certain terms
(including pricing) of such Term B-3 Loans and Term B-4 Loans and the increase
in respect of the Aggregate Revolving Commitments (as applicable), in each case
upon the satisfaction of the conditions set forth in such joinder, substantially
in the form of Exhibit 2.01(e), executed by the Company, the Designated
Borrowers, the Administrative Agent and each Lender making such commitments
available to the Company and the Designated Borrowers and in form and substance
reasonably satisfactory to each of them.

 

“Incremental Series” means all Incremental Term Loans and Incremental Term Loan
Commitments that are established as a separate Class of Term Loans or Term
Commitments (as applicable) pursuant to the same Commitment Increase Amendment
(or any subsequent Commitment Increase Amendment to the extent such Commitment
Increase Amendment expressly provides that the Incremental Term Loans or
Incremental Term Loan Commitments as provided for therein are intended to be
part of any previously established Incremental Series) and that provide for the
same maturity, Effective Yield (other than, for this purpose, any original issue
discount or upfront fees), if applicable, and amortization schedule.

 

“Incremental Term Loan” has the meaning provided in Section 2.01(e).

 

“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 1.01(a) or such
other form as is satisfactory to the Administrative Agent and the Company, in
each case as executed by the Loan Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.

 

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Company pursuant to
Section 2.01(e) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.

 

“Incremental Term Loan Facility” means, at any time, (a) on or prior to the
closing date under an Incremental Term Loan Agreement, the aggregate amount of
the Incremental Term Loan Commitments set forth in such Incremental Term Loan
Agreement at such time and (b) thereafter, the aggregate principal amount of the
Incremental Term Loans of all Lenders made pursuant to such Incremental Term
Loan Commitments at such time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

41

 

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)the maximum amount available to be drawn under letters of credit (including
standby and commercial letters of credit), bankers’ acceptances, bank guaranties
and similar instruments and unreimbursed obligations under surety bonds;

 

(c)the Swap Termination Value of any Swap Contract;

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (including non-contingent earn-out payments and other non-contingent
deferred payments but excluding contingent earn-out payments, other contingent
deferred payments and trade accounts payable in the ordinary course of
business);

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)all Attributable Indebtedness of such Person;

 

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than (i) a joint venture
that is itself a corporation or limited liability company or (ii) a similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person by contract or operation of law. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intercreditor Agreement” means, with respect to any Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt, an intercreditor
agreement

 

42

 

between the Administrative Agent and the agent, trustee or other representative
on behalf of the holders of such Indebtedness, in each case in form and
substance satisfactory to the Administrative Agent.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or a period of less than one month thereafter, if
acceptable to the Administrative Agent in its sole discretion), as selected by
the Company in its Loan Notice consistent with the requirements of Section
2.02(a) or otherwise acceptable to the Administrative Agent); provided that:

 

(i)                 any Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(ii)              any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)            no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made; and

 

(iv)             the initial Interest Period with respect to the Term B-3 Loans
and Term B-4 Loans shall commence on the Restatement Effective Date and end on
the last Business Day of the calendar month in which the Restatement Effective
Date occurs.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars or, in respect of Revolving Loans or Letters
of Credit denominated in an Alternative Currency, such Alternative Currency)
that is shorter than the Impacted Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available for Dollars or, in
respect of Revolving Loans or Letters of Credit denominated in an Alternative
Currency, such Alternative Currency) that exceeds the Impacted Interest Period,
in each case, at such time, provided that if

 

43

 

the Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the Available
Amount pursuant to Section 8.02(s) and (y) any amounts that increase the
Available Amount pursuant to clause (e) of the definition thereof) any amount
repaid, returned, distributed or otherwise received in respect of any
Investment, in each case, in cash.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Parent or
any of its Restricted Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“Irish Security Documents” means (a) the Irish law governed share mortgage in
relation to the shares in SS&C Technologies Ireland Limited, dated as of the
Original Closing Date (as amended, restated, supplemented or otherwise modified
from time to time), entered into or to be entered into between the Lux
Intermediate Holdco, as chargor, and the Original Administrative Agent and (b)
each other Irish law governed document or instrument which creates or evidences
or which is expressed to create or evidence any Lien granted or required to be
granted pursuant to Section 7.14.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable L/C Issuer and the Company (or any Restricted Subsidiary)
or in favor of the Applicable L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

 

44

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of Credit Suisse AG, Cayman Islands Branch and Morgan
Stanley Senior Funding, Inc. in their capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Commitments, Refinancing
Revolving Commitments, Incremental Term Loan Commitments, Extended Term Loans,
Incremental Term Loans, Refinancing Term Loans, Replacement Term Loans and
Refinancing Term Commitments, in each case as extended in accordance with this
Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, authorizations and permits
of, any Governmental Authority, in each case having the force of law.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement and their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Applicable L/C Issuer.

 

45

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any Permitted Acquisition which the
Company or any of its Restricted Subsidiaries is contractually committed to
consummate, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing.

 

“Loan” means (i) each Revolving Loan, each 2017 Refinancing Term B-1 Loan, each
Term B-3 Loan, each Incremental Term Loan, each Extended Term Loan, each
Extended Revolving Loan, each Refinancing Term Loan, each Refinancing Revolving
Loan and each Replacement Term Loan representing an extension of credit to the
Company and (ii) each 2017 Refinancing Term B-2 Loan, each Term B-4 Loan, each
Extended Term Loan and each Refinancing Term Loan representing an extension of
credit to a Designated Borrower.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Collateral Document, each Incremental Term Loan
Agreement, each Extension Amendment, each Refinancing Amendment, the
Re-Allocation Agreement, the Security Trust Deed and any Intercreditor
Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term Loans
under a given Facility, (b) a conversion of Loans under a given Facility from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans under a
given Facility, in each case pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Lux Advent Software Luxembourg CPECs Pledge Agreement” means the Luxembourg law
governed CPECs pledge agreement, dated March 4, 2016 (as amended, restated,

 

46

 

supplemented or otherwise modified from time to time and as amended and restated
pursuant to the Second Amendment), between Hub Data Incorporated, as pledgor,
and the Original Administrative Agent, in the presence of Advent Software
Luxembourg as company.

 

“Lux Advent Software Luxembourg Share Pledge Agreement” means the Luxembourg law
governed share pledge agreement, dated March 4, 2016 (as amended, restated,
supplemented or otherwise modified from time to time and as amended and restated
pursuant to the Second Amendment), between Hub Data Incorporated, as pledgor,
and the Original Administrative Agent, in the presence of Advent Software
Luxembourg as company.

 

“Lux Intermediate Holdco” means SS&C European Holdings, a société à
responsabilité limitée organized under the laws of Luxembourg having its
registered office at 2, rue Jean Monnet, L-2180 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B173925.

 

“Lux Security Documents” means each of (a) the Lux SS&C Technologies Holdings
Europe Share Pledge Agreement, (b) the Lux SS&C European Holdings Share Pledge
Agreement, (c) the Lux Advent Software Share Pledge Agreement, (d) the Lux SS&C
Technologies Holdings Europe CPECs Pledge Agreement, (e) the Lux SS&C European
Holdings CEPCs Pledge Agreement, (f) the Lux Advent Software CPECs Pledge
Agreement and (g) each other Luxembourg law governed document or instrument
which creates or evidences or which is expressed to create or evidence any Lien
granted or required to be granted pursuant to Section 7.14.

 

“Lux SS&C European Holdings CPECs Pledge Agreement” means the Luxembourg law
governed CPECs pledge agreement, dated as of the Original Closing Date (as
amended, restated, supplemented or otherwise modified from time to time),
between Advent Software Luxembourg, as pledgor, and the Original Administrative
Agent, in the presence of Lux Intermediate Holdco as company.

 

“Lux SS&C European Holdings Share Pledge Agreement” means the Luxembourg law
governed share pledge agreement, dated as of the Original Closing Date (as
amended, restated, supplemented or otherwise modified from time to time),
between Advent Software Luxembourg, as pledgor, and the Original Administrative
Agent, in the presence of Lux Intermediate Holdco as company.

 

“Lux SS&C Technologies Holdings Europe Share Pledge Agreement” means the
Luxembourg law governed share pledge agreement, dated as of the Original Closing
Date (as amended, restated, supplemented or otherwise modified from time to
time), between Lux Intermediate Holdco, as pledgor, and the Original
Administrative Agent, in the presence of the Designated Borrower 2 as company,
securing the Foreign Obligations.

 

“Lux SS&C Technologies Holdings Europe CPECs Pledge Agreement” means the
Luxembourg law governed CPECs pledge agreement, dated as of the Original Closing
Date (as amended, restated, supplemented or otherwise modified from time to
time), between Lux Intermediate Holdco, as pledgor, and the Original
Administrative Agent, in the presence of the Designated Borrower 2 as company,
securing the Foreign Obligations.

 

47

 

“Luxembourg Company Law” means the Luxembourg law dated August 10, 1915 on
commercial companies, as amended.

 

“Luxembourg Guarantor” means any Guarantor incorporated under the laws of the
Grand Duchy of Luxembourg.

 

“Margin Stock” has the meaning specified in Section 6.14(b).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means (a) as to the Revolving Loans and Letters of Credit (and
the related L/C Obligations), the earlier of (i) the fifth anniversary of the
Restatement Effective Date and (ii) the Springing Maturity Date, if any (the
“Revolving Loan Maturity Date”), (b) as to the 2017 Refinancing Term B-1 Loans,
the seventh anniversary of the Original Closing Date, (c) as to the 2017
Refinancing Term B-2 Loans, the seventh anniversary of the Original Closing
Date, (d) as to the Term B-3 Loans, the seventh anniversary of the Restatement
Effective Date, (e) as to the Term B-4 Loans, the seventh anniversary of the
Restatement Effective Date, (f) as to an Incremental Term Loan, the final
maturity date for such Incremental Term Loan as set forth in the applicable
Incremental Term Loan Agreement, (g) as to any Extended Term Loans or Extended
Revolving Loans, the final maturity date therefor as set forth in the applicable
Extension Amendment and (h) as to any Refinancing Term Loans or Refinancing
Revolving Loans, the final maturity date therefor as set forth in the applicable
Refinancing Amendment; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Merger” means the merger of MergerCo with and into Target (with Target to be
the surviving corporation of such merger) in accordance with the Merger
Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
January 11, 2018, among the Target, the Parent and MergerCo (including all
exhibits and disclosure schedules thereto).

 

“Merger Agreement Representations” means the representations made by (or
relating to) the Target and/or any of its Subsidiaries in the Merger Agreement
as are material to the interests of the Lenders, but only to the extent that the
Company has the right (or the Company’s applicable affiliate has the right) to
terminate the Company’s (or the Company’s affiliate’s) obligations (or to refuse
to consummate the Target Acquisition) under the Merger Agreement as a result of
a breach of such representations.

 

“MergerCo” means Diamond Merger Sub, Inc., a Delaware corporation and a Wholly
Owned Subsidiary of the Company.

 

48

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means:

 

(a)               with respect to any Disposition by the Parent or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Parent or any of its Restricted Subsidiaries, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset (other than a Lien that
ranks pari passu with or is subordinated to the Liens securing the Obligations
or any portion thereof) and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses incurred by the Parent or such Restricted Subsidiary in
connection with such transaction (including attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith), (C) income taxes reasonably
estimated to be actually payable within two (2) years of the date of the
relevant transaction as a result of any gain recognized in connection therewith
and any repatriation costs associated with receipt by any Domestic Loan Party of
such proceeds, (D) any costs associated with unwinding any related Swap Contract
in connection with such transaction, and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent or any Restricted Subsidiary after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received (i) upon the Disposition of
any non-cash consideration received by the Parent or any Restricted Subsidiary
in any such Disposition and (ii) upon the reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in sub-clause (E) or, if such liabilities have not been satisfied in
cash and such reserve not reversed within two (2) years of the date of the
relevant transaction;

 

(b)               with respect to the incurrence or issuance of any Indebtedness
by the Parent or any of its Restricted Subsidiaries, the excess of (i) the sum
of the cash received in connection with such incurrence or issuance or in
connection with unwinding any related Swap Contract in connection therewith over
(ii) the investment banking fees, underwriting or closing discounts,

 

49

 

fees and commissions, taxes reasonably estimated to be actually payable within
two (2) years of the date of such incurrence or issuance and other out-of-pocket
expenses and other customary expenses incurred by the Parent or such Restricted
Subsidiary in connection with such incurrence or issuance and any costs
associated with unwinding any related Swap Contract in connection therewith; and

 

(c)               with respect to the issuance of any Equity Interests by the
Parent or any Restricted Subsidiary, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such issuance or in connection with
unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, and other
out-of-pocket expenses, and other customary expenses incurred by the Parent or
such Restricted Subsidiary in connection with such issuance and any costs
associated with unwinding any related Swap Contract in connection therewith.

 

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Not Otherwise Applied” means, with reference to the Available Amount or
pursuant to Sections 8.02(s), 8.06(h) or 8.12(b)(iv), as applicable, that such
amount was not previously applied pursuant to Sections 8.02(s), 8.06(h) and
8.12(b)(iv).

 

“Note” means a Term B-1 Note, a Term B-2 Note, a Term B-3 Note, a Term B-4 Note
or a Revolving Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including the Direct
U.S. Loan Party Obligations and the Foreign Obligations), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Secured Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender (excluding any Excluded Swap Obligations) and
(b) all obligations under any Secured Treasury Management Agreement between any
Loan Party and any Lender or Affiliate of a Lender.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with

 

50

 

respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Administrative Agent” means Deutsche Bank AG New York Branch.

 

“Original Closing Date” means July 8, 2015.

 

“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(iv).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding any such Tax imposed on an
assignment (other than an assignment pursuant to a request by the Company under
Section 11.13) of any interest in any Loan or Commitment hereunder (an
“Assignment Tax”), but only to the extent such Assignment Tax is imposed as a
result of a present or former connection between the assignor and/or assignee
and the taxing jurisdiction (other than any connection arising solely from such
assignor and/or assignee having executed, delivered, become a party to,
performed its obligations under, received payments, received a perfected
security interest under, engaged in any other transaction pursuant to, and/or
enforced any Loan Documents).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of CS in the applicable offshore interbank market for such currency to
major banks in such interbank market.

 

“Parent Equity Offering” means all public offerings of common equity of the
Parent consummated prior to the Restatement Effective Date.

 

“Participant” has the meaning specified in Section 11.06(d).

 

51

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Section 412, 430, 431, 432 and 436 of
the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisition” means (i) an Investment consisting of an Acquisition by
the Parent or any of its Restricted Subsidiaries, provided that (a) the property
acquired (or the property of the Person acquired) in such Acquisition complies
with Section 8.07, (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (c) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (d) no
Default exists or would result therefrom, (e) if the Person acquired is or
becomes a Domestic Subsidiary of the Company, it shall (to the extent required
by Section 7.12) guarantee all of the Obligations and otherwise satisfy the
requirements of Section 7.12 and Section 7.14 within the timeframes provided
therein, and (f) if the Person acquired is or becomes a Restricted Subsidiary of
Lux Intermediate Holdco, it shall (to the extent required by Section 7.12)
guarantee the Foreign Obligations and otherwise satisfy the requirements of
Section 7.12 and Section 7.14 within the timeframes provided therein; provided
that the requirements of clauses (c) and (d) above shall be subject to Sections
1.12 and 2.01(i) in the case of a Limited Condition Acquisition, and (ii) the
Target Acquisition.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Company in the form of one or more series of senior secured
notes ranking pari passu with the liens securing the Facilities (other than the
2017 Refinancing Term B-2 Loans, the Term B-4 Loans or any Refinancing Term
Loans, Extended Term Loans or Replacement Term Loans incurred by any Designated
Borrower with respect thereto); provided that (i) such Indebtedness will be
subject to the terms of an Intercreditor Agreement and (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Holders” means (i) William C. Stone and his spouse and the members of
his immediate family and (ii) any estate, trust, corporation, partnership or
other entity, the

 

52

 

beneficiaries, stockholders, partners, owners or Persons holding a Controlling
interest of which consist solely of one or more Persons referred to in the
immediately preceding clause (i).

 

“Permitted Intercompany Investments” means (a) any Investment by any Loan Party
in any other Loan Party; provided that the aggregate outstanding principal
amount of all Investments made by Domestic Loan Parties in Foreign Loan Parties
under this clause (a) (exclusive of Investments made in any Designated Borrower
at any time in order to repay outstanding Foreign Obligations of any Designated
Borrower (provided that the proceeds of any such Investment are actually
utilized to repay Foreign Obligations within 90 days from the date of such
Investment), in each case, in an amount not exceeding the funding requirement
therefor), together with, without duplication, the aggregate outstanding
principal amount of all Indebtedness of Foreign Loan Parties guaranteed by
Domestic Loan Parties pursuant to (and in reliance on) Section 8.03 (other than
the Loans), shall not exceed $800,000,000 at any time; (b) any Investment by any
Domestic Non-Loan Party in any Domestic Loan Party; (c) any Investment by any
Domestic Non-Loan Party in any other Domestic Non-Loan Party; (d) any Investment
by any Foreign Loan Party (including the Designated Borrowers) in any other
Foreign Loan Party; (e) any Investment by any Foreign Non-Loan Party in any
Foreign Loan Party; (f) any Investment by any Foreign Non-Loan Party in any
other Foreign Non-Loan Party; and (g) any Investment (i) by any Foreign Loan
Party in any Non-Loan Party and (ii) by any Domestic Loan Party in any Non-Loan
Party; provided that the aggregate outstanding principal amount of all
Investments under this clause (g) (exclusive of Investments made by any Foreign
Loan Party with the proceeds of an Investment made by a Domestic Loan Party,
directly or indirectly, in such Foreign Loan Party, to the extent made in
compliance with clause (a) above), together with, without duplication, the
aggregate outstanding principal amount of all Indebtedness of Non-Loan Parties
guaranteed by Loan Parties pursuant to (and in reliance on) Section 8.03, shall
not exceed $400,000,000 at any time; provided further, that any Indebtedness
owing (i) by any Domestic Loan Party to any Domestic Non-Loan Party pursuant to
clause (a) or (b), as applicable, shall be subordinated in right of payment to
the prior payment in full of the Obligations of such Domestic Loan Party, as
applicable, on terms reasonably satisfactory to the Administrative Agent and
(ii) by any Foreign Loan Party to any Foreign Non-Loan Party pursuant to clause
(d) or (e), as applicable, shall be subordinated in right of payment to the
prior payment in full of the Obligations of such Foreign Loan Party, as
applicable, on terms reasonably satisfactory to the Administrative Agent.

 

“Permitted Intercompany Transfers” means any Disposition by the Parent or any
Restricted Subsidiary to the Parent or any Restricted Subsidiary; provided that
(i) any such Disposition made for consideration of less than the fair market
value of the assets Disposed of (as reasonably determined by the Company) shall
constitute an Investment by the maker of such Disposition in the recipient of
such Disposition in an amount equal to the difference (as reasonably determined
by the Company) between the fair market value of the assets so Disposed of and
the consideration received and such Investment shall be required to be permitted
under Section 8.02 (provided that, solely for this purpose, Section 8.02(i)
shall not apply) and (ii) for the avoidance of doubt, any non-cash consideration
received in connection with any such Disposition in the form of an Investment
shall be required to be permitted under Section 8.02 (provided that, solely for
this purpose, Section 8.02(i) shall not apply).

 

53

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Company in the form of one or more series of second lien (or other junior
lien) secured notes or secured loans ranking junior to the liens securing the
Facilities (other than the 2017 Refinancing Term B-2 Loans, the Term B-4 Loans
or any Refinancing Term Loans, Extended Term Loans or Replacement Term Loans
incurred by any Designated Borrower with respect thereto and the guarantees
thereof by Foreign Loan Parties); provided that (i) such Indebtedness is secured
by the Collateral (or the applicable portion thereof) on a second priority or
other junior priority, as applicable, basis to the Liens securing the Direct
U.S. Loan Party Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness meets the Permitted
Other Debt Conditions and (iv) such Indebtedness will be subject to an
Intercreditor Agreement. Permitted Junior Priority Refinancing Debt will include
any junior secured Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens” means, at any time, Liens in respect of property of the Parent
or any of its Restricted Subsidiaries permitted to exist at such time pursuant
to the terms of Section 8.01.

 

“Permitted Other Debt Conditions” means, with respect to any Indebtedness, that
such Indebtedness does not mature or have scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except (x) customary asset sale, initial public offering or change
of control or similar event provisions that provide for the prior repayment in
full in cash of the Loans and all other Obligations, (y) maturity payments and
customary mandatory prepayments for a customary bridge financing which, subject
to customary conditions, provides for automatic conversion or exchange into
Indebtedness that otherwise complies with the requirements of this definition or
(z) “AHYDO” payments), in each case prior to the Latest Maturity Date at the
time such Indebtedness is incurred.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) no Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations (or any portion thereof), such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations (or such portion thereof) on terms (i) at
least as favorable (taken as a whole) to the Lenders as those contained in the
documentation governing or evidencing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (provided that a certificate
of a Responsible Officer delivered to the

 

54

 

Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness stating that the Company has determined in good faith that such
subordination terms satisfy the foregoing requirement shall be conclusive
evidence that such subordination terms satisfy the requirement of this clause
(i)) or (ii) as otherwise reasonably acceptable to the Administrative Agent, (e)
to the extent such Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended is unsecured or secured by Liens that are subordinated to
the Liens securing the Obligations (or any portion thereof), such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or
(solely with respect to such Indebtedness that is secured by Liens that are
subordinated to the Liens securing the Obligations (or any portion thereof))
secured by Liens that are subordinated to the Liens securing the Obligations (or
such portion thereof) on terms (x) at least as favorable (taken as a whole) to
the Lenders as those contained in the documentation (including any intercreditor
or similar agreements) governing the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness stating that the Company has
determined in good faith that such subordination terms satisfy the foregoing
requirement shall be conclusive evidence that such subordination terms satisfy
the requirement of this clause (x)) or (y) otherwise reasonably acceptable to
the Administrative Agent and (f) such modification, refinancing, refunding,
renewal, replacement or extension is directly incurred only by the direct
borrower or issuer of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, and is guaranteed only by one or more Persons who
are guarantors of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Parent and its Restricted Subsidiaries
that are Disposed of in the ordinary course of business; (c) Permitted
Intercompany Transfers; (d) Dispositions of accounts receivable in connection
with the collection or compromise thereof in the ordinary course of business;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Restricted
Subsidiaries; (f) the sale or disposition of Cash Equivalents for fair market
value; (g) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement; and (h) Dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Company in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness and (ii) such Indebtedness meets the Permitted Other
Debt Conditions. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

55

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any of its Subsidiaries
(other than a Multiemployer Plan established by any Loan Party or any of its
Subsidiaries) or any such Plan to which any Loan Party or any of its
Subsidiaries is required to contribute on behalf of any of its employees (other
than a Multiemployer Plan).

 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Reorganization” means the internal reorganization of the Company
and its Subsidiaries as described on Schedule 1.01 hereto.

 

“Primary Obligor” has the meaning specified in the definition of “Guarantee”.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenant set forth in Section 8.11, the Consolidated
Net Leverage Ratio Test, the Consolidated Net Leverage Ratio and/or the
Consolidated Net Secured Leverage Ratio, such transaction shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
or, in the case of determinations described in Section 1.03(b)(ii), the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 7.01(a) or 7.01(b). In connection with the foregoing, (a) with respect
to the incurrence of any Indebtedness, such Indebtedness shall be deemed to have
been incurred as of the first day of the applicable period, (b) with respect to
any Disposition or any designation of any Subsidiary as an Unrestricted
Subsidiary, (i) income statement and cash flow statement items (whether positive
or negative) attributable to the Person or property disposed of or designated as
an Unrestricted Subsidiary (as applicable) shall be excluded to the extent
relating to any period occurring prior to the date of such transaction or
designation (as applicable) and (ii) Indebtedness which is retired in connection
with any such Disposition or owed by the applicable Subsidiary at the time of
its designation as an Unrestricted Subsidiary (as applicable) shall be excluded
and deemed to have been retired as of the first day of the applicable period and
(c) with respect to any Permitted Acquisition or designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, (i) income statement and cash flow
statement items attributable to the Person or property acquired or designated as
a Restricted Subsidiary (as applicable) shall be included to the extent relating
to any period applicable in such calculations to the extent (A) such items are
not otherwise included in such income statement and cash flow statement items
for the Parent and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in this Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Parent or any Restricted Subsidiary (including the Person or
property acquired or designated as a Restricted Subsidiary (as applicable)) in
connection with such transaction and any Indebtedness of the Person or property
acquired or designated as a Restricted Subsidiary (as applicable) which is not
retired in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

56

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of (i) in the case of
a Pro Forma Compliance Certificate delivered in connection with Section
2.01(f)(xi), Section 7.17(c), Section 8.03(f), Section 8.06(g), Section 8.06(h)
or Section 8.12(b), the Consolidated Net Secured Leverage Ratio (as set forth in
such applicable Section) and (ii) the financial covenant set forth in
Section 8.11 (irrespective of whether such covenant is otherwise then
applicable) as of the end of the period of four fiscal quarters most recently
ended for which financial statements have been delivered pursuant to
Section 7.01(a) or 7.01(b) after giving effect to the applicable transaction on
a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified Capital Stock” means any Equity Interests that are not Disqualified
Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “ECP” under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Re-Allocation Agreement” means a Re-Allocation Agreement dated as of the
Restatement Effective Date among the Lenders, substantially in the form of
Exhibit 1.01(b), as amended, modified and supplemented from time to time.

 

“Re-Allocation Event” means (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Sections 9.01(f) and (g), (ii) the
declaration of the termination of any Commitment, or the acceleration of the
maturity of any Loans, in each case pursuant to the provisions of Article IX
hereof or (iii) the failure of any Borrower to pay any principal of, or interest
on, any Loans of any Facility or any Unreimbursed Amounts on the applicable
Maturity Date.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinanced Term Loans” has the meaning specified in Section 11.01.

 

“Refinancing” means the following refinancing transactions: (a) the 2017
Refinancing Term A-1 Loans and the 2017 Refinancing Term A-2 Loans shall have
been repaid in full, together with all accrued but unpaid interest, fees and
other amounts owing thereon, (b) all Indebtedness of the Target and its
Subsidiaries under the Existing Target Credit Agreement shall have been repaid
in full, together with all accrued but unpaid interest, fees and other amounts
owing thereon, (c) the Existing Target Senior Notes shall have been repaid in
full, together with all accrued but unpaid interest, fees and other amounts
owing thereon, (d) all commitments, any security interests and any guaranties in
connection with the Indebtedness to be refinanced pursuant to clauses (a), (b)
and (c) above shall have been terminated and released, all to the

 

57

 

reasonable satisfaction of the Administrative Agent and (e) the payment of all
fees and expenses related to the foregoing transactions; provided that with
respect to clause (c) above, (i) the repayment of the Existing Target Senior
Notes on or prior to the Restatement Effective Date may be deferred until the
end of the Existing Target Senior Notes Waiting Period so long as the Existing
Target Senior Notes Condition shall have been satisfied and (ii) solely to the
extent that the Target Tranche C Senior Notes have not been issued prior to the
Restatement Effective Date, the commitments under the Existing 2017 Target Note
Purchase Agreement to issue and purchase the Target Tranche C Senior Notes may
remain outstanding until the end of the Target Tranche C Senior Notes Waiting
Period.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the applicable Borrower, (b) the Administrative Agent and (c) each Lender
(including any Additional Refinancing Lender) that agrees to provide any portion
of Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Commitments or Refinancing Revolving Loans incurred pursuant thereto, in
accordance with Section 2.17.

 

“Refinancing Revolving Commitments” means one or more Classes of revolving
credit Commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of revolving credit
loans that are made pursuant to Refinancing Revolving Commitments.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans or Refinancing Revolving Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans, or Refinancing Revolving Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same maturity, Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan Commitments hereunder
providing for Refinancing Term Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of term loans hereunder that
are made pursuant to Refinancing Term Commitments.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

58

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Replacement Term Loans” has the meaning specified in Section 11.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Repricing Transaction” means (a) the incurrence by either Borrower or any
Subsidiary thereof of any Indebtedness (including, without limitation, any new
or additional term loans under this Agreement) (i) having an Effective Yield for
the respective Type of such Indebtedness that is less than the Effective Yield
for the 2017 Refinancing Term B-1 Loans, 2017 Refinancing Term B-2 Loans, Term
B-3 Loans and/or Term B-4 Loans of the respective Type, and (ii) the proceeds of
which are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of 2017 Refinancing Term
B-1 Loans, 2017 Refinancing Term B-2 Loans, Term B-3 Loans and/or Term B-4 Loans
or (b) any amendment, waiver or other modification to this Agreement which would
have the effect of reducing the Effective Yield for the 2017 Refinancing Term
B-1 Loans, 2017 Refinancing Term B-2 Loans , Term B-3 Loans and/or Term B-4
Loans (other than, in each case, any such transaction or amendment or
modification in connection with a Change of Control or Transformational Event).
Any such determination by the Administrative Agent and the Company as
contemplated by preceding clauses (a) and (b) shall be conclusive and binding on
all Lenders holding 2017 Refinancing Term B-1 Loans, 2017 Refinancing Term B-2
Loans, Term B-3 Loans and/or Term B-4 Loans.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of the date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Revolving Commitments, Extended Revolving Commitments and
Refinancing Revolving Commitments and (c) aggregate unused Term Commitments;
provided, that the unused Revolving Commitment, Extended Revolving Commitment
and Refinancing Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments on such date; provided that the unused Revolving Commitment of, and
the portion of the Total Revolving Outstandings held or deemed held by,

 

59

 

any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Required Term Lenders” means, as of any date of determination, with respect to
any Term Facility, Term Lenders under such Term Facility holding more than 50%
of the sum of the (a) Term Loans outstanding under the applicable Term Facility
and (b) aggregate unused Term Commitments in respect of the applicable Term
Facility on such date.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director, treasurer, assistant treasurer or controller of a
Loan Party, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restatement Effective Date” shall mean the “Acquisition Closing Date” under and
as defined in the Second Amendment.

 

“Restricted Obligations” has the meaning specified in Section 4.10.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).
For purposes of clarification, any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of Indebtedness which by its terms is convertible into Equity
Interests is not a “Restricted Payment”.

 

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

 

“Retained Excess Cash Flow Amount” means, at any date, an amount, not less than
zero in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for all Excess
Cash Flow Periods ending after the Restatement Effective Date and prior to such
date; provided that, (i) to the extent that any or all of the Excess Cash Flow
attributable to Restricted Subsidiaries that are Foreign Subsidiaries are
prohibited or delayed by applicable local law or applicable organizational
documents of such Foreign Subsidiary from being repatriated to a Borrower, the
portion of such Excess Cash Flow so affected will not be included in the
calculation of the Retained Excess Cash Flow Amount for so long, but only so
long, as the applicable local law or applicable organizational documents of such
Foreign Subsidiary will not permit repatriation to either Borrower, and if
within one year

 

60

 

following the date on which such restriction first arose, such repatriation of
any of such affected Excess Cash Flow is permitted under the applicable local
law or applicable organizational documents of such Foreign Subsidiary, such
repatriation will be immediately effected and such repatriated Excess Cash Flow
will be included in the calculation of the Retained Excess Cash Flow Amount or
(ii) to the extent that the Parent has determined in good faith, after
consultation with the Administrative Agent, that repatriation to a Borrower of
any of or all the Excess Cash Flow attributable to Restricted Subsidiaries that
are Foreign Subsidiaries would have adverse tax consequences (including any
reduction in tax attributes) (provided that, in any event, such Borrower shall
use commercially reasonable efforts to eliminate such tax effect in their
reasonable control in order to make such repatriation and repayment) with
respect to such Excess Cash Flow, such Excess Cash Flow so affected will not be
included in the calculation of the Retained Excess Cash Flow Amount for so long,
but only so long, as the applicable adverse tax consequences with respect to
such Excess Cash Flow remain, and if within one year following the date on which
such adverse tax consequences first arose, such repatriation of any of such
affected Excess Cash Flow would no longer have adverse tax consequences, such
repatriation will be immediately effected and such repatriated Excess Cash Flow
will be included in the calculation of the Retained Excess Cash Flow Amount.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the Applicable ECF Percentage with respect to such Excess Cash
Flow Period.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
Applicable L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolver Extension Request” has the meaning set forth in Section 2.18(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.18(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Company pursuant to Section 2.01(a) and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.01(f), as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

61

 

“Revolving Lender” means each Lender with a Revolving Commitment or holding
Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Maturity Date” has the meaning specified in clause (a) of the
definition of “Maturity Date”.

 

“Revolving Note” means a promissory note made by the Company in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit 1.01(e).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” means a country or territory which is itself the subject of
comprehensive, territorial Sanctions (as of the Restatement Effective Date,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine).

 

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC or the U.S. Department of State, the
United Nations Security Council, the European Union, any Member State of the
European Union, or the United Kingdom, or any Person 50 percent or more owned by
any such Person (b) any Person located, organized or resident in a Sanctioned
Country.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State or (b) the United Nations Security Council, the European Union, any
European Union member state, or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, among, inter alios, the Parent,
each Borrower, the Guarantors, the Original Administrative Agent, the
Administrative Agent and the Required Lenders.

 

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

62

 

“Secured Swap Contract” means any Swap Contract between any Loan Party and a
Lender or an Affiliate of a Lender that has been designated in writing by the
applicable Lender (or Affiliate of a Lender) to the Administrative Agent and the
Company as a “Secured Swap Contract”; provided that for the purposes of the Loan
Documents in no circumstances shall any Excluded Swap Obligations constitute
Obligations with respect to any Secured Swap Contract.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Lender or any Affiliate of a Lender that has been
designated in writing by the applicable Lender (or Affiliate of a Lender) to the
Administrative Agent and the Company as a “Secured Treasury Management
Agreement”.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Trust Deed” means the English law security trust deed, dated as of the
Original Closing Date (as amended, restated, supplemented or otherwise modified
from time to time), entered into by the Administrative Agent whereby, inter
alia, the Administrative Agent declares that the rights, interests, benefits and
other property comprised in the Liens which are the subject of the English
Security Documents are held in trust for the Administrative Agent and the
holders of the applicable Obligations.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature, (b)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (c) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 6.01(a)(i), 6.02(a) and (b), 6.03(a), 6.04, 6.14(b)
and (c), 6.18(a), 6.19, 6.21(c) and 6.22(b).

 

63

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further, that the Applicable L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.

 

“Springing Maturity Date” means the Business Day immediately prior to the date
that is 91 days prior to the Maturity Date of the 2017 Refinancing Term B-1
Loans or the 2017 Refinancing Term B-2 Loans; provided, that no Springing
Maturity Date shall occur if no 2017 Refinancing Term B-1 Loans or 2017
Refinancing Term B-2 Loans are outstanding at such time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
of Governors of the Federal Reserve System of the United States (the “Board”)
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Debt” means any Indebtedness of the Parent or any Restricted
Subsidiary described in the definition of “Consolidated Funded Indebtedness”
that is subordinated in right of payment to the Obligations (or any portion
thereof).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Stock is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

“Substitute Affiliate Lender” has the meaning specified in Section 1.13(d).

 

“Substitute Facility Office” has the meaning specified in Section 1.13(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

64

 

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement used to document transactions
of the type specified in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swiss Guarantor” has the meaning specified in Section ‎4.10.

 

“Swiss Security Documents” means (a) the Swiss law governed quota pledge
agreement regarding the pledge of quotas in GlobeOp Financial Services
(Switzerland) GmbH between SS&C European Holdings S.A.R.L. and the holders of
Secured Obligations (as defined therein), represented by Deutsche Bank AG New
York Branch as Original Administrative Agent, dated as of the Original Closing
Date (as amended, restated, supplemented or otherwise modified from time to
time), and (b) each other Swiss law governed document or instrument which
creates or evidences or which is expressed to create or evidence any Lien
granted or required to be granted pursuant to Section 7.14.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Target” means DST Systems, Inc., a Delaware corporation.

 

“Target Acquisition” means the acquisition by Parent of the Target pursuant to
the Merger Agreement, to be effected by way of the Merger.

 

65

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Target Foreign Subsidiary” means any Subsidiary of the Target organized outside
the United States.

 

“Target Material Adverse Effect” means (with capitalized terms used in this
definition and not otherwise defined in this Agreement having the meanings
assigned thereto in the Merger Agreement) any circumstance, effect or change
that, individually or in the aggregate, (i) materially adversely affects the
business, financial condition or results of operations of the Target and its
Subsidiaries, taken as a whole; provided, however, that any circumstance, effect
or change arising from or related to the following shall not be taken into
account in determining whether a Target Material Adverse Effect has occurred or
would reasonably be expected to occur (except, in the case of clauses (a), (b),
(c), (d), (e) or (f) below, to the extent disproportionately affecting the
Target and its Subsidiaries relative to other companies in the industries in
which the Target and its Subsidiaries operate, in which case only the
incremental disproportionate effect shall be taken into account): (a) conditions
affecting the United States economy, or any other national or regional economy
or the global economy generally; (b) political conditions (or changes in such
conditions) in the United States or any other country or region in the world,
declared or undeclared acts of war, sabotage or terrorism, epidemics or
pandemics (including any escalation or general worsening of any of the
foregoing) or national or international emergency in the United States or any
other country or region of the world occurring after the date of the Merger
Agreement; (c) changes in the financial, credit, banking or securities markets
in the United States or any other country or region in the world (including any
disruption thereof and any decline in the price of any security or any market
index) and including changes or developments in or relating to currency exchange
or interest rates; (d) changes required by GAAP or other accounting standards
(or interpretations thereof); (e) changes in any Laws or other binding
directives issued by any Governmental Entity (or interpretations thereof),
including, to the extent relevant to the business of the Target and its
Subsidiaries, in any legal or regulatory requirement or condition or the
regulatory enforcement environment and not specifically relating to the Target
or its Subsidiaries; (f) changes that are generally applicable to the industries
in which the Target and its Subsidiaries operate and not specifically relating
to the Target or its Subsidiaries; (g) any failure by the Target to meet any
internal or published projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of the Merger Agreement or any
decline in the market price or trading volume of the common stock (provided that
the underlying causes of any such failure or decline may be considered in
determining whether a Target Material Adverse Effect has occurred to the extent
not otherwise excluded by another exception herein); (h) the negotiation,
execution or delivery of the Merger Agreement, the performance by any party
hereto of its obligations under the Merger Agreement or the public announcement
(including as to the identity of the parties hereto) of the Merger or any of the
other transactions contemplated by the Merger Agreement including the impact
thereof on relationships, contractual or otherwise (including the cessation of
any such relationship) with customers, suppliers, landlords, tenants, lenders,
investors, joint venture partners, partners or employees of the Target and its
Subsidiaries (it being understood that this

 

66

 

clause (h) shall not apply to any representation, warranty, covenant or
agreement of the Target therein that is intended to address the consequences of
the execution, delivery or performance of the Merger Agreement or the
consummation of the transactions contemplated hereby); (i) changes in the
Target’s credit rating (provided, however, that the underlying causes of such
decline may be considered in determining whether a Target Material Adverse
Effect has occurred to the extent not otherwise excluded by another exception
herein); (j) the occurrence of natural disasters, force majeure events or
weather conditions adverse to the business being carried on by the Target and
its Subsidiaries; (k) stockholder litigation arising from or relating to the
Merger Agreement or the Merger; (l) any action taken that is required by the
terms of the Merger Agreement, or with the prior written consent or at the
written direction of the Parent; (m) any damage or destruction of any owned real
property that is substantially paid for by insurance; (n) any cyber-attacks,
data breaches, ransomware attacks or similar events affecting the Target,
excluding any such breaches, attacks or events to the extent attributable to the
negligence of the Target or any of its Subsidiaries or the failure of the Target
or any of its Subsidiaries to follow the best practices of the industries in
which the Target and its Subsidiaries operate; or (o) the failure to obtain any
approval contemplated by Section 6.13(a) of the Merger Agreement; or (ii) is or
would be reasonably expected to prevent or materially impair, interfere with,
hinder or delay the consummation of the Merger or the other transactions
contemplated by the Merger Agreement by the Target.

 

“Target Tranche C Senior Notes” means the 4.02%, Series 2017A, Tranche C Senior
Notes due August 6, 2025 to be issued pursuant to the Existing 2017 Target Note
Purchase Agreement.

 

“Target Tranche C Senior Notes Condition” has the meaning set forth in Section
8.03(r).

 

“Target Tranche C Senior Notes Waiting Period” means, solely to the extent that
the Target Tranche C Senior Notes have not been issued prior to the Restatement
Effective Date, the period from the issuance of the Target Tranche C Senior
Notes until the first Business Day on or immediately following the day that is
15 days after the issuance thereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term B Facilities” means, collectively, the Term B-1 Facility, the Term B-2
Facility, the Term B-3 Facility and the Term B-4 Facility.

 

“Term B-1 Facility” means the aggregate principal amount of the 2017 Refinancing
Term B-1 Loans of all 2017 Refinancing Term B-1 Lenders outstanding.

 

“Term B-1 Lender” means each Lender holding a Term B-1 Loan.

 

“Term B-1 Loan” means an advance made by a Term B-1 Lender under the Term B-1
Facility.

 

“Term B-1 Note” means a promissory note made by the Company in favor of a Term
B-1 Lender evidencing Term B-1 Loans made by such Term B-1 Lender.

 

67

 

“Term B-2 Facility” means the aggregate principal amount of the 2017 Refinancing
Term B-2 Loans of all 2017 Refinancing Term B-2 Lenders outstanding.

 

“Term B-2 Lender” means each Lender holding a Term B-2 Loan.

 

“Term B-2 Loan” means an advance made by a Term B-2 Lender under the Term B-2
Facility.

 

“Term B-2 Note” means a promissory note made by the Designated Borrower 2 in
favor of a Term B-2 Lender evidencing Term B-2 Loans made by such Term B-2
Lender.

 

“Term B-3 Commitment” means, as to each Term B-3 Lender, its obligation to make
Term B-3 Loans to the Company pursuant to the Incremental Joinder in the
principal amount stated therein pursuant to which such Term B-3 Lender becomes a
party hereto, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Term B-3 Facility” means the aggregate principal amount of the Term B-3 Loans
of all Term B-3 Lenders outstanding at such time.

 

“Term B-3 Lender” means each Lender with a Term B-3 Commitment or holding a Term
B-3 Loan.

 

“Term B-3 Loan” has the meaning set forth in Section 2.01(c).

 

“Term B-3 Note” means a promissory note made by the Company in favor of a Term
B-3 Lender evidencing Term B-3 Loans made by such Term B-3 Lender, substantially
in the form of Exhibit 1.01(d).

 

“Term B-4 Commitment” means, as to each Term B-4 Lender, its obligation to make
Term B-4 Loans to Designated Borrower 1 pursuant to the Incremental Joinder in
the principal amount stated therein pursuant to which such Term B-4 Lender
becomes a party hereto, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Term B-4 Facility” means the aggregate principal amount of the Term B-4 Loans
of all Term B-4 Lenders outstanding at such time.

 

“Term B-4 Lender” means each Lender with a Term B-4 Commitment or holding a Term
B-4 Loan.

 

“Term B-4 Loan” has the meaning set forth in Section 2.01(c).

 

“Term B-4 Note” means a promissory note made by the Company in favor of a Term
B-4 Lender evidencing Term B-4 Loans made by such Term B-4 Lender, substantially
in the form of Exhibit 1.01(d).

 

“Term Commitment” means any of a Term B-3 Commitment, a Term B-4 Commitment, an
Incremental Term Loan Commitment, a commitment with respect to Extended Term
Loans, a

 

68

 

commitment with respect to Replacement Term Loans and/or a Refinancing Term
Commitment, as the context may require.

 

“Term Facilities” means the Term B Facility, any facility providing for Extended
Term Loans, any facility providing for Refinancing Term Loans, any facility
providing for Replacement Term Loans and/or any Incremental Term Loan Facility,
as the context may require.

 

“Term Lender” means, at any time, a 2017 Refinancing Term B-1 Lender, a 2017
Refinancing Term B-2 Lender, a Term B-3 Lender, a Term B-4 Lender, a Lender with
respect to any Incremental Term Loans, a Lender with respect to any Extended
Term Loans, a Lender with respect to any Replacement Term Loans or a Lender with
respect to any Refinancing Term Loans.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.18(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.18(a).

 

“Term Loans” means the 2017 Refinancing Term B-1 Loans, 2017 Refinancing Term
B-2 Loans, Term B-3 Loans, Term B-4 Loans, any Incremental Term Loans, any
Extended Term Loans, any Refinancing Term Loans and any Replacement Term Loans.

 

“Threshold Amount” means $150,000,000.

 

“Total Outstandings” means the Total Revolving Outstandings and the Outstanding
Amount of all Term Loans.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the consummation of the Target Acquisition on the
Restatement Effective Date and the other transactions contemplated by the Merger
Agreement occurring on or prior to the Restatement Effective Date, (c) the
Refinancing, (d) the effectiveness of the Term B-3 Loans and the Term B-4 Loans
under this Agreement pursuant to the Incremental Joinder and the amendment and
restatement of the Existing Company Credit Agreement in the form of this
Agreement, (e) (i) the execution and delivery of the 2018 Senior Notes Documents
and the placement and the issuance of the 2018 Senior Notes, if any, and/or (ii)
to the extent that the aggregate principal amount of 2018 Senior Notes issued is
less than $750,000,000, the borrowing of bridge loans, if any, by the Company
under the Bridge Facility in an aggregate principal amount of 2018 Senior Notes
issued and $750,000,000 and (f) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

 

“Transformational Event” means any acquisition or investment by the Company or
any Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would

 

69

 

not provide the Parent and its Restricted Subsidiaries with adequate flexibility
under this Agreement for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Company in good
faith.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, p-cards, funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to any Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrowers or made available to the Administrative Agent by any such
Lender and (b) with respect to any L/C Issuer, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Lender
shall have failed to make Revolving Loans or L/C Advances to reimburse such L/C
Issuer pursuant to Section 2.03(c).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount of all cash and Cash Equivalents on the consolidated balance sheet of the
Parent and its Restricted Subsidiaries that are not “restricted” for purposes of
GAAP; provided, however, that the aggregate amount of Unrestricted Cash shall
not include any cash or Cash Equivalents that are subject to a Lien (other than
any Lien in favor of the Collateral Agent).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated by
the Company as an Unrestricted Subsidiary pursuant to Section 7.17 subsequent to
the Restatement Effective Date and (b) each Subsidiary formed or acquired by an
existing Unrestricted Subsidiary previously designated by the Company as
provided in preceding clause (a). Notwithstanding the foregoing, (i) in no
circumstances shall any Borrower or Lux Intermediate Holdco be an Unrestricted
Subsidiary and (ii) no Subsidiary that is a Restricted Subsidiary under the 2018
Senior Notes is permitted to be an Unrestricted Subsidiary hereunder.

 

“U.S. Collateral Document” means any Collateral Document other than the Foreign
Collateral Documents (and including, for the avoidance of doubt, the U.S.
Security Agreement and any Collateral Document providing for a pledge by a
Domestic Loan Party of up to 65% of the voting Equity Interests and/or CPECs
entitled to vote in (and 100% of the non-voting Equity Interests and non-voting
CPECs) in (or promissory notes evidencing loans to) any First Tier Foreign
Subsidiary or Foreign Holdco).

 

70

 

“U.S. Security Agreement” means the security and pledge agreement, dated as of
the Original Closing Date (as amended, restated, supplemented or otherwise
modified from time to time), executed in favor of the Administrative Agent and
the other “Secured Parties” described therein by each of the Loan Parties party
thereto.

 

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
state of the United States or the District of Columbia.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Parent directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Parent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02          Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto”, “herein”, “hereof” and “hereunder”, and words of similar import
when used in

 

71

 

any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”.

 

(c)               Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03          Accounting Terms. Generally. Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Loan Parties and their
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

 

(a)               Changes in GAAP. Except to the extent disclosed in the
footnotes to the financial statements delivered pursuant to Section 7.01, the
Company will provide a written summary of material changes in GAAP applicable to
it and in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 7.02(b). If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (which
agreement shall be subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in

 

72

 

GAAP. Notwithstanding the foregoing, whenever in this Agreement it is necessary
to determine whether a lease is a Capital Lease or an operating lease, such
determination shall be made on the basis of GAAP as in effect on the Restatement
Effective Date.

 

(b)           Calculations of Financial Covenants; Pro Forma Basis.
Notwithstanding the above, the parties hereto acknowledge and agree that:

 

(i)                 all calculations of (x) the financial covenant in
Section 8.11 for purposes of determining compliance with Section 8.11 as a
“financial maintenance covenant” (as opposed to testing the permissibility of a
specified transaction hereunder) and (y) the Consolidated Net Secured Leverage
Ratio for purposes of determining the Applicable Rate, shall in each case be
made on a Pro Forma Basis with respect to (i) all Dispositions of all of the
Equity Interests of, or all or a substantial portion of the assets of, a
Restricted Subsidiary, (ii) all Dispositions of a line of business or division
of any Loan Party or Restricted Subsidiary, (iii) all Permitted Acquisitions and
other acquisitions permitted hereunder, and (iv) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary (or of an Unrestricted Subsidiary as a
Restricted Subsidiary), in each case, occurring during the applicable period;
and

 

(ii)              for purposes of determining if a specified transaction is
permitted by this Agreement, all calculations of the financial covenant in
Section 8.11 (irrespective of whether such covenant is otherwise then
applicable) and of the Consolidated Net Secured Leverage Ratio, of the
Consolidated Net Leverage Ratio Test and of the Consolidated Net Leverage Ratio
shall be made on a Pro Forma Basis with respect to (i) all Dispositions of all
of the Equity Interests of, or all or a substantial portion of the assets of, a
Restricted Subsidiary, (ii) all Dispositions of a line of business, division of
any Loan Party or Restricted Subsidiary, or any Immaterial Subsidiary, (iii) all
Permitted Acquisitions, (iv) all incurrences of Indebtedness pursuant to Section
8.03(f), (v) all increases in the Commitments pursuant to Section 2.01(f), (vi)
all Restricted Payments pursuant to Section 8.06(g) and (h), (vii) all
designations of a Subsidiary as an Unrestricted Subsidiary (or of an
Unrestricted Subsidiary as a Restricted Subsidiary) and (viii) all payments,
prepayments, redemptions, acquisitions for value, refunds, refinancings or
exchanges of Subordinated Debt pursuant to Section 8.12(b)(iv), in each case,
occurring during the applicable period and occurring after the end of the
applicable period but on or prior to the date of the applicable specified
transaction.

 

1.04         Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the Applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative

 

73

 

Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Applicable L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Applicable L/C Issuer, as the case may be.

 

1.06         Additional Alternative Currencies.

 

(a)           The Company may from time to time request that Revolving Loans
constituting Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and each Lender that would be obligated to
make Credit Extensions denominated in such requested currency; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
Applicable L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
Applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the Applicable L/C Issuer. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the Applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)           Any failure by a Lender or the Applicable L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or the
Applicable L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to
be made or Letters of Credit to be issued in such requested

 

74

 

currency. If the Administrative Agent and all the Lenders that would be
obligated to make Credit Extensions denominated in such requested currency
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the Applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain the requisite consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.

 

1.07         Change of Currency.

 

(a)           Each obligation of any Loan Party to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Restatement Effective Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08         Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09         Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

75

 

1.10         Guaranty and Security Principles. The Collateral Documents and each
other guarantee and security document delivered or to be delivered under this
Agreement and any obligation to enter into such document or obligation by any
Loan Party which is not a Domestic Loan Party shall be subject in all respects
to the Guaranty and Security Principles set forth in Exhibit 1.10.

 

1.11         [Reserved].

 

1.12         Limited Condition Acquisitions.

 

(a)           Notwithstanding any other provision of any Loan Document:

 

(b)           With respect to any Limited Condition Acquisition only (i), (A)
any requirement in the definition of Permitted Acquisition or in Section 8.02(o)
or 8.03(f)(ii) that no Default exists or would result from any event or
specified transaction, (B) any calculation of Consolidated Total Assets for the
purposes of Section 8.02(o) or 8.03(p) and (C) the Consolidated Net Leverage
Ratio Test specified in Section 8.03(f)(i) shall, in each case, at the election
of the Company, be determined as of the date the definitive agreements for such
Limited Condition Acquisition are entered into and (ii) the representations and
warranties required to be made pursuant to the definition of Permitted
Acquisition shall, at the election of the Company, be limited to the Specified
Representations.

 

(c)           If the Company has made an election under clause (a)(i) of this
Section 1.12 for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket with respect to the incurrence of
Indebtedness or Liens, or the making of Restricted Payments, mergers,
Dispositions, Investments, the prepayment, redemption, purchase, defeasance or
other satisfaction of Subordinated Debt, or the designation of an Unrestricted
Subsidiary on or following the relevant date of determination and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the date that the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated except (solely in the case of any ratio or basket
with respect to the making of Restricted Payments or the prepayment, redemption,
purchase, defeasance or other satisfaction of Subordinated Debt) to the extent
such calculation on a Pro Forma Basis would result in a lower ratio or increased
basket availability (as applicable) than if calculated without giving effect to
such Limited Condition Acquisition and the other transactions in connection
therewith.

 

1.13         Additional Borrowers.

 

(a)           From time to time (in the case of the Term B-3 Facility or the
Term B-4 Facility, on or prior to the Restatement Effective Date and, in the
case of the Revolving Facility, prior to, on or after the Restatement Effective
Date), and with five Business Days’ notice to the Administrative Agent (or such
shorter period as the Administrative Agent may agree), the Company may designate
any wholly-owned Restricted Subsidiary of the Company that is a

 

76

 

Domestic Subsidiary (or, solely in the case of the Term B-4 Facility, a Domestic
Subsidiary or a Foreign Subsidiary) as a “Co-Borrower” (each such person, a
“Co-Borrower”) with respect to any Class of Loans or Facility. Such designation
shall be subject to the Administrative Agent’s consent and “know your customer”
procedures and compliance with anti-money laundering rules and regulations
reasonably satisfactory to the Administrative Agent and the applicable Lenders,
and in the case of a Foreign Subsidiary shall be subject to structural and tax
considerations, collateral and guarantee arrangements reasonably satisfactory to
the Administrative Agent; provided, that any such Co-Borrowers do not result in
(i) any incremental withholding tax to the Lenders or (ii) any loss of guarantee
or Collateral by the Loan Parties. If any Lender has determined that it is not
legally permitted to lend to or establish credit for the account of a
Co-Borrower that is not organized in the United States, such Lender will not be
obligated to extend credit to such Co-Borrower; provided that such Lender shall
continue to have the obligation to provide the relevant commitments to the
Company. Each Co-Borrower that is a Domestic Subsidiary shall (i) be a joint and
several co-borrower of the Company and (ii) either (x) become a Guarantor of all
of the Obligations by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose and upon the reasonable request of the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
customary opinion of counsel for such Co-Borrower, addressed to the
Administrative Agent and the Lenders or (y) enter into waivers of defenses to
suretyship substantially consistent with those contained in the Guaranty.

 

(b)           Once a person has become a Co-Borrower in accordance with Section
1.13(a), it (i) shall be a “Borrower” in respect of the applicable Class and
will have the right to request Revolving Loans, Letters of Credit or Term Loans,
as the case may be, in accordance with Article II hereof until the applicable
Maturity Date for such Class, as applicable, or on the date on which such
Co-Borrower resigns as a Co-Borrower in accordance with Section 1.13(c) and (ii)
shall be deemed a Borrower for all purposes of Article II of this Agreement with
respect to Loans made to such Co-Borrower, unless the context requires
otherwise.

 

(c)           Each Co-Borrower hereby designates the Company as its borrower
representative (the “Borrower Representative”). The Borrower Representative will
be acting as agent on each Co-Borrower’s behalf for the purposes of issuing
notices of Borrowing and notices of conversion/continuation of any Loans
pursuant to Article II or similar notices, giving instructions with respect to
the disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants and certifications)
on behalf of any Co-Borrower under the Loan Documents. The Borrower
Representative hereby accepts such appointment. Each Co-Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower Representative shall be deemed
for all purposes to have been made by such Co-Borrower and shall be binding upon
and enforceable against such Co-Borrower to the same extent as if the same had
been made directly by such Co-Borrower.

 

(d)           In respect of a Loan or Loans to a particular Co-Borrower
(“Designated Loans”), a Lender (a “Designating Lender”) may at any time and from
time to time designate (by written notice to the Administrative Agent and the
Borrower): (i) a substitute lending office from which it will make Designated
Loans (a “Substitute Facility Office”); or (ii) nominate an Affiliate to act

 

77

 

as the Lender of Designated Loans (a “Substitute Affiliate Lender”). A notice to
nominate a Substitute Affiliate Lender must be in the form set out in Exhibit
1.13(d) and be countersigned by the relevant Substitute Affiliate Lender
confirming it will be bound as a Lender under this Agreement in respect of the
Designated Loans in respect of which it acts as Lender. The Designating Lender
will act as the representative of any Substitute Affiliate Lender it nominates
for all administrative purposes under this Agreement. The Borrower, the
Administrative Agent and the other Loan Parties will be entitled to deal only
with the Designating Lender, except that payments will be made in respect of
Designated Loans to the lending office of the Substitute Affiliate Lender. In
particular the Loans, Commitments and Total Revolving Outstandings of the
Designating Lender will not be treated as reduced by the introduction of the
Substitute Affiliate Lender for voting purposes under this Agreement or the
other Loan Documents and the Substitute Affiliate Lender will be treated as
having no Loans, Commitments or Total Revolving Outstandings for voting
purposes. Save as mentioned in the immediately preceding sentence, a Substitute
Affiliate Lender will be treated as a Lender for all purposes under the Loan
Documents and having a Loan, Commitment or Total Revolving Outstandings equal to
the principal amount of all Designated Loans in which it is participating if and
for so long as it continues to be a Substitute Affiliate Lender under this
Agreement. A Designating Lender may revoke its designation of an Affiliate as a
Substitute Affiliate Lender by notice in writing to the Administrative Agent and
provided that such notice may only take effect when there are no Designated
Loans outstanding to the Substitute Affiliate Lender. Upon such Substitute
Affiliate Lender ceasing to be a Substitute Affiliate Lender the Designating
Lender will automatically assume (and be deemed to assume without further action
by any party) all rights and obligations previously vested in the Substitute
Affiliate Lender. If a Designating Lender designates a Substitute Facility
Office or Substitute Affiliate Lender in accordance with this clause: (i) any
Substitute Affiliate Lender shall be treated for the purposes of Section 3.05 as
having become a Lender on the Restatement Effective Date; and (ii) the
provisions of Section 11.06 shall not apply to or in respect of any Substitute
Facility Office or Substitute Affiliate Lender.

 

1.14         Designated U.S. Co-Borrower. The Designated U.S. Co-Borrower shall
(i) not hold any assets, (ii) be formed and maintained as a disregarded entity
for purposes of the Internal Revenue Code and, in the case of the following
clauses (iii) through (vi), unless otherwise determined by the Parent, (iii)
provide in its organizational documents that membership interests can be issued
in exchange for the performance of services or the promise to perform services,
(iv) be subject to customary restrictions on the transfer of membership
interests, including the approval of any non-transferring members, (v) liquidate
on the death or bankruptcy of any of its members, and (vi) be permitted to make
distributions at the sole discretion of the member. The Designated U.S.
Co-Borrower shall be a joint and several co-borrower of the other Designated
Borrowers.

 

Article II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         Revolving Loans, Term Loans and Incremental Term Loans.

 

(a)           Revolving Loans. Subject solely to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans (each such
loan, a “Revolving Loan”) to the

 

78

 

Company in Dollars or in one or more Alternative Currencies from time to time on
any Business Day during the Availability Period for the Revolving Facility in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Revolving Percentage multiplied by the Outstanding
Amount of all L/C Obligations, shall not exceed such Revolving Lender’s
Revolving Commitment and (iii) the Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

(b)           [Reserved].

 

(c)           Term B-3 Facility and Term B-4 Facility. (A) The Company shall
obtain up to $5,045,794,683.73 of Incremental Term Loans (the “Term B-3 Loans”)
and (B) Designated Borrower 1 may obtain up to $1,800,000,000 of Incremental
Term Loans (the “Term B-4 Loans”), in each case provided for in Section 2.01(f)
on the Restatement Effective Date; provided that (i) such Incremental Term Loans
shall be effected pursuant to an Incremental Joinder executed and delivered by
the Company and the Administrative Agent, which shall be recorded in the
Register and the Lenders in respect of which shall be subject to the
requirements set forth in Section 3.01(f), (ii) the Borrower shall make any
payments required pursuant to Section 3.05 in connection with the Term B-3 Loans
or the Term B-4 Loans, as applicable, (iii) the Term B-3 Loans and the Term B-4
Loans shall be denominated in Dollars and (iv) the Restatement Effective Date
shall have occurred or shall occur substantially contemporaneously with the
effectiveness of such Incremental Joinder. Such Term B-3 Loans and Term B-4
Loans established pursuant to this clause (c) shall be effected by the
Incremental Joinder, which joinder may, for the avoidance of doubt, contain
conditions to the effectiveness thereof different from those set forth in
Section 2.01(f), which conditions may be amended, modified or waived by the
holders of such Term B-3 Loans and Term B-4 Loans and without the consent of any
other Lender and shall not be subject to the conditions described in Section
2.01(f).

 

(d)           [Reserved].

 

(e)           Incremental Term Loans. Subject to Section 2.01(f), on the
effective date of any applicable Incremental Term Loan Agreement, each Lender
party thereto severally agrees to make its portion of a term loan (each, an
“Incremental Term Loan”, which definition shall not include the Term B-3 Loans
or the Term B-4 Loans, except in the definition of “Incremental Joinder”) in a
single advance to the Company in Dollars in the amount of its Incremental Term
Loan Commitment as set forth in such Incremental Term Loan Agreement. Amounts
repaid on the Incremental Term Loans may not be reborrowed. The Incremental Term
Loans may consist of Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

79

 

(f)            Increases of the Aggregate Revolving Commitments; Institution of
Incremental Term Loans. The Company shall have the right, upon at least ten (10)
Business Days’ prior written notice to the Administrative Agent, to increase (in
one or more increases) the Aggregate Revolving Commitments or borrow one or more
Incremental Term Loans (which may, at the option of the Company, consist of an
increase to an existing Class of outstanding Term Loans or a new Class of Term
Loans) at any time prior to the Latest Maturity Date. Any incurrence of
Incremental Term Loans pursuant to Section 2.01(e) and any increase to the
Aggregate Revolving Commitment pursuant to this Section 2.01(f) shall be subject
to satisfaction of the following conditions precedent:

 

(i)                 the sum of (A) the aggregate amount of all increases in the
Aggregate Revolving Commitments pursuant to this Section 2.01(f) plus (B) the
aggregate original principal amount of all Incremental Term Loans made pursuant
to Section 2.01(e) shall not exceed the sum of (x) $1,350,000,000 plus (y) the
principal amount of Loans and/or Aggregate Revolving Commitments that, on a Pro
Forma Basis at the time of determination, would not cause the Consolidated Net
Secured Leverage Ratio to be greater than 5.25 to 1.0 (for this purpose,
calculated as if any increase in the Aggregate Revolving Commitments were fully
drawn and determined without regard to the netting of any cash proceeds from the
increase in the Aggregate Revolving Commitments or the incurrence of Incremental
Term Loans) plus (z) the amount of any voluntary repayments of the Term
Facilities and Revolving Facility (to the extent accompanied by a permanent
reduction in the Revolving Commitment) after the Restatement Effective Date and
prior to such time other than voluntary prepayments funded with the proceeds of
long-term indebtedness;

 

(ii)              subject to Section 2.01(i), no Default shall have occurred and
be continuing on the date on which such increase or borrowing is to become
effective or would exist after giving effect thereto;

 

(iii)            subject to Section 2.01(i), the representations and warranties
set forth in Article VI shall be true and correct in all material respects on
and as of the date on which such increase or borrowing is to become effective,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects;

 

(iv)             such increase or borrowing shall be in a minimum amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof (or such
lesser amounts (a) as shall be remaining under subsection (f)(i) above or (b) as
the Administrative Agent may agree);

 

(v)               such requested increase or borrowing shall only be effective
upon receipt by the Administrative Agent of (A) additional commitments in a
corresponding amount of such requested increase or borrowing from, at the sole
discretion of the Company, one or more existing Lenders and/or one or more other
lenders that qualify as an Eligible Assignee (other than the Parent or any of
its Subsidiaries) (it being understood and agreed that no existing Lender shall
be required to provide an additional commitment) and (B) documentation from each
institution providing an additional commitment evidencing its

 

80

 

commitment and its obligations under this Agreement in form and substance
reasonably satisfactory to the Administrative Agent (which documentation shall
take the form of Incremental Term Loan Agreements, in the case of a borrowing of
an Incremental Term Loan, and the Re-Allocation Agreement by execution and
delivery of a joinder thereto or other arrangement reasonably acceptable to the
Administrative Agent);

 

(vi)             the Administrative Agent shall have received (A) all documents
(including resolutions of the board of directors of the Company and the other
Loan Parties) it may reasonably request relating to the corporate or other
necessary authority for, and the validity of, such increase in the Aggregate
Revolving Commitments or borrowing of such Incremental Term Loan, and any other
matters relevant thereto, all in form and substance reasonably satisfactory to
the Administrative Agent and (B) reaffirmation agreements and/or such amendments
to the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that any Incremental Term Loans and/or increase in the
Aggregate Revolving Commitments are provided with the benefit of the applicable
Loan Documents;

 

(vii)          if the reallocation, if any, of outstanding Loans among the
Lenders in connection with such increase results in the prepayment of
Eurocurrency Rate Loans on a day which is not the last day of an Interest Period
with respect thereto, the Company shall have paid to each affected Lender such
amounts, if any, as may be required pursuant to Section 3.05;

 

(viii)        subject to clause (xvi) below, the maturity date for any
Incremental Term Loan shall not be earlier than the Latest Maturity Date of any
Term Loan at such time;

 

(ix)             subject to clause (xvi) below, the Weighted Average Life to
Maturity for any Incremental Term Loan shall not be shorter than the longest
then-remaining Weighted Average Life to Maturity of any Term Loan;

 

(x)               subject to clause (xvi) below, the interest rate margins and,
subject to Section 2.01(f)(ix), the amortization schedule applicable to any
Incremental Term Loan shall be determined by the Company and Lenders providing
such Incremental Term Loan; provided, however, that if the Effective Yield
applicable to such Incremental Term Loan incurred within 12 months of the
Restatement Effective Date is more than 0.50% higher than the corresponding
Effective Yield for the existing 2017 Refinancing Term B-1 Loans, 2017
Refinancing Term B-2 Loans, Term B-3 Loans or Term B-4 Loans, the Applicable
Rate with respect to the existing 2017 Refinancing Term B-1 Loans, 2017
Refinancing Term B-2 Loans, Term B-3 Loans or Term B-4 Loans, as the case may
be, shall be increased by an amount equal to the difference between the
Effective Yield with respect to the Incremental Term Loan and the corresponding
Effective Yield with respect to 2017 Refinancing Term B-1 Loans, 2017
Refinancing Term B-2 Loans, Term B-3 Loans or Term B-4 Loans, as applicable,
minus 0.50%;

 

(xi)             subject to Section 2.01(i), the Administrative Agent shall have
received a Pro Forma Compliance Certificate demonstrating that the Loan Parties
are in compliance with (i) Section 2.01(f)(i) (if applicable) and (ii) the
financial covenant set forth in

 

81

 

Section 8.11 (irrespective of whether such covenant is otherwise then
applicable) recomputed as of the end of the period of the four (4) fiscal
quarters most recently ended for which financial statements have been (or are
required to have been) delivered pursuant to Section 7.01(a) or 7.01(b) after
giving effect to any Incremental Term Loan or increase to the Aggregate
Revolving Commitments on a Pro Forma Basis (for this purpose, calculated as if
any increase in the Aggregate Revolving Commitments were fully drawn and
determined without regard to the netting of any cash proceeds from the increase
in the Aggregate Revolving Commitments or the incurrence of Incremental Term
Loans);

 

(xii)          the Incremental Term Loans shall rank (A) if incurred by the
Company, pari passu in right of payment with the Term Loans (other than the 2017
Refinancing Term B-2 Loans, the Term B-4 Loans and any Refinancing Term Loans,
Extended Term Loans or Replacement Term Loans incurred by any Designated
Borrower with respect thereto) and the Liens securing such Incremental Term
Loans shall rank pari passu with the Liens securing the Term Facilities (other
than the 2017 Refinancing Term B-2 Loans, the Term B-4 Loans and any Refinancing
Term Loans, Extended Term Loans and Replacement Term Loans incurred by any
Designated Borrower with respect thereto) and (B) if incurred by a Designated
Borrower, pari passu in right of payment with the Term B-2 Loans, the 2017
Refinancing Term B-2 Loans, the Term B-4 Loans and any Refinancing Term Loans,
Extended Term Loans or Replacement Term Loans incurred by any Designated
Borrower with respect thereto and the Liens securing such Incremental Term Loans
shall rank pari passu with the Liens securing the 2017 Refinancing Term B-2
Loans, the Term B-4 Loans and any Refinancing Term Loans, Extended Term Loans
and Replacement Term Loans incurred by any Designated Borrower with respect
thereto;

 

(xiii)        no Incremental Term Loan (other than Incremental Term Loans made
to any Designated Borrower) or increase in the Aggregate Revolving Commitments
may be guaranteed by any Person other than a Domestic Loan Party, or secured by
any asset that does not constitute Collateral securing only the Direct U.S. Loan
Party Obligations;

 

(xiv)         no Incremental Term Loan made to a Designated Borrower may be
guaranteed by any Person other than a Domestic Loan Party or a Foreign Loan
Party, or secured by any asset that does not constitute Collateral securing the
Foreign Obligations and guarantees thereof by the Domestic Loan Parties;

 

(xv)           no Incremental Term Loans (other than with the proceeds of Credit
Agreement Refinancing Indebtedness in respect thereof) (x) incurred by a
Designated Borrower may be optionally or mandatorily prepaid prior to the date
on which all Refinancing Term B-2 Loans, Term B-4 Loans and all other Extended
Term Loans, Refinancing Term Loans and Replacement Term Loans incurred by a
Designated Borrower, in each case with an earlier final stated maturity are
repaid in full, unless such optional or mandatory prepayment is accompanied by a
pro rata optional or mandatory prepayment of such other Classes of Term Loans
and (y) not described in preceding clause (x) may be optionally or mandatorily
prepaid prior to the date on which all such Term Loans with an earlier final
stated maturity are repaid in full, unless such optional or

 

82

 

mandatory prepayment is accompanied by a pro rata optional or mandatory
prepayment of such other Classes of Term Loans; and

 

(xvi)         any Incremental Term Loan that is implemented by increasing the
amount of then-existing Term Loans of any Class (rather than by implementing a
new Class of Term Loans) shall have identical terms to such then-existing Class
of Term Loans.

 

(g)           Special Obligations in Connection with Increases in Aggregate
Revolving Commitments and Existing Term Loans. Upon the effectiveness of any
increase in the Aggregate Revolving Commitments pursuant to Section 2.01(f)
above, (A) the Applicable Percentages of the Revolving Lenders shall be
automatically adjusted to give effect to such increase, provided that the amount
of each Lender’s Revolving Commitments (other than a Lender whose Revolving
Commitments shall have been increased in connection with such increase) shall
remain unchanged and (B) the Company, the Administrative Agent and the Lenders
will use all commercially reasonable efforts to assign and assume outstanding
Revolving Loans of the affected category to conform the respective amounts
thereof held by each Revolving Lender to the Applicable Percentages as so
adjusted, it being understood that the parties hereto shall use commercially
reasonable efforts to avoid prepayment or assignment of any affected Loan that
is a Eurocurrency Rate Loan on a day other than the last day of the Interest
Period applicable thereto. For the avoidance of doubt, the Revolving Commitment
added pursuant to any increase in the Aggregate Revolving Commitment pursuant to
Section 2.01(f) shall be deemed a part of the Revolving Facility for all
purposes under this Agreement. On the date of the making of any Incremental Term
Loans that will be added to any then-existing Class of Term Loans, and
notwithstanding anything to the contrary set forth in Sections 2.02 or 2.08,
such Incremental Term Loans shall be added to (and constitute part of) each
Borrowing of outstanding Term Loans of the same Type and with the same Interest
Period (if applicable) of such Class on a pro rata basis (based on the relative
sizes of the various outstanding Borrowings), so that each Term Lender providing
such Incremental Term Loans will participate proportionally in each then
outstanding Borrowing of Term Loans of the same Type and with the same Interest
Period (if applicable) of the applicable Class.

 

(h)           Incremental Amendments. If any amendment to this Agreement is
required to give effect to (A) any increase in the Aggregate Revolving
Commitments or the borrowing of an Incremental Term Loan pursuant to this
Section 2.01, (B) amendments to any provisions hereunder as set forth in the
Incremental Joinder that would require the consent of the Required Lenders, (C)
amendments to any provisions hereunder as set forth in the Incremental Joinder
that would only affect the Term B-3 Facility or the Term B-4 Facility or (D)
amendments that would apply equally to all tranches and Classes of Loans or
Commitments as set forth in the Incremental Joinder, such amendment shall be
effective if executed by the Loan Parties, each Lender providing an Incremental
Term Loan Commitment or an increase to the Aggregate Revolving Commitments and
the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”) and each Lender hereby expressly authorizes the Administrative Agent
to enter into such Commitment Increase Amendment or Incremental Joinder.

 

(i)            Limited Condition Acquisitions. Notwithstanding the foregoing
provisions of Section 2.01(f), (g) or (h) or any other provision of any Loan
Document:

 

83

 

(i)                 If the proceeds of any Incremental Term Loans are intended
to be applied to finance a Limited Condition Acquisition, (A) the requirements
of clauses (ii) and (xi) of Section 2.01(f) above shall, at the election of the
Company, be determined as of the date the definitive agreements for such Limited
Condition Acquisition are entered into, (B) the representations and warranties
required to be made pursuant to clause (iii) of Section 2.01(f) above shall, at
the election of the Company, be limited to the Specified Representations and (C)
to the extent that such Incremental Term Loans are to be incurred in reliance on
clause (i)(y) of Section 2.01(f) above, the Consolidated Net Secured Leverage
Ratio test specified therein shall, at the election of the Company, be
determined as of the date the definitive agreements for such Limited Condition
Acquisition are entered into.

 

(ii)              If the Company has made an election under clause (i)(C) of
this Section 2.01(i) for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio with respect to the incurrence of
Indebtedness or Liens, or the making of Restricted Payments, mergers,
Dispositions, Investments, the prepayment, redemption, purchase, defeasance or
other satisfaction of Subordinated Debt, or the designation of an Unrestricted
Subsidiary on or following the relevant date of determination and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the date that the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio shall be calculated on a Pro Forma Basis (i)
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans under a given Facility
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Company’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans (or, in the
case of any notice of any Borrowing of Term Loans to be incurred on the
Restatement Effective Date not later than 9:00 a.m. on the requested date of
such Borrowing), (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) (A) one Business Day (or such later time as the Administrative Agent
may agree to) prior to the requested date of any Borrowing of Base Rate Loans
and (B) in the case of any Borrowing of Revolving Loans that constitute Base
Rate Loans (other than a Borrowing of Revolving Loans on the Restatement
Effective Date) in an aggregate outstanding principal amount not to exceed
$20,000,000 (taken together with all other outstanding Borrowings of Revolving
Loans extended on a same-day basis), on the requested date of such Borrowing of
Base Rate Loans (or such later

 

84

 

time as may be agreed by the Administrative Agent). Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 (or the Dollar Equivalent thereof, in the case of
Alternative Currencies) or a whole multiple of $1,000,000 (or the Dollar
Equivalent thereof, in the case of Alternative Currencies) in excess thereof.
Except as provided in Section 2.03(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and the applicable Facility and
Class to which such Loans belong, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) in the case of any Revolving
Loans, the currency of the Loans to be borrowed. If the Company fails to specify
a currency in a Loan Notice requesting a Borrowing of any Revolving Loans, then
the Loans so requested shall be made in Dollars. If the Company fails to specify
a Type of a Loan in a Loan Notice or if the Company fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, (i) in the case of Term Loans maintained as Base
Rate Loans and Revolving Loans denominated in Dollars, Base Rate Loans or (ii)
in the case of any other Loans, Eurocurrency Rate Loans with an Interest Period
of one month. Any such automatic conversion to Base Rate Loans or continuation
of Eurocurrency Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Rate Loans. If
the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and, in the case of
Revolving Loans, currency) of its Applicable Percentage under the applicable
Facility of the applicable Loans, and, in the case of Revolving Loans, if no
timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Company or (in the case of the 2017 Refinancing Term B-2 Loans
and the Term B-4 Loans) the applicable Designated Borrower, as directed by the
Company in like

 

85

 

funds as received by the Administrative Agent by wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date of a Borrowing by the Company of Revolving Loans denominated in Dollars,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to the Company as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the relevant Borrower pays the amount due under
Section 3.05 in connection therewith. During the existence of an Event of
Default, no Loans denominated in Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans having Interest Periods greater than one
month without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in CS’s prime rate used in determining the Base Rate
promptly following the announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
under a given Facility from one Type to the other, and all continuations of
Loans under a given Facility as the same Type, there shall not be more than 10
Interest Periods in the aggregate at any time with respect to all Loans under
all Facilities.

 

(f)            Each Lender may, at its option, make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that the exercise of such option shall not affect in any manner the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

2.03         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)             Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Restatement Effective Date until the Letter of Credit Expiration Date,
to issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or any of its Restricted Subsidiaries
(provided that, to the extent that any such Subsidiary is not a Domestic Loan
Party, such Letter of Credit shall be deemed an Investment in such Subsidiary
and shall only be issued so long as it is permitted under Section 8.02), and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the

 

86

 

Company or its Restricted Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage multiplied by the Outstanding Amount of all L/C Obligations, shall
not exceed such Revolving Lender’s Revolving Commitment, (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the Outstanding Amount of the L/C Obligations of any L/C Issuer shall not
exceed such L/C Issuer’s Applicable L/C Sublimit. Each request by the Company
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(ii)           No L/C Issuer shall issue any Letter of Credit if:

 

(A)             subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or

 

(B)              the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
that have Revolving Commitments have approved such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)             any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Effective Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Restatement Effective Date and which such L/C Issuer in good faith deems
material to it;

 

(B)              the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

87

 

(C)              except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000;

 

(D)             except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)              such L/C Issuer does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;

 

(F)              such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)             any Revolving Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its reasonable discretion) with
the Company or such Revolving Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)          [Reserved].

 

(v)           Each L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)                 Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to the Applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company. Such Letter of Credit Application must be received by the
Applicable L/C Issuer and the Administrative Agent

 

88

 

not later than 11:00 a.m. at least three (3) Business Days (or such later date
and time as the Administrative Agent and the Applicable L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the Applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Applicable L/C Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Applicable L/C Issuer may reasonably require. Additionally, the
Company shall furnish to the Applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
Applicable L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)              Promptly after receipt of any Letter of Credit Application,
the Applicable L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Company and, if not, the Applicable
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
Applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, the Applicable L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with the Applicable L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Letter of Credit.

 

(iii)            If the Company so requests in any applicable Letter of Credit
Application, the Applicable L/C Issuer shall issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
Applicable L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to

 

89

 

be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Applicable L/C Issuer, the Company shall not be required to make
a specific request to the Applicable L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
Applicable L/C Issuer shall not permit any such extension if (A) the Applicable
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Lender or the Company that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
Applicable L/C Issuer not to permit such extension.

 

(iv)             Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Applicable L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)                 Upon receipt from the beneficiary of any Letter of Credit of
any notice of drawing under such Letter of Credit, the Applicable L/C Issuer
shall notify the Company and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the Applicable L/C Issuer in such Alternative Currency, unless (A) the
Applicable L/C Issuer (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Company shall have notified the
Applicable L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the Applicable L/C Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Applicable L/C Issuer shall notify
the Company of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. If the Company is notified prior to 11:00
a.m. on the date of any payment by the Applicable L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, then no later than 1:00 p.m. on such
Business Day or the Applicable Time on the date of any payment by the Applicable
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(or if notified after such time, then no later than 11:00 a.m. on the next
succeeding Business Day or the Applicable Time on the date of any payment by the
Applicable L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency) (each such date, an “Honor Date”), the Company shall
reimburse the Applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. If
the Company fails to so reimburse the Applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the

 

90

 

unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Percentage thereof. In such event, the Company shall be deemed to
have requested a Borrowing of Revolving Loans that are Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the Applicable
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)              Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the Applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar denominated
payments in an amount equal to its Applicable Percentage multiplied by the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan in the form of a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Applicable L/C Issuer in Dollars.

 

(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the Applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate applicable to Revolving Loans
that are Base Rate Loans; provided that if such L/C Borrowing is not reimbursed
by the Company when due in accordance with this clause (c), then Section
2.08(b)(i) shall apply. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the Applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)             Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the Applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Applicable Percentage of such amount shall be solely for the
account of the Applicable L/C Issuer.

 

91

 

(v)               Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the Applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the Applicable L/C Issuer, the Company or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Company of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the Applicable L/C Issuer for the amount
of any payment made by the Applicable L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)             If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the Applicable L/C Issuer shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Applicable L/C Issuer at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Applicable
L/C Issuer in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the Applicable L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)                 At any time after the Applicable L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the Applicable L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Lender its
Applicable Percentage thereof in Dollars and in the same funds as those received
by the Administrative Agent.

 

(ii)              If any payment received by the Administrative Agent for the
account of the Applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 11.05
(including pursuant to any settlement

 

92

 

entered into by the Applicable L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the Applicable
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute. The obligation of the Company to reimburse
the Applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                 any lack of validity or enforceability of such Letter of
Credit, any provision of this Agreement or any other Loan Document;

 

(ii)              the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the Applicable
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)             any payment by the Applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any payment
arising in connection with any proceeding under any Debtor Relief Law;

 

(v)               any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)             any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with

 

93

 

the Company’s instructions or other irregularity, the Company will immediately
notify the Applicable L/C Issuer. The Company shall be conclusively deemed to
have waived any such claim against the Applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the Applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the Applicable
L/C Issuer, and the Applicable L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the Applicable L/C Issuer’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) or the Applicable L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)          Applicability of ISP. Unless otherwise expressly agreed by the
Applicable L/C Issuer and the Company when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

 

(h)           Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable

 

94

 

Rate for Revolving Loans denominated in Dollars and maintained as Eurocurrency
Rate Loans times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.15(a)(iv), with the balance of such fee, if any, payable
to the Applicable L/C Issuer for its own account (except to the extent that the
Company has provided Cash Collateral with respect to all or a portion of such
Letter of Credit, in which case the balance of such fee (or the applicable
portion thereof, as applicable) shall not be payable). For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate for Revolving Loans
denominated in Dollars and maintained as Eurocurrency Rate Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate for Revolving Loans
denominated in Dollars and maintained as Eurocurrency Rate Loans separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, upon the request of the Required Revolving Lenders, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(i)             Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Company shall pay directly to each L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit issued
by such L/C Issuer, at the rate per annum of 0.125%, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such Letter of Credit fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to
each L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to Letters of Credit issued by such L/C
Issuer as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)             Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the Applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Company hereby

 

95

 

acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(l)             Provisions Related to Additional Revolving Credit Facilities. If
the Letter of Credit Expiration Date in respect of the Revolving Facility occurs
prior to the expiry date of any Letter of Credit, then, at the Company’s option,
(i) if one or more Classes of Extended Revolving Commitments and/or Refinancing
Revolving Commitments in respect of which the expiration date applicable to
Letters of Credit issued thereunder shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other Class or Classes of Extended Revolving
Commitments and/or Refinancing Revolving Commitments (as applicable) in
accordance with the terms of this Agreement at such time, automatically be
deemed to have been issued (including for purposes of the obligations of the
applicable Lenders to purchase participations therein and to make Loans and L/C
Advances in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Commitments in respect of
such non-terminating Class or Classes of Extended Revolving Commitments and/or
Refinancing Revolving Commitments (as applicable) up to an aggregate amount not
to exceed the aggregate principal amount of the unutilized Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to the immediately preceding clause (i), the Company shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.14(a).
Commencing with the Maturity Date of the Revolving Facility, the sublimit for
Letters of Credit shall be agreed solely with each L/C Issuer.

 

2.04          [Reserved].

 

2.05          Prepayments.

 

(a)            Voluntary Prepayments of Loans.

 

(i)                 Revolving Loans, Term Loans and Incremental Term Loans. Each
Borrower may, upon notice from the Company to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans of a given Class in whole or
in part without premium or penalty (except as provided in clause (E) below);
provided that (A) such notice must be received by the Administrative Agent not
later than 2:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (3) on the date of prepayment of Base Rate Loans; (B)
any such prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 (or the Dollar Equivalent thereof, in the case of Alternative
Currencies) or a whole multiple of $1,000,000 (or the Dollar Equivalent thereof,
in the case of Alternative Currencies) in excess thereof (or the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or the entire principal amount thereof then
outstanding); (D) any such notice may be conditioned on the effectiveness of
other financing arrangements or one or more other

 

96

 

transactions; and (E) any voluntary prepayment of 2017 Refinancing Term B-1
Loans, 2017 Refinancing Term B-2 Loans, Term B-3 Loans and/or Term B-4 Loans
shall be accompanied by an additional fee payment to the extent required
pursuant to Section 2.09(b). Each such notice shall specify the date and amount
of such prepayment, the Facility under which such Loan was made (and the Class
thereof) and the Type(s) and currencies of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender receiving a prepayment
of the Administrative Agent’s receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility). If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans of a given Class pursuant to this Section 2.05(a) shall
be applied as directed by the Company and, if no direction is given, to the
principal repayment installments of such Class of Term Loans in direct order of
maturity. Subject to Section 2.15, each prepayment of Loans shall be made to the
Appropriate Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.

 

(ii)              [Reserved].

 

(b)           Mandatory Prepayments of Loans.

 

(i)                 Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Company shall immediately prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.

 

(ii)              Alternative Currencies. If the Administrative Agent notifies
the Company at any time that the Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Company shall prepay Revolving
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

 

(iii)            Excess Cash Flow. Within five Business Days after financial
statements have been delivered pursuant to Section 7.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 7.02(b), the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to the
excess (if any) of (A) 50% (as may be adjusted pursuant to the proviso below) of
Excess Cash Flow for the fiscal year covered by such financial statements over
(B) the aggregate principal amount of Term Loans

 

97

 

prepaid pursuant to Section 2.05(a)(i) or repurchased and cancelled pursuant to
Section 11.06(i) (but limited to the purchase price applicable to such Term
Loans rather than the par amount thereof) during the applicable Excess Cash Flow
Period, other than to the extent that any such prepayment is funded with the
proceeds of long-term Funded Debt (other than Revolving Loans, Extended
Revolving Loans or Refinancing Revolving Loans) (such prepayments to be applied
as set forth in clause (vii) below); provided, that such percentage shall be
reduced to 25% or 0% if the Consolidated Net Secured Leverage Ratio as of the
last day of the prior fiscal year was less than 4.50:1.00 (but greater than or
equal to 3.75:1.00) or 3.75:1.00, respectively; provided that no prepayment
under this Section 2.05(b)(iii) shall be required to the extent that the amount
thereof would be less than $25,000,000.

 

(iv)             Dispositions. If the Parent or any of its Restricted
Subsidiaries Disposes of any property under Sections 8.05(c), (e), (f) or (g)
which results in the receipt by the Parent and its Restricted Subsidiaries of
aggregate Net Cash Proceeds in excess of $25,000,000 in any fiscal year, the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of such Net Cash Proceeds within five (5) Business Days of receipt thereof by
such Person (such prepayments to be applied as set forth in clause (vii) below);
provided, that such percentage shall be reduced to 50% or 0% if the Consolidated
Net Secured Leverage Ratio as of the last day of the prior fiscal year was less
than 4.25:1.00 (but greater than or equal to 3.25:1.00) or 3.25:1.00,
respectively; provided, further, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(iv), at the
election of the Company (as notified by the Company to the Administrative Agent
promptly after the date of the receipt of such Net Cash Proceeds), the Parent or
any Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets within three hundred and sixty-five (365) days
following receipt of such Net Cash Proceeds (or, if the Parent or the relevant
Restricted Subsidiary, as applicable, has contractually committed within 365
days following receipt of such Net Cash Proceeds to reinvest such Net Cash
Proceeds, 545 days following receipt of such Net Cash Proceeds); and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Term Loans as set forth in this
Section 2.05(b)(iv). Notwithstanding the foregoing, if at the time that any
prepayment would be required under this Section 2.05(b)(iv), the Company is
required to offer to repurchase Permitted First Priority Refinancing Debt or any
Permitted Refinancing of any such Indebtedness (to the extent secured by Liens
on all or a portion of the Collateral on a pari passu basis with the liens
securing the Facilities (other than the 2017 Refinancing Term B-2 Loans, the
Term B-4 Loans or any Refinancing Term Loans, Extended Term Loans or Replacement
Term Loans incurred by any Designated Borrower with respect thereto)), in each
case pursuant to the terms of the documentation governing such Indebtedness with
the net proceeds of any such Disposition of, or with respect to, any property or
assets constituting Collateral (such Permitted First Priority Refinancing Debt
(and such Permitted Refinancing of any such Indebtedness) required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrowers may
apply such net proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount

 

98

 

of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.05(b)(iv) shall be reduced accordingly.

 

(v)               Indebtedness. Upon the incurrence or issuance by the Parent or
any of its Restricted Subsidiaries of any Indebtedness (A) not expressly
permitted to be incurred or issued pursuant to Section 8.03 or (B) that is
intended to constitute Credit Agreement Refinancing Indebtedness with respect to
any Class of Term Loans, the Borrowers shall prepay an aggregate principal
amount of Term Loans (or in the case of Indebtedness constituting Credit
Agreement Refinancing Indebtedness, the applicable Class of Term Loans) equal to
100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by the Parent or such Restricted Subsidiary (such prepayments to be
applied as set forth in clause (vii) below).

 

(vi)             Extraordinary Receipt. Upon any Extraordinary Receipt received
by or paid to or for the account of the Parent or any of its Restricted
Subsidiaries, and not otherwise included in clauses (iv) or (v) of this Section
2.05(b), and which results in the receipt by the Parent and its Restricted
Subsidiaries of aggregate Net Cash Proceeds in excess of $25,000,000 in any
fiscal year, the Borrowers shall prepay an aggregate principal amount of Term
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Parent or such Restricted Subsidiary (such prepayments to
be applied as set forth in clause (vii) below); provided, however, that with
respect to any proceeds of insurance, condemnation awards (or payments in lieu
thereof) or indemnity payments, at the election of the Company (as notified by
the Company to the Administrative Agent prior to or promptly after the date of
receipt of such insurance proceeds, condemnation awards or indemnity payments),
the Parent or any Restricted Subsidiary may apply such Net Cash Proceeds, within
three hundred and sixty-five (365) days following receipt of such Net Cash
Proceeds (or, if the Parent or the relevant Restricted Subsidiary, as
applicable, has contractually committed within 365 days following receipt of
such Net Cash Proceeds to apply such Net Cash Proceeds, 545 days following
receipt of such Net Cash Proceeds), to replace or repair the equipment, fixed
assets or real property in respect of which such cash proceeds were received or
to reinvest in operating assets; and provided further, however, that any cash
proceeds not so applied shall be immediately applied to the prepayment of the
Term Loans as set forth in Section 2.05(b)(vii).

 

(vii)          Application to Term Loans. Except as otherwise provided in any
Commitment Increase Amendment, Extension Amendment or Refinancing Amendment or
as otherwise provided herein, each prepayment of Term Loans pursuant to clauses
(iii), (iv), (v) and (vi) of this Section 2.05(b) shall be applied (1) to the
outstanding Term Facilities as directed by the Company, (2) ratably to the Term
Loans under each Term Facility and (3) to the principal repayment installments
of the respective Class of Term Loans in direct order of maturity; provided that
any Net Cash Proceeds of Credit

 

99

 

Agreement Refinancing Indebtedness shall be applied to the applicable Class(es)
of Term Loans as required under clause (v) of the first proviso appearing in the
definition thereof.

 

(viii)        Limitation of Prepayment Obligations. Notwithstanding any other
provisions of this Section 2.05(b), (i) to the extent that any or all of the Net
Cash Proceeds of any Disposition by a Restricted Subsidiary that is a Foreign
Subsidiary (each such Disposition, a “Foreign Disposition”), the Net Cash
Proceeds of any Extraordinary Receipt incurred by a Restricted Subsidiary that
is a Foreign Subsidiary (each such Extraordinary Receipt, a “Foreign
Extraordinary Receipt”) or Excess Cash Flow attributable to Restricted
Subsidiaries that are Foreign Subsidiaries are prohibited or delayed by
applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to a Borrower to repay the Term Loans of such
Borrower pursuant to Section 2.05(b)(iii), (iv) or (vi), as applicable, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay such Term Loans at the times provided in Section
2.05(b)(iii), (iv) or (vi) as applicable, but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law or
applicable organizational documents of such Foreign Subsidiary will not permit
repatriation to either Borrower (the Parent and the Borrowers hereby agreeing to
use, and cause their Restricted Subsidiaries to use, all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation and/or
minimize any such costs of prepayment and/or use the other cash and Cash
Equivalents of Parent and its Restricted Subsidiaries that are not affected by
such restrictions to make the relevant prepayment), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law or applicable
organizational documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of such applicable Term Loans pursuant to this Section 2.05 or (ii) to
the extent that the Parent has determined in good faith, after consultation with
the Administrative Agent, that repatriation to a Borrower to repay the Term
Loans of such Borrower pursuant to Section 2.05(b)(iii), (iv) or (vi), as
applicable, of any of or all the Net Cash Proceeds of any Foreign Disposition,
Net Cash Proceeds of any Foreign Extraordinary Receipt or Excess Cash Flow
attributable to Restricted Subsidiaries that are Foreign Subsidiaries would have
adverse tax consequences (including any reduction in tax attributes) with
respect to such Net Cash Proceeds or Excess Cash Flow, such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay such
Term Loans at the times provided in Section 2.05(b)(iii), (iv) or (vi), as
applicable, but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable adverse tax consequences with respect to
such Net Cash Proceeds or Excess Cash Flow remain (the Parent and the Borrowers
hereby agreeing to use, and cause their Restricted Subsidiaries to use, all
commercially reasonable efforts to overcome or eliminate any adverse tax
consequences and/or use the other cash and Cash Equivalents of the Parent and
its Restricted Subsidiaries that are not affected by such adverse tax
consequences to make the relevant prepayment), and if within one year following
the date on which the

 

100

 

respective prepayment would otherwise have been required such repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow would no longer have
adverse tax consequences, such repatriation will be immediately effected and
such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in
any event not later than two Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of such Term
Loans pursuant to this Section 2.05.

 

2.06        Termination or Reduction of Commitments.

 

(a)           Optional.

 

(i)                 The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments to an amount not less than the Total
Revolving Outstandings (after giving effect to any concurrent prepayment of
Revolving Loans); provided that (A) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. three (3) Business Days prior to
the date of termination or reduction, (B) any such partial reduction shall be in
an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (C) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Alternative Currency Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess and (D) any such notice
may be conditioned on the effectiveness of other financing arrangements or one
or more other transactions. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. Except as provided in clause (C) of the preceding
sentence, the amount of any such Aggregate Revolving Commitment reduction shall
not be applied to the Alternative Currency Sublimit or the Letter of Credit
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Commitment of each
Revolving Lender according to its Applicable Percentage. All fees accrued with
respect thereto until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

 

(b)           Mandatory.

 

(i)                 The aggregate Term B-3 Commitments (and the Term B-3
Commitment of each Lender with such a Commitment) shall terminate in its
entirety (to the extent not theretofore terminated) on the Restatement Effective
Date (after giving effect to any incurrence of Term B-3 Loans on such date).

 

(ii)              The aggregate Term B-4 Commitments (and the Term B-4
Commitment of each Lender with such a Commitment) shall terminate in its
entirety (to the extent not theretofore terminated) on the Restatement Effective
Date (after giving effect to any incurrence of Term B-4 Loans on such date).

 

101

 

(c)           Notification of Commitment Reductions. The Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit or the Aggregate Revolving Commitments under this Section
2.06.

 

2.07         Repayments of Loans.

 

(i)                 2017 Refinancing Term B-1 Loans. The Company shall pay to
each 2017 Refinancing Term B-1 Lender (i) on the last Business Day of each
fiscal quarter of the Parent occurring after the First Amendment Effective Date
(commencing with the fiscal quarter ending March 31, 2017) but prior to the
Maturity Date, the principal amount of all 2017 Refinancing Term B-1 Loans then
outstanding in an amount equal to 0.25% of the sum of the aggregate principal
amount of such 2017 Refinancing Term B-1 Loans on the First Amendment Effective
Date (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for 2017 Refinancing Term B-1 Loans, the principal
amount of all 2017 Refinancing Term B-1 Loans in an amount equal to the
aggregate principal amount of all 2017 Refinancing Term B-1 Loans outstanding on
such date; provided that the amount of any such prepayment set forth above shall
be adjusted to account for the addition of any Extended Term Loans or
Incremental Term Loans made to the Company to contemplate (A) the reduction in
the aggregate principal amount of the 2017 Refinancing Term B-1 Loans that were
converted in connection with the incurrence of such Extended Term Loans and (B)
any increase to payments to the extent and as required pursuant to the terms of
any applicable Commitment Increase Amendment involving an increase to the 2017
Refinancing Term B-1 Loans.

 

(ii)              2017 Refinancing Term B-2 Loans. The Designated Borrower 1
shall pay to each 2017 Refinancing Term B-2 Lender (i) on the last Business Day
of each fiscal quarter of the Parent occurring after the First Amendment
Effective Date (commencing with the fiscal quarter ending March 31, 2017) but
prior to the Maturity Date, the principal amount of all 2017 Refinancing Term
B-2 Loans then outstanding in an amount equal to 0.25% of the sum of the
aggregate principal amount of such 2017 Refinancing Term B-2 Loans on the First
Amendment Effective Date (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for 2017 Refinancing Term B-2 Loans,
the principal amount of all 2017 Refinancing Term B-2 Loans in an amount equal
to the aggregate principal amount of all 2017 Refinancing Term B-2 Loans
outstanding on such date; provided that the amount of any such prepayment set
forth above shall be adjusted to account for the addition of any Extended Term
Loans or Incremental Term Loans made to Designated Borrower 1 to contemplate
(A) the reduction in the aggregate principal amount of the 2017 Refinancing Term
B-2 Loans that were converted in connection with the incurrence of such Extended
Term Loans and (B) any increase to payments to the extent and as required
pursuant to the terms of any applicable Commitment Increase Amendment involving
an increase to the 2017 Refinancing Term B-2 Loans.

 

(iii)            Term B-3 Loans. The Company shall pay to each Term B-3 Lender
(i) on the last Business Day of each fiscal quarter of the Parent occurring
after the Restatement

 

102

 

Effective Date (commencing with the fiscal quarter ending September 30, 2018)
but prior to the Maturity Date, the principal amount of all Term B-3 Loans then
outstanding in an amount equal to 0.25% of the sum of the aggregate principal
amount of such Term B-3 Loans on the Restatement Effective Date (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) and (ii) on the Maturity
Date for Term B-3 Loans, the principal amount of all Term B-3 Loans in an amount
equal to the aggregate principal amount of all Term B-3 Loans outstanding on
such date; provided that the amount of any such prepayment set forth above shall
be adjusted to account for the addition of any Extended Term Loans or
Incremental Term Loans made to the Company to contemplate (A) the reduction in
the aggregate principal amount of the Term B-3 Loans that were converted in
connection with the incurrence of such Extended Term Loans and (B) any increase
to payments to the extent and as required pursuant to the terms of any
applicable Commitment Increase Amendment involving an increase to the Term B-3
Loans.

 

(iv)             Term B-4 Loans. The Designated Borrower 1 and the Designated
U.S. Co-Borrower shall pay to each Term B-4 Lender (i) on the last Business Day
of each fiscal quarter of the Parent occurring after the Restatement Effective
Date (commencing with the fiscal quarter ending September 30, 2018) but prior to
the Maturity Date, the principal amount of all Term B-4 Loans then outstanding
in an amount equal to 0.25% of the sum of the aggregate principal amount of such
Term B-4 Loans on the Restatement Effective Date (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for Term B-4
Loans, the principal amount of all Term B-4 Loans in an amount equal to the
aggregate principal amount of all Term B-4 Loans outstanding on such date;
provided that the amount of any such prepayment set forth above shall be
adjusted to account for the addition of any Extended Term Loans or Incremental
Term Loans made to the applicable Borrowers to contemplate (A) the reduction in
the aggregate principal amount of the Term B-4 Loans that were converted in
connection with the incurrence of such Extended Term Loans and (B) any increase
to payments to the extent and as required pursuant to the terms of any
applicable Commitment Increase Amendment involving an increase to the Term B-4
Loans.

 

(v)               Incremental Term Loans. The applicable Borrower shall repay
the outstanding principal amount of each Incremental Term Loan in the
installments on the dates and in the amounts set forth in the applicable
Incremental Term Loan Agreement (as such installments may hereafter be adjusted
as a result of prepayments made pursuant to Section 2.05), unless accelerated
sooner pursuant to Section 9.02.

 

(vi)             Extended Term Loans and Extended Revolving Loans. The
applicable Borrower shall repay the outstanding principal amount of each
Extended Term Loan in the installments (if applicable), on the dates and in the
amounts set forth in the applicable Extension Amendment (as such installments,
if applicable, may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02.

 

103

 

(vii)          Refinancing Term Loans and Refinancing Revolving Loans. The
applicable Borrower shall repay the outstanding principal amount of each
Refinancing Term Loan in the installments (if applicable), on the dates and in
the amounts set forth in the applicable Refinancing Amendment (as such
installments, if applicable, may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02.

 

(viii)        Revolving Loans. The Company shall repay to the Lenders (A) under
the Revolving Facility on the Revolving Loan Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date, unless
accelerated sooner pursuant to Section 9.02, and (B) holding Extended Revolving
Commitments or Refinancing Revolving Commitments, as the case may be, on the
Maturity Date with respect thereto, the aggregate principal amount of all Loans
outstanding under such Commitments on such date, unless accelerated sooner
pursuant to Section 9.02.

 

2.08         Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan of a given Class shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of the Adjusted Eurocurrency Rate for such Interest Period plus the
Applicable Rate, as applicable for Loans of such Class maintained as
Eurocurrency Rate Loans; and (ii) each Base Rate Loan of a given Class shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate for Base Rate Loans for such Class.

 

(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)              If any amount (other than principal of any Loan) payable by
either Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders (unless an Event of
Default exists under Section 9.01(f) or (g), in which case no such request shall
be required), such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)            Without duplication of clause (i), each Borrower upon the
request of the Required Lenders, while any Event of Default exists, shall pay
interest on the principal amount of all outstanding Obligations owed by such
Borrower hereunder at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

104

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto, upon prepayment of the principal
amount prepaid (other than prepayments of Base Rate Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Commitment), and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

(d)           If a tax deduction is required by Swiss law to be made by a
Guarantor in respect of any interest payable by it under this Agreement in
circumstances where Section 3.01(a) is unenforceable for any reason, the
applicable interest rate in relation to that interest payment shall be (i) the
interest rate which would have applied to that interest payment (as provided for
in clause (a) above in the absence of this clause (d)) divided by (ii) 1 minus
the rate at which the relevant tax deduction is required to be made (where the
rate at which the relevant tax deduction is required to be made is for this
purpose expressed as a fraction of 1 rather than as a percentage) and all
references to a rate of interest in clause (a) above shall be construed
accordingly.

 

2.09         Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)           Revolving Commitment Fee. The Company shall pay to the
Administrative Agent, for the account of each Revolving Lender in accordance
with its Applicable Revolving Percentage, a commitment fee equal to the product
of (i) the Applicable Rate for commitment fees times (ii) the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (y) the
Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Restatement Effective Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)           Repricing Transaction. At the time of the effectiveness of any
Repricing Transaction that is consummated prior to the six-month anniversary of
the Restatement Effective Date, the Borrowers agree to pay to the Administrative
Agent, for the ratable account of each Term Lender with outstanding Term B-3
Loans and/or Term B-4 Loans (including each Term Lender that withholds its
consent to such Repricing Transaction and is replaced as a Non-Consenting Lender
under Section 11.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Term B-3 Loans and/or Term B-4
Loans prepaid in connection with such Repricing Transaction and (y) in the case
of a Repricing Transaction described in clause (b) of the definition thereof,
the aggregate principal amount of all Term B-3 Loans, Term B-4 Loans outstanding
on such date that are subject to an effective pricing reduction pursuant to such

 

105

 

Repricing Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

 

(c)           Fee Letter. The Company shall pay to the Arrangers, the
Co-Managers, the Administrative Agent and the Lenders for their own respective
accounts fees, in Dollars, in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

 

2.10         Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11         Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie
evidence absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of each Borrower hereunder to pay any amount owing by such
Borrower with respect to the Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) one
or more Notes, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Class, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

106

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by each Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by each Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by each Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, a Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after (i)  2:00 p.m., in the case of payments in Dollars, or (ii) the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency, may, as determined by the Administrative Agent in its sole
discretion, be deemed received on the next succeeding Business Day (except for
purposes of determining whether an Event of Default has occurred) and any
applicable interest or fee shall continue to accrue. Except as otherwise
expressly provided herein, if any payment to be made by a Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 

(b)           (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in

 

107

 

connection with the foregoing, and (B) in the case of a payment to be made by
the applicable Borrower, the interest rate applicable to the other Loans
included in such Borrowing. If the applicable Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the applicable Borrower the
amount of such interest paid by the applicable Borrower for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the applicable Borrower shall be without prejudice to
any claim the applicable Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)          Payments by the Borrowers; Presumptions by the Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Company prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the Applicable L/C Issuer hereunder that
the applicable Borrower will not make such payment, the Administrative Agent may
assume that the applicable Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the Applicable L/C Issuer, as the case may be, the amount
due. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the Applicable L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Applicable L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any

 

108

 

Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

(f)            Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.13         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

 

(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)              the provisions of this Section shall not be construed to apply
to (A) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to any Loan Party or

 

109

 

any Subsidiary thereof other than in accordance with Section 11.06(i) (as to
which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the applicable Borrowers may extend the final
maturity of Loans and/or Commitments in connection with an Extension that is
permitted under Section 2.18 without being obligated to effect such extensions
on a pro rata basis among the Lenders (it being understood that no such
extension (i) shall constitute a payment or prepayment of any Loans, for
purposes of this Section 2.13 or (ii) shall reduce the amount of any scheduled
amortization payment due under Section 2.07, except that the amount of any
scheduled amortization payment due to a Lender of Extended Term Loans may be
reduced to the extent provided pursuant to the express terms of the respective
Extension Amendment) without giving rise to any violation of this Section 2.13
or any other provision of this Agreement. Furthermore, the applicable Borrower
may take all actions contemplated by Section 2.18 in connection with any
Extension (including modifying pricing, amortization and repayments or
prepayments), and in each case such actions shall be permitted, and the
differing payments contemplated therein shall be permitted without giving rise
to any violation of this Section 2.13 or any other provision of this Agreement.

 

2.14         Cash Collateral.

 

(a)           Certain Credit Support Events. Upon the request of the
Administrative Agent or the Applicable L/C Issuer if, as of the Letter of Credit
Expiration Date, any undrawn Letter of Credit remains outstanding, the Company
shall, in each case (but subject to Section 2.03(l)), immediately Cash
Collateralize the then Outstanding Amount of all undrawn Letters of Credit. At
any time that there shall exist a Defaulting Lender, promptly, and in any event
within three (3) Business Days, after receipt of written notice from the
Administrative Agent or the Applicable L/C Issuer, the Company shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Company, and to the extent provided by any Lender, such Lender, shall grant to
(and subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each Applicable L/C Issuer and the Lenders, and shall
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any prior or pari passu right or claim of any Person
other than the

 

110

 

Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and each Applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

2.15         Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)                 Waivers and Amendments. That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)              Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer
hereunder; third, if so determined by the Administrative Agent or requested by
any Applicable L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit issued

 

111

 

by such Applicable L/C Issuer; fourth, as the Company may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or any L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or any L/C Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the applicable
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)            Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the applicable Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)             Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, the “Applicable Percentage” of each Revolving Lender that is a
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided, that, the aggregate obligation
of each Revolving Lender that is a non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of that Revolving Lender
that is a non-Defaulting Lender minus (2) the aggregate Outstanding Amount of
the Revolving Loans of that Revolving Lender.

 

(b)           Defaulting Lender Cure. If the applicable Borrower, the
Administrative Agent and the L/C Issuers agree in writing in their sole
discretion that a Defaulting Lender should no

 

112

 

longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Revolving Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Loans
of the other Revolving Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Revolving Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.15(a)(iv)), whereupon that Revolving Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Revolving Lender was a Defaulting Lender; and provided,
further, that except to the extent set forth in Section 2.15(a)(v) or otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.16         Special Provisions Relating to a Re-Allocation Event.

 

(a)           On the date of the occurrence of a Re-Allocation Event,
automatically (and without the taking of any action), (i) all then outstanding
Revolving Loans denominated in an Alternative Currency and all Unreimbursed
Amounts in respect of Letters of Credit issued for the account of the Company
owed in an Alternative Currency, shall be automatically converted into Revolving
Loans maintained in, and Unreimbursed Amounts owing by the Company in, Dollars
(in an amount equal to the Dollar Equivalent of the aggregate principal amount
of the respective Loans or Unreimbursed Amounts on the date such Re-Allocation
Event first occurred, which Revolving Loans or Unreimbursed Amounts (x) shall
continue to be owed by the Company, (y) shall at all times thereafter be deemed
to be Base Rate Loans and (z) shall be immediately due and payable on the date
such Re-Allocation Event has occurred) and (ii) all principal, accrued and
unpaid interest and other amounts owing with respect to such Revolving Loans and
Unreimbursed Amounts shall be immediately due and payable in Dollars, taking the
Dollar Equivalent of such principal amount, accrued and unpaid interest and
other amounts. The occurrence of any conversion of Revolving Loans or
Unreimbursed Amounts to Base Rate Loans as provided above in this Section
2.16(a) shall be deemed to constitute, for purposes of Section 2.05, a
prepayment of Revolving Loans before the last day of any Interest Period
relating thereto.

 

(b)           Upon and after the occurrence of a Re-Allocation Event, all
amounts from time to time accruing with respect to, and all amounts from time to
time payable on account of, Revolving Loans denominated in an Alternative
Currency (including, without limitation, any interest and other amounts which
were accrued but unpaid on the date of such Re-Allocation Event) and
Unreimbursed Amounts owing in an Alternative Currency shall be payable in
Dollars (taking the Dollar Equivalents of all such amounts on the date of the
occurrence of the respective Re-Allocation Event, with all calculations for
periods after the Re-Allocation Event being made as if the respective such
Revolving Loan or Unreimbursed Amount had originally been made in Dollars) and
shall be distributed by the Administrative Agent for the account of Appropriate
Lenders which made such Revolving Loans or are participating therein.

 

2.17         Refinancing Amendments.

 

113

 

(a)           On one or more occasions after the Restatement Effective Date, the
Company (or, to the extent permitted under clause (vi) to the first proviso
appearing in the definition of “Credit Agreement Refinancing Indebtedness”, a
Designated Borrower) may obtain, from any Lender or any Additional Refinancing
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Loans (or unused Commitments) under the
Revolving Facility then outstanding under this Agreement (which for purposes of
this Section 2.17(a) will be deemed to include any then outstanding Refinancing
Term Loans, Incremental Term Loans, Extended Term Loans, Replacement Term Loans,
Refinancing Revolving Loans or Extended Revolving Loans), in the form of
Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Commitments or Refinancing Revolving Loans pursuant to a Refinancing Amendment;
provided that notwithstanding anything to the contrary in this Section 2.17 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the Revolving
Facility (and related outstandings), the Refinancing Revolving Commitments of a
given Refinancing Series (and related outstandings) or the Extended Revolving
Commitments of a given Extension Series (and related outstandings), in each case
having an earlier Maturity Date and (C) repayments made in connection with a
permanent repayment and termination of commitments under the Revolving Facility,
the Refinancing Revolving Commitments of a given Refinancing Series or the
Extended Revolving Commitments of a given Extension Series, in each case having
an earlier Maturity Date (subject to clause (3) below)) of Loans with respect to
Refinancing Revolving Commitments of a given Refinancing Series after the date
of obtaining such Refinancing Revolving Commitments shall be made on a pro rata
basis with the Revolving Commitments and all other Classes of Extended Revolving
Commitments and Refinancing Revolving Commitments then existing, (2) subject to
the provisions of Section 2.03(l) to the extent dealing with Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Commitments of a given Extension Series and/or Refinancing Revolving Commitments
of a given Refinancing Series with a longer Maturity Date, all Letters of Credit
shall be participated on a pro rata basis by all Lenders with Revolving
Commitments, Extended Revolving Commitments and Refinancing Revolving
Commitments in accordance with their percentage of the Commitments under the
applicable Classes (and except as provided in Section 2.03(l), without giving
effect to changes thereto on an earlier Maturity Date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Loans
under, and termination of, Refinancing Revolving Commitments of a given
Refinancing Series after the date of obtaining such Refinancing Revolving
Commitments shall be made on a pro rata basis with the Revolving Commitments and
all other Classes of Extended Revolving Commitments and Refinancing Revolving
Commitments then existing, except that the Company shall be permitted to
permanently repay and terminate commitments of any such Class on a greater than
a pro rata basis as compared to any other such Class with a later Maturity Date
and (4) assignments and participations of Refinancing Revolving Commitments and
Refinancing Revolving Loans shall be governed by the same assignment and
participation provisions applicable to the Revolving Commitments (and related
outstandings) and each other Class of Extended Revolving Commitments and
Refinancing Revolving Commitments (and related outstandings). No Lender shall be
obligated to provide any Credit Agreement Refinancing Indebtedness, unless it so
agrees.

 

114

 

(b)           The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in Section
5.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Restatement Effective Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

 

(c)           Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.17(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof
(subject to clause (ii) of the proviso to the definition thereof).

 

(d)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any Lenders (other than those described in clause (c) of
the definition of “Refinancing Amendment”), to the extent (but only to the
extent) necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.17 (including, without
limitation, such amendments as may be considered necessary or appropriate to
integrate any new Class of Refinancing Revolving Commitments), and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

 

(e)           This Section 2.17 shall supersede any provisions in Section 2.13
or 11.01 to the contrary.

 

2.18         Extension of Term Loans; Extension of Revolving Loans.

 

(a)           Extension of Term Loans. The applicable Borrowers may at any time
and from time to time request that all or a portion of the Term Loans of a given
Class (each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
Maturity Date(s) with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.18. In
order to establish any Extended Term Loans, the applicable Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Term Loan Tranche and (y) (except as to interest rates,
fees, amortization, final maturity date, “AHYDO” payments, optional prepayments
and redemptions, mandatory

 

115

 

repayments, premium, required prepayment dates and participation in prepayments,
which shall be determined by the applicable Borrower and the Extending Term
Lenders and set forth in the relevant Term Loan Extension Request), be
substantially identical to, or (taken as a whole) no more favorable to the
Extending Term Lenders than those applicable to the Existing Term Loan Tranche
subject to such Term Loan Extension Request (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans)) (as reasonably determined by the
applicable Borrower), including: (i) all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Term Loan Tranche, to the extent provided in the applicable Extension
Amendment; provided, however, that at no time shall there be Classes of Term
Loans hereunder (including Incremental Term Loans, Refinancing Term Loans,
Replacement Term Loans and Extended Term Loans) which have more than five
different Maturity Dates; (ii) the Effective Yield, pricing, optional prepayment
and redemptions, mandatory repayments and “AHYDO” payments with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield,
pricing, optional prepayments and redemptions, mandatory repayments and “AHYDO”
payments for the Term Loans of such Existing Term Loan Tranche, in each case, to
the extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the applicable Borrower and the Lenders thereof; provided that no
Extended Term Loans (x) incurred by a Designated Borrower with respect to 2017
Refinancing Term B-2 Loans or Term B-4 Loans may be optionally or mandatorily
prepaid prior to the date on which all such 2017 Refinancing Term B-2 Loans or
Term B-4 Loans, and all other Extended Term Loans, Refinancing Term Loans and
Replacement Term Loans incurred by a Designated Borrower, in each case with an
earlier final stated maturity (including Term Loans under the Existing Term Loan
Tranche from which they were amended) are repaid in full, unless such optional
or mandatory prepayment is accompanied by a pro rata optional or mandatory
prepayment of such other Classes of Term Loans and (y) not described in
preceding clause (x) may be optionally or mandatorily prepaid prior to the date
on which all such Term Loans with an earlier final stated maturity (including
Term Loans under the Existing Term Loan Tranche from which they were amended)
are repaid in full, unless such optional or mandatory prepayment is accompanied
by a pro rata optional or mandatory prepayment of such other Classes of Term
Loans; provided, further, that (A) no Event of Default shall have occurred and
be continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof be earlier
than the Maturity Date of the applicable Existing Term Loan Tranche, (C) the
Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
(other than by virtue of amortization or prepayment of such Indebtedness prior
to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of the applicable Existing Term Loan Tranche,
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing and (E) any Extended Term Loans (x) incurred by a

 

116

 

Designated Borrower with respect to Refinancing Term B-2 Loans or Term B-4 Loans
may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder with respect to any 2017 Refinancing Term B-2 Loans, Term
B-4 Loans and any other Extended Term Loans, Refinancing Term Loans and
Replacement Term Loans incurred by a Designated Borrower and (y) not described
in preceding clause (x) may participate on a pro rata basis or less than a pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder with respect to any other Class of Term
Loans, in each case as specified in the respective Term Loan Extension Request.
Any Extended Term Loans amended pursuant to any Term Loan Extension Request
shall be designated a series (each, a “Term Loan Extension Series”) of Extended
Term Loans for all purposes of this Agreement; provided that any Extended Term
Loans amended from an Existing Term Loan Tranche may, to the extent provided in
the applicable Extension Amendment, be designated as an increase in any
previously established Term Loan Extension Series with respect to such Existing
Term Loan Tranche (in which case scheduled amortization with respect thereto
shall be proportionally increased). Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.18 shall be in an aggregate principal
amount that is not less than $10,000,000 (or, if less, the entire principal
amount of the Indebtedness being extended pursuant to this Section 2.18(a)).

 

(b)           Extension of Revolving Commitments. The Company may, at any time
and from time to time, request that all or a portion of the Revolving Facility
(each, an “Existing Revolver Tranche”) be amended to extend the Maturity Date
with respect to all or a portion of any principal amount of the Commitments
under the Revolving Facility (any such Commitments under the Revolving Facility
which have been so amended, “Extended Revolving Commitments”) and to provide for
other terms consistent with this Section 2.18. In order to establish any
Extended Revolving Commitments, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Commitments to be established, which shall (x) be identical as offered to each
Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) except as to interest rates, fees, optional
redemption or prepayment terms, final maturity, and after the final maturity
date, any other covenants and provisions (which shall be determined by the
Company and the Extending Revolving Lenders and set forth in the relevant
Revolver Extension Request), the Extended Revolving Commitment extended pursuant
to a Revolver Extension Request, and the related outstandings, shall be a
“Revolving Facility” (or related outstandings, as the case may be) with such
other terms substantially identical to, or taken as a whole, no more favorable
to the Extending Revolving Lenders, as those applicable to the Existing Revolver
Tranche subject to such Revolver Extension Request (and related outstandings)
(as reasonably determined by the Company), including: (i)  the Effective Yield,
pricing, optional prepayment or redemption terms, with respect to extensions of
credit under the Extended Revolving Commitments (whether in the form of interest
rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield, pricing, optional redemption or prepayment
terms, for extensions of credit under the Revolving Facility of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (ii) the Extension Amendment may provide for other
covenants (as determined by the Company and Extending Revolving Lenders) and

 

117

 

terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Commitments); and (iii) (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the Maturity Date of the Revolving Facility (and
related outstandings), the Refinancing Revolving Commitments of a given
Refinancing Series (and related outstandings) or the Extended Revolving
Commitments of a given Extension Series (and related outstandings), in each case
having an earlier Maturity Date and (C) repayments made in connection with a
permanent repayment and termination of commitments under the Revolving Facility,
the Refinancing Revolving Commitments of a given Refinancing Series or the
Extended Revolving Commitments of a given Extension Series, in each case having
an earlier Maturity Date (subject to clause (3) below)) of Loans with respect to
Extended Revolving Commitments of a given Extension Series after the date of
obtaining such Extended Revolving Commitments shall be made on a pro rata basis
with the Revolving Commitments and all other Classes of Extended Revolving
Commitments and Refinancing Revolving Commitments then existing, (2) subject to
the provisions of Section 2.03(l) to the extent dealing with Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Commitments of a given Extension Series and/or Refinancing Revolving Commitments
of a given Refinancing Series with a longer Maturity Date, all Letters of Credit
shall be participated on a pro rata basis by all Lenders with Revolving
Commitments, Extended Revolving Commitments and Refinancing Revolving
Commitments in accordance with their percentage of the Commitments under the
applicable Classes (and except as provided in Section 2.03(l), without giving
effect to changes thereto on an earlier Maturity Date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Loans
under, and termination of, Extended Revolving Commitments of a given Extension
Series after the date of obtaining such Extended Revolving Commitments shall be
made on a pro rata basis with the Revolving Commitments and all other Classes of
Extended Revolving Commitments and Refinancing Revolving Commitments then
existing, except that the Company shall be permitted to permanently repay and
terminate commitments of any such Class on a greater than a pro rata basis as
compared to any other such Class with a later Maturity Date and (4) assignments
and participations of Extended Revolving Commitments and Extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to the Revolving Commitments (and related outstandings) and each
other Class of Extended Revolving Commitments (and related outstandings) and
Refinancing Revolving Commitments (and related outstandings); provided, further,
that (A) no Event of Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the
Maturity Date of the applicable Existing Revolver Tranche, (C) at no time shall
there be Commitments under revolving credit facilities hereunder (including the
Revolving Commitments, Extended Revolving Commitments of each Extension Series
and Refinancing Revolving Commitments of each Refinancing Series) which have
more than five different Maturity Dates and (D) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Commitments amended pursuant to any Revolver Extension Request shall
be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Commitments for all purposes of this Agreement; provided that any
Extended Revolving

 

118

 

Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Commitments incurred under this Section 2.18 shall be in an aggregate principal
amount that is not less than $10,000,000 (or, if less, the entire principal
amount of the Revolving Commitments being extended pursuant to this under
Section 2.18(b)).

 

(c)           Extension Request. The applicable Borrower shall provide the
applicable Extension Request at least five Business Days prior to the date on
which Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche,
as applicable, are requested to respond (or such shorter period as agreed by the
Administrative Agent), and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent and the applicable
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.18. Subject to Section 11.13, no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans or any of its Revolving Commitments amended into
Extended Revolving Commitments, as applicable, pursuant to any Extension
Request. Any Lender holding a Loan under an Existing Term Loan Tranche (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Request amended
into Extended Term Loans and any Revolving Lender (each, an “Extending Revolving
Lender”) wishing to have all or a portion of its Revolving Commitments under the
Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Commitments, as applicable, subject to Extension Elections shall be
amended to Extended Term Loans or Revolving Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, included in each such Extension Election.

 

(d)           Extension Amendment. Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrowers, the Administrative Agent and
each Extending Term Lender or Extending Revolving Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Commitment, as applicable,
thereunder, which shall be consistent with the provisions set forth in Section
2.18(a) or 2.18(b) above, respectively (but which shall not require the consent
of any other Lender). The effectiveness of any Extension Amendment shall be
subject to the satisfaction (or waiver in accordance with such Extension

 

119

 

Amendment) on the date thereof of each of the conditions set forth in Section
5.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Restatement
Effective Date other than changes to such legal opinion resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Commitments, as applicable, are provided with the
benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to (i)
reflect the existence and terms of the Extended Term Loans or Extended Revolving
Commitments (and related outstandings), as applicable, incurred pursuant
thereto, (ii) modify the scheduled repayments set forth in Section 2.07 with
respect to any Existing Term Loan Tranche subject to an Extension Election to
reflect a reduction in the principal amount of the Term Loans thereunder in an
amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provisions
of this Section 2.18 (including, without limitation, such amendments as may be
considered necessary or appropriate to integrate any new Class of Extended
Revolving Commitments), and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

(e)           No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.18 shall
constitute a voluntary or mandatory prepayment or repayment for purposes of this
Agreement. This Section 2.18 shall supersede any provisions in Section 2.13 or
11.01 to the contrary.

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Payments Free of Taxes. Except as required by applicable law, any
and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, provided that if any Loan Party
or the Administrative Agent shall be required by applicable law to deduct or
withhold any Taxes from such payments, then (i) if such Taxes are Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) the Administrative

 

120

 

Agent, any Lender or any L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions and withholdings
been made, (ii) such Loan Party or the Administrative Agent, as applicable,
shall make such deductions and withholdings and (iii) such Loan Party or the
Administrative Agent, as applicable, shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent, each Lender and each L/C Issuer, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01(c)) paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or a L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders. Each Lender and each L/C Issuer
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or such L/C
Issuer (but only to the extent that no Loan Party has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.06(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender or L/C Issuer, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender or L/C Issuer from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to subsection (a)
or (b) above, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which a Borrower is resident

 

121

 

for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments hereunder or under any other Loan Document shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, (A) any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
and that makes a Credit Extension to such Borrower shall deliver to the Company
or the Administrative Agent on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent) executed copies of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and (B) any Foreign Lender shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)          duly executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(ii)          duly executed copies of IRS Form W-8ECI,

 

(iii)        duly executed copies of IRS Form W-8IMY with all required
supporting documentation,

 

(iv)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(it being understood that in the case of a Foreign Lender that is a foreign
partnership for U.S. federal income tax purposes, such certificate may be
provided by such Foreign Lender on behalf of its direct or indirect partners),
or

 

122

 

(v)           duly executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Company or the Administrative
Agent to determine the withholding or deduction required to be made.

 

In addition to the foregoing, if a payment made to a Lender under any Loan
Document would be subject to withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the requesting party to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the Restatement Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

Upon becoming Party to this Agreement as the Administrative Agent hereunder,
Credit Suisse AG, Cayman Islands Branch shall deliver to the Company, on or
prior to Restatement Effective Date, (i) two duly completed executed copies of
IRS Form W-8ECI to establish that Credit Suisse AG, Cayman Islands Branch is not
subject to withholding Taxes under the Code with respect to any amounts payable
for the account of Credit Suisse AG under any of the Loan Documents and (ii) two
duly completed executed copies of Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others under the
Loan Documents are not effectively connected with the conduct of its trade or
business in the United States and that such Form W-8IMY evidences its agreement
with the Domestic Borrowers to be treated as a “United States person” with
respect to such payments such that the Domestic Borrowers can make payments to
such Administrative Agent under the Loan Documents without deduction or
withholding of any United States federal income tax under Section 1441 of the
Code.

 

(g)           Treatment of Certain Refunds. Unless required by applicable laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or any L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund

 

123

 

(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any penalties,
interest or other charges attributable to gross negligence or willful misconduct
on the part of the Administrative Agent, such Lender or such L/C Issuer as
determined by a court of competent jurisdiction by final and nonappealable
judgment) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or any L/C Issuer to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Company or any other Person.

 

3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all of such Lender’s Eurocurrency Rate Loans to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

124

 

3.03          Inability to Determine Rates; Alternate Rate of Interest. If the
Required Lenders (or the Administrative Agent, in the case of clause (ii) below)
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (i) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (iii) the Eurocurrency Rate for any
requested Interest Period with respect to an existing or proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (which revocation the Administrative Agent agrees
to give promptly upon receipt of such instruction). Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (which shall be calculated in accordance with
clause (y) of the immediately preceding sentence, if applicable) in the amount
specified therein to the extent available (or, in the case of a pending request
for a Loan denominated in an Alternative Currency, the Company and the Lenders
may establish a mutually acceptable alternative rate).

 

3.04         Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any L/C Issuer (except any reserve requirement reflected in the
Eurocurrency Rate, other than as set forth below);

 

(ii)          subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or such L/C
Issuer); or

 

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

125

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to liquidity and capital adequacy), then
from time to time the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that a Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

126

 

(e)           Reserves on Eurodollar Rate Loans. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurodollar funds or deposits (currently known
as “Eurocurrency Liabilities”), additional interest on the unpaid principal
amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the applicable
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05         Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to pay) such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by a Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Company;

 

(c)           any failure by a Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) in a different
currency from such Loan or Letter of Credit drawing; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

 

including foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding
anticipated profits). The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

127

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, any L/C Issuer, or any Governmental Authority for the
account of any Lender or any L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

 

3.07         Survival. All of the Loan Parties’ obligations under this Article
III shall survive termination of the Aggregate Revolving Commitments and/or the
Term Commitments, repayment of all other Obligations hereunder, and resignation
of the Administrative Agent.

 

Article IV

GUARANTY

 

4.01         The Guaranty.

 

(a)           Each of the Domestic Guarantors hereby jointly and severally
guarantees to each Lender, each L/C Issuer, each Lender and each Affiliate of a
Lender that enters into a Secured Swap Contract or a Secured Treasury Management
Agreement with a Loan Party, each other holder of the Obligations and the
Administrative Agent as hereinafter provided, as Primary Obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Domestic Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Domestic Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

(b)           Each of the Foreign Guarantors hereby jointly and severally
guarantees to each Lender, each Lender and each Affiliate of a Lender that
enters into a Secured Swap Contract or a

 

128

 

Secured Treasury Management Agreement with a Foreign Loan Party, each other
holder of the Foreign Obligations and the Administrative Agent as hereinafter
provided, as Primary Obligor and not as surety, the prompt payment of the
Foreign Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Foreign Guarantors hereby
further agree that if any of the Foreign Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), the Foreign Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Foreign Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory cash collateralization or otherwise) in accordance with the terms
of such extension or renewal.

 

(c)           Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents or other documents relating to the
Obligations, the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state Law.

 

4.02         Obligations Unconditional.

 

(a)           The obligations of the Domestic Guarantors under Section 4.01 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 4.02 that the obligations of the Domestic Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Domestic Guarantor agrees that such Domestic Guarantor shall have no right
of subrogation, indemnity, reimbursement or contribution against a Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.

 

(b)           The obligations of the Foreign Guarantors under Section 4.01 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Foreign Obligations, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Foreign Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 4.02 that the obligations of the Foreign Guarantors
hereunder shall be absolute and

 

129

 

unconditional under any and all circumstances. Each Foreign Guarantor agrees
that such Foreign Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against a Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Foreign Obligations
have been paid in full and the Commitments have expired or terminated.

 

(c)           Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(i)                 at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)              any of the acts mentioned in any of the provisions of any of
the Loan Documents or other documents relating to the Obligations shall be done
or omitted;

 

(iii)            the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(iv)             any Lien granted to, or in favor of, the Administrative Agent
or any other holder of the Obligations as security for any of the Obligations
shall fail to attach or be perfected; or

 

(v)               any of the Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

(d)           With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
other holder of the Obligations exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents or other documents relating
to the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03         Reinstatement.

 

(a)           The obligations of the Domestic Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings under any Debtor Relief Law or otherwise, and
each Domestic Guarantor agrees that it will indemnify the Administrative Agent
and each holder of the Obligations on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the

 

130

 

Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any proceedings under any Debtor
Relief Law.

 

(b)           The obligations of the Foreign Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Foreign Obligations is
rescinded or must be otherwise restored by any holder of any of the Foreign
Obligations, whether as a result of any proceedings under any Debtor Relief Law
or otherwise, and each Foreign Guarantor agrees that it will indemnify the
Administrative Agent and each holder of the Foreign Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Foreign Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any proceedings under any Debtor Relief Law.

 

4.04         Certain Additional Waivers. Each Guarantor further agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 4.02
and through the exercise of rights of contribution pursuant to Section 4.06.

 

4.05         Remedies.

 

(a)           The Domestic Guarantors agree that, to the fullest extent
permitted by law, as between the Domestic Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances so provided in said Section 9.02) for purposes
of Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01. The Domestic Guarantors acknowledge and
agree that their obligations hereunder are secured in accordance with the terms
of the Collateral Documents and that the holders of the Obligations may exercise
their remedies thereunder in accordance with the terms thereof.

 

(b)           The Foreign Guarantors agree that, to the fullest extent permitted
by law, as between the Foreign Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Foreign Obligations, on the
other hand, the Foreign Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances so provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Foreign
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Foreign

 

131

 

Obligations being deemed to have become automatically due and payable), the
Foreign Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Foreign Guarantors for purposes of
Section 4.01. The Foreign Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Foreign Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

 

4.06         Rights of Contribution.

 

(a)           The Domestic Guarantors agree among themselves that, in connection
with payments made hereunder, each Domestic Guarantor shall have contribution
rights against the other Domestic Guarantors as permitted under applicable law.
Such contribution rights shall be subordinate and subject in right of payment to
the obligations of such Domestic Guarantors under the Loan Documents and no
Domestic Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full and the Commitments have terminated.

 

(b)           The Foreign Guarantors agree among themselves that, in connection
with payments made hereunder, each Foreign Guarantor shall have contribution
rights against the other Foreign Guarantors as permitted under applicable law.
Such contribution rights shall be subordinate and subject in right of payment to
the obligations of such Foreign Guarantors under the Loan Documents and no
Foreign Guarantor shall exercise such rights of contribution until all Foreign
Obligations have been paid in full and the Commitments have terminated.

 

4.07         Guarantee of Payment; Continuing Guarantee.

 

(a)           The guarantee given by the Domestic Guarantors in this Article IV
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Obligations whenever arising.

 

(b)           The guarantee given by the Foreign Guarantors in this Article IV
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Foreign Obligations whenever arising.

 

4.08         Limitation on Guaranty by Luxembourg Guarantors. Notwithstanding
any provisions to the contrary in this Agreement or any other Loan Document, the
maximum liability of each Luxembourg Guarantor under this Agreement and the
other Loan Documents with respect to its guaranty of the Foreign Obligations
(but not with respect to any borrowings made directly by such Luxembourg
Guarantor if it is a Borrower or any direct or indirect Subsidiary of such
Luxembourg Guarantor) shall be limited at any time to the higher of: (i) an
amount not exceeding the maximum financial capacity of such Luxembourg
Guarantor, such maximum financial capacity being limited to 90% of the net
assets of such Luxembourg Guarantor, where net assets means such Luxembourg
Guarantor’s shareholders’ equity (including the share capital, share premium,
legal and statutory reserves, other reserves, profits or losses carried forward,
investment subsidies and regulated provisions) (Capitaux Propres) as calculated
on the basis of such Luxembourg Guarantor’s most recent financial statements
(Comptes Annuels), approved by such Luxembourg Guarantor’s managers’ or
shareholders’ meeting in accordance with Luxembourg company laws, available at
the Restatement Effective Date; and (ii) an amount not

 

132

 

exceeding the maximum financial capacity of such Luxembourg Guarantor, such
maximum financial capacity being limited to 90% of the net assets of such
Luxembourg Guarantor, where net assets means such Luxembourg Guarantor’s
shareholders’ equity (including the share capital, share premium, legal and
statutory reserves, other reserves, profits or losses carried forward,
investment subsidies and regulated provisions) (Capitaux Propres) as calculated
on the basis of such Luxembourg Guarantor’s most recent financial statements
(Comptes Annuels), approved by such Luxembourg Guarantor’s managers’ or
shareholders’ meeting in accordance with Luxembourg company laws, available at
the date of the relevant payment obligation hereunder.

 

4.09         Limitation on Guaranty. Notwithstanding any provisions to the
contrary in this Agreement or any other Loan Document, the obligations and
liabilities of any Foreign Guarantor under this Article IV shall be subject to
the limitations (if any) set out in the Joinder Agreement applicable to such
Foreign Guarantor.

 

4.10         Limitation on Guaranty by Swiss Guarantors. Notwithstanding any
other provision of this Article IV, the guarantee, indemnity and other
obligations of or any other Guarantor incorporated or established in Switzerland
(each, a “Swiss Guarantor”) expressed to be made in this Article IV shall be
limited as follows:

 

(a)           if and to the extent that: (i) a Swiss Guarantor becomes liable
under the Loan Documents, including, without limitation, this Article IV, for
obligations of its Affiliates (other than obligations of its direct or indirect
wholly owned Subsidiaries) or otherwise obliged to grant economic benefits to
its Affiliates (other than its direct or indirect wholly owned Subsidiaries),
including, for the avoidance of doubt, the granting of any security by the Swiss
Guarantor or any restrictions on the Swiss Guarantor's rights of set-off and/or
subrogation or its duties to subordinate or waive claims; and (ii) complying
with such obligations would constitute a re-payment of capital
(Einlagerückgewähr), a violation of the legally protected reserves (gesetzlich
geschützte Reserven) or the payment of a (constructive) dividend
(Gewinnausschüttung) by such Swiss Guarantor or would otherwise be restricted
under Swiss corporate law then applicable (“Restricted Obligations”), the
aggregate liability of the Swiss Guarantor for Restricted Obligations shall be
limited to the amount of unrestricted equity capital surplus (including the
unrestricted portion of general and statutory reserves, other free reserves,
retained earnings and current net profits) available for distribution as
dividends to the quotaholders of the Swiss Guarantor at the time the Swiss
Guarantor is required to perform under the Loan Documents; provided that this is
a requirement under applicable Swiss law at that time and provided, further,
that such limitation shall not discharge the Swiss Guarantor from its
obligations in excess thereof, but merely postpone the performance date
therefore until such times as performance is again permitted notwithstanding
such limitation.

 

(b)           If so required under applicable law (including any applicable
double tax treaty) at the time it is required to make a payment under this
Agreement, each Swiss Guarantor:

 

(i)                 shall procure that such payments can be made without
deduction of Swiss withholding tax (Verrechnungssteuer), or with deduction of
Swiss withholding tax at a reduced rate, by discharging the liability to such
tax by notification pursuant to applicable law (including any applicable tax
treaty) rather than payment of the tax;

 

133

 

(ii)              if the notification procedure pursuant to sub-clause (i) above
does not apply, deduct the Swiss withholding tax at such rate (currently 35 per
cent.) as is in force from time to time, or if the notification procedure
pursuant to sub-clause (i) applies for a part of the Swiss withholding tax only,
deduct the Swiss withholding tax at the reduced rate resulting after discharge
of part of such tax by notification under applicable law, from any payment made
under this Agreement, and remit, without delay, any such taxes deducted to the
Swiss Federal Tax Administration; and

 

(iii)            shall notify and provide evidence to the Administrative Agent
that the Swiss withholding tax has been paid to the Swiss Federal Tax
Administration.

 

Each Swiss Guarantor and any parent company of a Swiss Guarantor that is a party
to this Agreement shall, as soon as possible after the deduction of the Swiss
withholding tax as contemplated in this clause (b), (x) ensure that any person
which is, as a result of a payment under this Agreement, entitled to a full or
partial refund of such Swiss withholding tax, is in a position to apply for such
refund under any applicable law (including any applicable double tax treaty) and
(y) in case it has received any refund of such Swiss withholding tax, pay such
refund to the Administrative Agent promptly upon receipt thereof.

 

(c)           To the extent that any Swiss Guarantor is required to deduct from
any payment a Swiss withholding tax pursuant to Section ‎4.10(b) above, and if
the maximum amount of freely disposable shareholder equity of such Swiss
Guarantor as contemplated by Section ‎4.10(a) above is not fully utilized, the
Administrative Agent and the other holders of the applicable Obligations shall
be entitled to enforce additional guarantees and security interests granted by
such Swiss Guarantor until the enforcement proceeds equal an amount which (after
making any deduction of Swiss withholding tax) would have resulted if no
deduction of Swiss withholding tax had been required, provided that such
enforcement amount (including any increased amount as provided under this clause
(c)) shall in any event be limited to the maximum amount of freely disposable
shareholder equity of such Swiss Guarantor as contemplated in Section ‎4.10(a)
above.

 

(d)           In the case of Restricted Obligations, each Swiss Guarantor shall,
and any parent company of a Swiss Guarantor that is a party to this Agreement
shall procure that such Swiss Guarantor will, promptly implement all such
measures and/or to promptly procure the fulfillment of all prerequisites to
allow it to perform its obligations under this Article IV in a manner that
minimizes any limitations contemplated by this Section ‎4.10, and to allow the
Administrative Agent (and the holders of the applicable Obligations) prompt use
of the proceeds from the guarantees and security provided by each such Swiss
Guarantor, including the following:

 

(i)                 preparation of an up-to-date audited balance sheet of such
Swiss Guarantor;

 

(ii)              confirmation of the auditors of such Swiss Guarantor as to the
maximum amount of freely distributable profits of such Swiss Guarantor;

 

(iii)            conversion of restricted reserves of such Swiss Guarantor into
profits and reserves freely available for the distribution as dividends (to the
extent permitted by mandatory Swiss law);

 

134

 

(iv)             revaluation of hidden reserves of such Swiss Guarantor (to the
extent permitted by mandatory Swiss law);

 

(v)               to the extent permitted by applicable law and Swiss accounting
standards, write-up or realize any of any assets of such Swiss Guarantor that
are shown in its balance sheet with a book value that is significantly lower
than the market value of the assets, in case of realization, however, only if
such assets are not necessary for such Swiss Guarantor's business (nicht
betriebsnotwendig);

 

(vi)             approval by a shareholders' meeting of such Swiss Guarantor of
any (resulting) profit distribution; and

 

(vii)          all such other measures necessary or useful to allow such Swiss
Guarantor to make the payments agreed hereunder in a manner that minimizes any
limitations contemplated by this Section ‎4.10.

 

4.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party (or
Foreign Loan Party, in the case of a Qualified ECP Guarantor that is a Foreign
Loan Party) to honor all of its obligations under this Guaranty in respect of
Obligations (or Foreign Obligations, as applicable) consisting of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.11, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 4.11 shall
remain in full force and effect until the circumstances described in
Section 11.20(b) shall have occurred. Each Qualified ECP Guarantor intends that
this Section 4.11 constitute, and this Section 4.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party (or Foreign Loan Party, in the case of a Qualified ECP
Guarantor that is a Foreign Loan Party) for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Article V

CONDITIONS PRECEDENT

 

5.01         [Reserved].

 

5.02         Conditions to Credit Extensions After the Restatement Effective
Date. The obligation of each L/C Issuer and each Lender to honor any Request for
Credit Extensions after the Restatement Effective Date is subject to the
following conditions precedent:

 

(a)           The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, shall be true and correct in all material
respects (except when qualified by materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be

 

135

 

true and correct as of such earlier date in all material respects (except when
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects).

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the Applicable L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

Each Request for Credit Extension (other than a Credit Extension to be made on
the Restatement Effective Date) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and 5.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

Article VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent, the L/C
Issuers and the Lenders on the date of each Credit Extension made after the
Restatement Effective Date and, with respect to Sections 6.01(a)(i), 6.02(a) and
(b), 6.03(a), 6.04, 6.14(b) and (c), 6.18(a), 6.19, 6.21(c) and 6.22(b), on the
Restatement Effective Date, that:

 

6.01         Existence.

 

(a)           Each Loan Party (i) is duly incorporated, organized, validly
existing and in good standing (or, if applicable, the equivalent status in any
foreign jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
and (iii) is duly qualified as a foreign corporation or limited liability
company and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except in the case of clauses (ii) and (iii) to the
extent that such failure would not have a Material Adverse Effect.

 

(b)           Each Restricted Subsidiary that is not a Loan Party (other than
any Immaterial Subsidiaries) (i) is duly organized, validly existing and in good
standing (or, if applicable, the equivalent status in any foreign jurisdiction)
under the Laws of the jurisdiction of its organization, (ii) has the corporate
or organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except in the case of
clauses (i) through (iii) to the extent that such failure would not have a
Material Adverse Effect.

 

6.02         Corporate Power; Authorization.

 

136

 

(a)           Each Loan Party has the corporate or other power and authority to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrowers, to obtain Credit Extensions hereunder.

 

(b)           Each Loan Party has taken all necessary corporate or other action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrowers, to authorize the Credit
Extensions on the terms and conditions of this Agreement.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the Credit Extensions or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 6.02, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect and (ii) the filings to perfect the
Liens created by the Collateral Documents.

 

6.03         No Contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
Borrowings hereunder and the use of the proceeds thereof will not (a) violate
the Organization Documents of any of the Loan Parties, (b) except as could not
reasonably be expected to have a Material Adverse Effect, violate any Law or any
Contractual Obligation of the Parent or any of its Restricted Subsidiaries
(other than (x) for the Existing Target Senior Notes Waiting Period, the
Existing Target Senior Notes; provided that the Existing Target Senior Notes
Condition shall have been satisfied, and (y) if the Target Tranche C Senior
Notes have not been issued prior to the Restatement Effective Date, for the
Target Tranche C Senior Notes Waiting Period, the Target Tranche C Senior Notes
and, for the period from the Restatement Effective Date through the date of
issuance of the Target Tranche C Senior Notes, the Target’s obligation to issue
the Target Tranche C Senior Notes pursuant to the Existing 2017 Target Note
Purchase Agreement; provided, that, in each case the Target Tranche C Senior
Notes Condition shall have been satisfied) or (c) result in, or require, the
creation or imposition of any Lien on any of the Parent’s or any of its
Restricted Subsidiaries’ respective properties or revenues, in each case
pursuant to any Law or any such Contractual Obligation (other than any Permitted
Lien).

 

6.04         Binding Effect. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto. Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms except as may be limited by applicable Debtor Relief Laws, concepts of
reasonableness and general principles of equity.

 

6.05         Financial Statements; No Material Adverse Effect. The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present, in all material respects, the consolidated
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with

 

137

 

GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case, to the extent required to be reflected thereon
pursuant to GAAP.

 

(a)           The financial statements delivered pursuant to Sections 7.01(a)
and (b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Sections 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries as of the dates thereof and for the periods covered thereby.

 

(b)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

6.06         Litigation. Except as set forth on Schedule 6.06, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Responsible Officers of the
Loan Parties, threatened against the Parent or any of its Restricted
Subsidiaries or against any of their properties or revenues which, taken as a
whole, (a) are material with respect to any of the Loan Documents or (b) could
reasonably be expected to have a Material Adverse Effect.

 

6.07         No Default. No Default has occurred and is continuing.

 

6.08         Ownership of Property. Each Loan Party and each of its Restricted
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property (other than IP Rights), in each case, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
none of such property is subject to any Lien except for Permitted Liens.

 

6.09         Environmental Compliance. Other than exceptions to any of the
following that could not reasonably be expected to have a Material Adverse
Effect: none of the Parent or any of its Restricted Subsidiaries (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law; or (b)
has become subject to any Environmental Liability.

 

6.10         Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Restricted Subsidiary operates. The
property and general liability insurance coverage of the Loan Parties as in
effect on the Restatement Effective Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.10.

 

6.11         Taxes. Each Loan Party and its Restricted Subsidiaries (a) has
filed or caused to be filed all federal, state, provincial and other Tax returns
that are required to be filed and (b) has

 

138

 

paid all Taxes shown to be due and payable on said returns and all Other Taxes
imposed on it or any of its property by any Governmental Authority (other than
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which any reserves required in
conformity with GAAP have been provided on the books of such Loan Party or such
Restricted Subsidiary, as the case may be), except in each case under clauses
(a) and (b) where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

6.12         ERISA Compliance.

 

(a)           Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. Except where failure to do so could not reasonably be
expected to have a Material Adverse Effect, each Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received a
favorable determination or opinion letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Internal Revenue Code, or an
application for such a letter is currently being processed by the IRS or is not
required to be obtained, and, to the knowledge of the Responsible Officers of
the Loan Parties, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

 

(b)           There are no pending or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could be reasonably
be expected to have a Material Adverse Effect. To the best knowledge of the
Responsible Officers of the Loan Parties, there has been no violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred, and no Loan Party nor any Restricted
Subsidiary reasonably expects to incur any liability under Title IV of ERISA;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that is reasonably likely to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Plan that is subject to Title IV of ERISA
has been terminated by the plan administrator thereof other than under Section
4041(b) of ERISA nor by the PBGC within the last five years, no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title

 

139

 

IV of ERISA to terminate any active Plan, and to the knowledge of the
Responsible Officers of the Loan Parties, no Multiemployer Plan has been
terminated within the last five years and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any active Multiemployer Plan.

 

6.13         Subsidiaries. Set forth on Schedule 6.13 is a complete and accurate
list as of the Restatement Effective Date of each Subsidiary, together with (i)
jurisdiction of organization, and (ii) percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Subsidiary, (iii)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights (other than stock options
granted to officers, employees or directors and directors’ qualifying shares)
with respect thereto, and (iv) if applicable, identification of any such
Subsidiary as an Immaterial Subsidiary.

 

6.14         Use of Proceeds; Margin Regulations; Investment Company Act.

 

(a)           All proceeds of the Loans will be used for the purposes specified
in Section 7.11.

 

(b)           No part of the proceeds of any Loans, and no other Credit
Extensions, will be used for “buying” or “carrying” any “margin stock” (“Margin
Stock”) within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect in violation of
Regulation U.

 

(c)           No Loan Party is required to be registered as an “investment
company”, as defined in the Investment Company Act of 1940.

 

6.15         Disclosure. The statements and information (excluding the
projections and pro forma financial information referred to below) furnished to
the Administrative Agent or the Lenders or any of them, by or on behalf of any
Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, when taken as a whole, did not contain,
on the date on which such information or statement was so furnished, any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Loan Parties to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

6.16         Compliance with Laws.

 

(a)           Each Loan Party and its respective Restricted Subsidiaries is in
compliance with all Laws except to the extent that any such failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Any Loan Party incorporated in Luxembourg complies with the legal
requirements of the Luxembourg law of 31 May 1999, as amended, regarding the
domiciliation companies.

 

140

 

6.17         Intellectual Property. Each Loan Party and each Restricted
Subsidiary owns, or has a valid license to use, all the trademarks, service
marks, trade names, trade secrets, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) necessary for the conduct of its business as currently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and each such IP Right is free and clear of all Liens,
except for Permitted Liens. To each Loan Party’s knowledge, no holding,
injunction, decision or judgment has been rendered by any Governmental Authority
and no Loan Party nor any of its Restricted Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would limit, cancel or question the validity
of, or any Loan Party’s rights in, any IP Rights in any respect that would
reasonably be expected to have a Material Adverse Effect. To each Loan Party’s
knowledge, no claim has been asserted or threatened or is pending by any Person
challenging or questioning the use by the Parent or its Restricted Subsidiaries
of any IP Rights or the validity or effectiveness of any IP Rights, except as
could not reasonably be expected to have a Material Adverse Effect. The use of
IP Rights by the Loan Parties and their respective Restricted Subsidiaries does
not infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect. The Loan Parties and their
respective Subsidiaries take all reasonable actions that in the exercise of
their reasonable business judgment should be taken to protect their IP Rights,
including IP Rights that are confidential in nature, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. Set
forth on Schedule 6.17 is a complete and accurate list of all IP Rights
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office and owned by each Loan Party as of
the Restatement Effective Date.

 

6.18         Solvency. On the Restatement Effective Date, (a) the Parent and its
Subsidiaries are Solvent on a consolidated basis and (b) no Designated Borrower
is subject to any proceeding under any Debtor Relief Laws.

 

6.19         Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens, upon the
recording, filing or completion of any other action required by the Collateral
Documents, will be perfected security interests and Liens, prior to all other
Liens other than Permitted Liens on such Collateral, except to the extent that
perfection of such security interests and Liens are not required by the Loan
Documents; provided that the making of this representation and warranty pursuant
to the Second Amendment, and at any time during the 90-day period following the
Restatement Effective Date, shall be subject to the proviso to Section 6(l) of
the Second Amendment.

 

6.20         Business Locations; Taxpayer Identification Number. Set forth on
Schedule 6.20(a) is a list of all real property with a value in excess of
$40,000,000 located in the United States that is owned or leased by the Loan
Parties as of the Restatement Effective Date. Set forth on Schedule 6.20(b) is a
list of all locations in the United States where any tangible personal property
of any Loan Party is located as of the Restatement Effective Date. Set forth on
Schedule 6.20(c) is the chief executive office, tax payer identification number
and organizational identification number of each Loan Party (in each case, to
the extent such concepts or equivalent concepts are relevant in the applicable
jurisdiction of incorporation or organization) as of the Restatement Effective
Date. The exact legal name and state (or other applicable jurisdiction) of

 

141

 

organization of each Loan Party is as set forth on the signature pages hereto.
Except as set forth on Schedule 6.20(d), no Loan Party has during the five years
preceding the Restatement Effective Date (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation,
amalgamation or other change in structure.

 

6.21         Sanctions.

 

(a)           To the extent applicable, the Loan Parties and their Subsidiaries
are in compliance in all material respects with applicable Sanctions and
applicable anti-money laundering laws.

 

(b)           No Loan Party, any Subsidiary or, to the knowledge of any Loan
Party, any of their respective directors, officers or employees, or any agent of
any Loan Party or Subsidiary that acts in any capacity in connection with the
credit facility established hereby, is a Sanctioned Person.

 

(c)           No Borrower will directly or, to the knowledge of any Borrower,
indirectly, use the proceeds of the Loans or Letters of Credit or lend,
contribute, or otherwise make available such proceeds (i) for the purpose of
funding, financing, or facilitating any activities, business, or transaction of
or with any Sanctioned Person or in any Sanctioned Country, except to the extent
licensed or otherwise authorized under U.S. law; or (ii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

6.22         Anti-Corruption Laws; FCPA.

 

(a)           To the extent applicable, each of the Loan Parties and their
Subsidiaries, and to their knowledge, any party acting on behalf of the Loan
Parties or their Subsidiaries, is in compliance in all material respects with
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (the “FCPA”),
and any other applicable anti-bribery laws.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, directly or, to the knowledge of any Borrower, indirectly, for any
payments to any Person, including any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to improperly obtain,
retain or direct business or obtain any improper advantage, in violation of the
FCPA or any other applicable anti-bribery law.

 

6.23         COMI. With respect to each Loan Party subject to the European
Insolvency Regulation, its centre of main interest (centre des intérêts
principaux) (as that term is used in Article 3(1) of the European Insolvency
Regulation) is situated in its jurisdiction of incorporation and, with respect
to each Loan Party incorporated in Luxembourg, the office (administration
centrale) and the place of effective management (siège de direction effective)
are located at the place of their registered office (siège statutaire) in
Luxembourg.

 

142

 

Article VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations for indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been
made) shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Loan Parties shall and shall cause each Restricted Subsidiary
to (except that the obligations under Sections 7.01, 7.02 and 7.03 shall be
obligations of the Parent only):

 

7.01         Financial Statements. Deliver to the Administrative Agent (for
delivery to each Lender):

 

(a)           as soon as available but in any event within 90 days after the end
of each fiscal year of the Parent, a copy of the audited consolidated balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures as of the
end of and for the previous year, reported on without qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Parent, the unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such quarter, the related unaudited
consolidated statement of income for such quarter and the related unaudited
consolidated statements of income and cash flows for the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures as of the end of and for the corresponding period in the
previous year, certified by a Responsible Officer of the Company as being fairly
stated in all material respects (subject to normal year-end audit adjustments
and the lack of notes).

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02         Certificates; Other Information. Deliver to the Administrative
Agent (for delivery to each Lender or, in the case of Section 7.02(f), to the
relevant Lender):

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a certificate of its independent certified
public accountants (i) reporting on such financial statements and (ii) stating,
to the extent not inconsistent with the policies of such independent certified
public accountants, that in making the examination necessary therefor no
knowledge was obtained of any Default under the financial covenants set forth
herein or, if any such Default shall exist, stating the nature and status of
such event;

 

143

 

(b)           (i) concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and 7.01(b), (x) a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Company (including (1) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (2) a reasonably detailed calculation of the Available Amount as of the last
day of the last fiscal quarter covered by such Compliance Certificate), (y)
supplements to Schedule 6.13, such that, as supplemented, such Schedule would be
accurate and complete, in all material respects, as of such date and (z)(1) a
summary of the pro forma adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such financial statements and (2) a list
identifying each Subsidiary of the Company as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or confirming that there is no change in such information since the
later of the Restatement Effective Date and the date of the last such list and
(ii) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Company setting forth the
amount, if any, of Excess Cash Flow for the fiscal year then ended together with
the calculation thereof in reasonable detail;

 

(c)           as soon as available, and in any event no later than sixty (60)
days after the end of each fiscal year of the Parent, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Parent and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income);

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement sent to the equityholders of any Loan
Party;

 

(e)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports submitted to the board of directors
(or the audit committee of the board of directors) of any Loan Party by
independent accountants in connection with the accounts or books of any Loan
Party or any Restricted Subsidiary, or any audit of any of them;

 

(f)            promptly after the furnishing thereof, copies of any material
written notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Permitted First Priority Refinancing Debt, Permitted Junior Priority Refinancing
Debt, Permitted Unsecured Refinancing Debt or Indebtedness incurred under
Section 8.03(f), in each case, in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of Section 7.01, 7.02 or 7.03; and

 

(g)           promptly, such additional information regarding the business,
financial or corporate affairs of the Parent or any Restricted Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(d) or Section 7.02(f) may be delivered electronically and if so
delivered, shall be

 

144

 

deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent, the Arrangers
and/or the Co-Managers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company hereby agrees that so long as the Parent is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC”, the Company shall be
deemed to have authorized the Administrative Agent, the Arrangers, the
Co-Managers, the L/C Issuers and the Lenders to treat such Company Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”; and (z) the
Administrative Agent, the Arrangers and the Co-Managers shall be entitled to
treat any Company Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not marked as “Public Side
Information”. Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Company Materials “PUBLIC”.

 

7.03         Notices. Promptly upon a Responsible Officer of the Parent or the
Company obtaining knowledge thereof, give notice to the Administrative Agent
(who shall promptly notify each Lender) of:

 

145

 

(a)           the occurrence of any Default;

 

(b)           any litigation, investigation or proceeding (x) which may exist at
any time between the Parent or any of its Restricted Subsidiaries and any other
Person, that in either case, could reasonably be expected to have a Material
Adverse Effect or (y) with respect to any Loan Document;

 

(c)           the following events, to the extent that, individually or in the
aggregate, they could reasonably be expected to have a Material Adverse Effect,
as soon as possible and in any event within 30 days after a Responsible Officer
of the Parent or the Company knows thereof: (i) the occurrence of any Reportable
Event with respect to any Pension Plan, a failure to make any required
contribution to a Pension Plan, the creation of any Lien in favor of the PBGC or
a Pension Plan or any withdrawal from, or the termination or insolvency of, any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the termination or
insolvency of, any Pension Plan, and (iii) the occurrence of any similar events
with respect to a Pension Plan that would reasonably be likely to result in a
direct obligation of the Parent or any of its Restricted Subsidiaries to pay
money;

 

(d)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

 

(e)           the incurrence or issuance of any Indebtedness for which a
mandatory prepayment is required pursuant to Section 2.05(b)(v); and

 

(f)            any announcement by Moody’s or S&P of any change in a rating of
any Facility.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04         Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
Taxes (other than Indebtedness), except (a) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves required in conformity with GAAP with respect thereto have been
provided on the books of the Parent or its Restricted Subsidiaries, as the case
may be, or (b) to the extent that failure to pay or satisfy such obligations
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

7.05         Preservation of Existence, Etc. (a) Preserve, renew and keep in
full force and effect its corporate or other existence and (b) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.04 and except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

7.06         Maintenance of Properties.

 

146

 

(a)           Keep all tangible property useful and necessary in its business in
reasonably good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           Take all reasonable and necessary steps to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material IP Rights, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.07         Maintenance of Insurance.

 

(a)           Maintain insurance with financially sound and reputable insurance
companies insurance on all its material property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

(b)           Subject to Section 7.19(b), cause the Administrative Agent to be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent, that it will
give the Administrative Agent thirty (30) days prior written notice before any
such policy or policies shall be altered or canceled.

 

7.08         Compliance with Laws. (a) Comply with the requirements of all Laws
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (b) in
the case of any Loan Party incorporated in Luxembourg, comply with the legal
requirements of the Luxembourg law of 31 May 1999, as amended, regarding the
domiciliation of companies.

 

7.09         Books and Records. Keep proper books of records and account in
which full, true and correct entries in conformity with all Laws shall be made
of all material dealings and transactions in relation to its business and
activities and which permit the preparation of consolidated financial statements
in accordance with GAAP or generally accepted accounting principles applicable
in such Person’s jurisdiction of organization (as applicable).

 

7.10         Inspection Rights.

 

(a)           Permit the Administrative Agent and representatives of any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records upon reasonable notice and during normal business
hours (provided that such visits shall be coordinated by the Administrative
Agent, and in no event shall there be more than one such visit per year except
during the continuance of an Event of Default).

 

(b)           Permit representatives of the Administrative Agent or any Lender
to have reasonable discussions regarding the business, operations, properties
and financial and other

 

147

 

condition of the Parent and its Restricted Subsidiaries with officers and
employees of the Parent and its Restricted Subsidiaries.

 

(c)           Permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Parent and its Restricted Subsidiaries with
its independent certified public accountants; provided that (i) any such
discussions with the Parent’s independent certified public accountants at the
Parent’s expense shall, except while an Event of Default has occurred and is
continuing, be limited to one meeting per calendar year and (ii) a Responsible
Officer shall be offered the opportunity to be present. The Company shall not be
deemed to be in breach of this subsection (c) to the extent that such
accountants refuse to have such discussions in spite of the Company’s
instructions to such accountants to have such discussions.

 

7.11         Use of Proceeds. Use the proceeds of (a) the Term B-3 Loans and the
Term B-4 Loans to finance (i) the Target Acquisition, (ii) the Refinancing,
(iii) to the extent that the Existing Target Senior Notes have not been repaid
on the Restatement Effective Date as part of the Refinancing, the Existing
Target Senior Notes Escrow and (iv) fees and expenses incurred in connection
with the Transaction; and (b) the Revolving Loans to finance working capital,
capital expenditures and other lawful corporate purposes, including to make
permitted Restricted Payments, Permitted Acquisitions and Investments permitted
by Section 8.02, provided that no Loans under the Revolving Facility may be
utilized to finance the Target Acquisition, the Refinancing or the Existing
Target Senior Notes Escrow or to pay the fees and expenses incurred in
connection with the Transaction, except that the Company may use the proceeds of
Revolving Loans on the Restatement Effective Date to pay (x) upfront fees and
original issue discount in connection with the Transaction and related
indebtedness incurred in connection therewith and (y) fees and expenses incurred
in connection with the Transaction, in each case as a result of the Arrangers’
exercise of the Flex Provisions. Notwithstanding the foregoing, the Borrowers
shall ensure that no proceeds of any Loans are on-lent directly or indirectly to
the Swiss Guarantor or a subsidiary of the Swiss Guarantor resident in
Switzerland for Swiss tax purposes.

 

7.12         Additional Subsidiaries.

 

(a)           Within sixty (60) days (or such longer period as may be agreed by
the Administrative Agent in its sole discretion) after (x) (i) the acquisition
or formation of any Domestic Subsidiary by the Company (other than an
Unrestricted Subsidiary), (ii) the acquisition or formation of any Subsidiary by
Lux Intermediate Holdco (other than an Unrestricted Subsidiary) or (iii) the
designation of any Person as a Co-Borrower, (y) any Restricted Subsidiary ceases
to be an Immaterial Subsidiary or (z) any Restricted Subsidiary that is a
non-Wholly Owned Subsidiary becomes a Wholly Owned Subsidiary:

 

(b)           in the case of any Restricted Subsidiary of the Company that is
not an Immaterial Subsidiary, notify the Administrative Agent thereof in
writing, together with the (A) jurisdiction of formation, (B) number of shares
of each class of Equity Interests outstanding, (C) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Parent or
any Restricted Subsidiary and (D) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto; and

 

148

 

(c)           in the case of any Restricted Subsidiary of the Company that is
not an Immaterial Subsidiary and is not a Restricted Subsidiary of Lux
Intermediate Holdco, (A) if such Subsidiary is a Domestic Subsidiary (other than
a Foreign Holdco) that is a Wholly Owned Subsidiary, cause such Person to become
a Guarantor of all of the Obligations by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, (B) if the
circumstances in clause (A) apply, upon the request of the Administrative Agent
in its sole discretion, deliver to the Administrative Agent such Organization
Documents, resolutions and favorable opinions of counsel with respect to such
Guarantor, all in form, content and scope reasonably satisfactory to the
Administrative Agent and (C) cause such Person to grant Liens in respect of its
property and assets in the manner required under Section 7.14; and

 

(d)           in the case of any Restricted Subsidiary of Lux Intermediate
Holdco that is not an Immaterial Subsidiary (and subject to the Guaranty and
Security Principles), (A) if such Restricted Subsidiary is a Wholly Owned
Subsidiary, cause such Person to become a Guarantor of the Foreign Obligations
of the Designated Borrowers, (B) if the circumstances in clause (A) apply, upon
the request of the Administrative Agent in its sole discretion, deliver to the
Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel with respect to such Guarantor, all in form, content and
scope reasonably satisfactory to the Administrative Agent, and (C) cause such
Person to grant Liens in respect of its property and assets in the manner
required under Section 7.14.

 

(e)           Notwithstanding the foregoing, the requirements of this Section
7.12 shall not apply with respect to any Subsidiary the assets of which
constitute “Excluded Property” pursuant to clause (g) of the definition of
“Excluded Property”.

 

7.13         Further Assurances. From time to time, execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the
Administrative Agent, the Lenders and the other holders of the Obligations with
respect to the Collateral as to which the Administrative Agent has a perfected
Lien pursuant hereto or thereto, including, without limitation, filing any
financing or continuation statements or amendments to financing statements under
the UCC (or any equivalent filings under other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.

 

7.14         Pledged Assets.

 

(a)           Equity Interests.

 

(i)                 To secure the Direct U.S. Loan Party Obligations, cause, in
the case of any Domestic Loan Party, to the maximum extent permitted by
applicable Law, (A) 100% of the issued and outstanding Equity Interests of each
Domestic Loan Party and Domestic Subsidiary (other than any Foreign Holdco) of
such Domestic Loan Party and (B) 65% of the issued and outstanding Equity
Interests and CPECs entitled to vote (and 100% of the non-voting Equity
Interests) (x) of each First Tier Foreign Subsidiary of such Domestic Loan Party
and (y) of each Foreign Holdco directly owned by such Domestic Loan Party,

 

149

 

in each case to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent (for the benefit of each holder of the Direct
U.S. Loan Party Obligations) pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent;

 

(ii)              Subject to the Guaranty and Security Principles, to secure the
Foreign Obligations, to the maximum extent permitted by applicable Law, cause
100% of the issued and outstanding Equity Interests of each U.S. Subsidiary of
the Parent and the other Loan Parties to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent (for the benefit
of each holder of Foreign Obligations) pursuant to the terms and conditions of
the Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iii)            Subject to the Guaranty and Security Principles, to secure the
Foreign Obligations, to the maximum extent permitted by applicable Law, cause
100% of the issued and outstanding Equity Interests of each non-U.S. Subsidiary
of the Parent and the other Loan Parties (other than any Immaterial Subsidiary)
and the Designated U.S. Co-Borrower to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent (for the benefit
of each holder of Foreign Obligations) pursuant to the terms and conditions of
the Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(iv)             Notwithstanding anything to the contrary herein, no Target
Foreign Subsidiary shall be required to provide a pledge of its Equity Interests
until three months (or such longer period as the Administrative Agent, in its
sole discretion, shall determine) after the Restatement Effective Date.

 

(b)           Other Property of Domestic Loan Parties. (i) Cause all property
(other than Excluded Property) of each Domestic Loan Party to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent
(for the benefit of each holder of the Obligations (including the Foreign
Obligations)) to secure the Obligations (including the Foreign Obligations)
pursuant to the terms and conditions of, and subject to the limitations set
forth in, the Collateral Documents, subject in any case to Permitted Liens and
(ii) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, all in form, content and scope
reasonably satisfactory to the Administrative Agent. Notwithstanding anything
herein, no Domestic Loan Party shall be required to enter into deposit account
control agreements or securities account control agreements.

 

150

 

(c)           Other Property of Foreign Subsidiaries of Lux Intermediate Holdco.
To the extent required under and in accordance with the terms of Section
7.12(c), and subject to the Guaranty and Security Principles, (i) cause all
property (other than Excluded Property) of each non-U.S. Restricted Subsidiary
of Lux Intermediate Holdco other than any Immaterial Subsidiary) to be subject
at all times to first priority, perfected Liens in favor of the Administrative
Agent (for the benefit of each holder of Foreign Obligations) to secure the
Foreign Obligations pursuant to the terms and conditions of, and subject to the
limitations set forth in, the Collateral Documents, subject in any case to
Permitted Liens and (ii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything herein, no Foreign Loan Party shall be required to
enter into deposit account control agreements or securities account control
agreements.

 

(d)           Target Foreign Subsidiaries. Notwithstanding anything to the
contrary herein, no Target Foreign Subsidiary shall be required to provide a
grant of security interests in its assets until three months (or such longer
period as the Administrative Agent, in its sole discretion, shall determine)
after the Restatement Effective Date.

 

7.15         COMI. With respect to each Loan Party subject to the European
Insolvency Regulation, not knowingly, without the prior written consent of the
Administrative Agent, change its centre of main interest (as that term is used
in Article 3(1) of the European Insolvency Regulation).

 

7.16         Ratings. Parent and the Company shall use commercially reasonable
efforts to obtain and maintain (i) a public corporate family rating of the
Company and a rating of each Facility, in each case from Moody’s, and (ii) a
public corporate credit rating of the Company and a rating of each Facility, in
each case from S&P (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by the Company of customary
rating agency fees and cooperation with information and data requests by Moody’s
and S&P in connection with their ratings process).

 

7.17         Designation of Subsidiaries. The Company may at any time after the
Restatement Effective Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that, (a) immediately before and after such designation, no
Default shall have occurred and be continuing, (b) in the case of a designation
of a Subsidiary as an Unrestricted Subsidiary, an Investment in the amount of
the fair market value of such Subsidiary would be permitted at such time, (c)
immediately before and after giving effect to any such designation, the Loan
Parties shall be in compliance with the financial covenant set forth in Section
8.11 (irrespective of whether such covenant is otherwise applicable) on a Pro
Forma Basis (and the Administrative Agent shall have received a Pro Forma
Compliance Certificate demonstrating compliance with the foregoing), (d) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted First Priority Refinancing Debt, Permitted Junior Priority Refinancing
Debt, Permitted Unsecured Refinancing Debt or any Indebtedness incurred under
Section 8.03(f) and (e) following any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, such Unrestricted Subsidiary shall not be permitted
to own or license from a third party any IP Rights that are material to the
business of the Parent and the Restricted

 

151

 

Subsidiaries. The re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Company in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
as determined in good faith by the Company at the date of such designation of
the Company’s or its Subsidiary’s (as applicable) Investment in such Subsidiary;
provided that in no event shall any such return on any Investment by the Company
in an Unrestricted Subsidiary be duplicative of any return that increases the
Available Amount pursuant to the definition thereof.

 

7.18         Margin Regulations. If, at any time, more than 25% of the assets of
the Parent and the Restricted Subsidiaries that are subject to Section 8.01 or
Section 8.05 consists of Margin Stock, the Parent shall notify the
Administrative Agent thereof and shall, if requested by any Lender, provide such
Lender with a purpose statement on Form U-1 or Form G-3, as appropriate.

 

7.19         Post-Closing Obligations.

 

(a)           [Reserved].

 

(b)           The Loan Parties shall deliver, or cause to be delivered, each of
the items set forth Schedule 7.19 hereto on or prior to the dates set forth
therein.

 

7.20         Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions. Comply in all material respects with the FCPA, any other applicable
anti-bribery laws, applicable Sanctions, and applicable anti-money laundering
laws.

 

Article VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations for indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been
made) shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, no Loan Party shall, nor shall it permit any Restricted Subsidiary
to, directly or indirectly:

 

8.01         Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document and Liens in favor of any L/C
Issuer to cash collateral pledged under Section 2.14;

 

(b)           Liens existing on the Restatement Effective Date and, in the case
of any such Lien securing an amount in excess of $500,000, listed on Schedule
8.01 and any renewals, refinancings or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b) and (iii) any
renewal, refinancing or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

 

152

 

(c)           Liens (other than Liens imposed under ERISA) for Taxes not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required by GAAP;

 

(d)           Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments (or appeal or other surety bonds relating
to such judgments) not constituting an Event of Default under Section 9.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition;

 

(j)            licenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent or any of its Restricted
Subsidiaries;

 

(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;

 

(l)            normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(m)          Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection;

 

(n)           Liens of sellers of goods to the Parent and its Restricted
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business,

 

153

 

covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(o)           receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

 

(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

(q)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(r)            Liens solely on any cash earnest money deposits made in
connection with an Investment permitted by Section 8.02;

 

(s)           Liens on assets of Foreign Subsidiaries securing Indebtedness of
such Foreign Subsidiaries permitted by Section 8.03(g);

 

(t)            Liens existing on the property at the time of its acquisition or
existing on the property of any Person at the time such Person became a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 7.18), provided that (i) such Liens do not extend to or
cover any other assets (other than proceeds thereof) and such Liens were not
created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary and (ii) the aggregate amount of all obligations secured
by such Liens does not exceed $125,000,000 at any time outstanding;

 

(u)           transfer restrictions, purchase options, calls or similar rights
of third-party joint venture partners with respect to Equity Interests of joint
venture entities;

 

(v)           other Liens securing obligations in an aggregate amount not to
exceed the greater of $250,000,000 and 1.75% of Consolidated Total Assets as of
the end of the most recently ended period of four fiscal quarters, outstanding
at the time such obligations were incurred; and

 

(w)          Liens on all or a portion of the Collateral securing obligations in
respect of Permitted First Priority Refinancing Debt or Permitted Junior
Priority Refinancing Debt, subject to the requirements of clause (viii) of the
first proviso to the definition of Credit Agreement Refinancing Indebtedness.

 

8.02         Investments. Make any Investments, except:

 

(a)           Investments held by the Parent or such Restricted Subsidiary in
the form of cash or Cash Equivalents;

 

(b)           Investments existing as of the Restatement Effective Date and, in
the case of any such Investment in any Person other than the Parent and its
Subsidiaries and that is in an amount in excess of $500,000, set forth in
Schedule 8.02(b);

 

(c)           Permitted Intercompany Investments;

 

154

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or other
disputes with customers or suppliers to the extent reasonably necessary in order
to prevent or limit loss and Investments consisting of the prepayment of
suppliers and service providers on customary terms in the ordinary course of
business;

 

(e)           (i) Guarantees permitted by Section 8.03 and (ii) prior to the
time that payment or performance in respect of such Guarantee is required,
Guarantees of obligations that are not Indebtedness;

 

(f)            Permitted Acquisitions;

 

(g)           Investments in a Person at the time of a Permitted Acquisition of
such Person (whether by way of merger, stock purchase, asset purchase or
otherwise), provided that such Investments were not made in contemplation of
such Acquisition;

 

(h)           advances or loans to directors, officers and employees that do not
exceed $20,000,000 in the aggregate at any one time outstanding;

 

(i)            to the extent permitted by Section 8.05, non-cash consideration
received in connection with Dispositions;

 

(j)            Investments arising under Swap Contracts permitted by
Section 8.03;

 

(k)           any Investment in a Foreign Subsidiary to the extent such
Investment is substantially contemporaneously repaid in full with a dividend or
other distribution from such Foreign Subsidiary;

 

(l)            to the extent constituting Investments, pledges and deposits
permitted by Sections 8.01(e) and 8.01(f);

 

(m)          to the extent constituting an Investment by such Person, the
payment, prepayment, redemption or acquisition for value of Indebtedness of such
Person permitted by Section 8.12(b);

 

(n)           Investments to the extent made with the cash proceeds of an
issuance of Equity Interests by the Parent (other than any such proceeds
included for purposes of determining the Available Amount or any proceeds from a
Parent Equity Offering), so long as (i) such proceeds are maintained in a
segregated account pending such Investment and (ii) such Investment is
consummated within sixty (60) days of such issuance of Equity Interests;

 

(o)           so long as no Event of Default exists at the time of making such
Investment or would result therefrom, Investments (other than Acquisitions) in
an amount not to exceed the greater of $175,000,000 at any time outstanding, or,
if greater at the time such Investment was made, 1.50% of Consolidated Total
Assets as of the end of the most recently ended period of four fiscal quarters,
in the aggregate at any time outstanding;

 

155

 

(p)           contributions by the Parent or any Restricted Subsidiary to any
Foreign Subsidiary or Foreign Holdco of Equity Interests in any Foreign
Subsidiary; provided that (i) in no circumstances may Equity Interests in a
Designated Borrower be contributed to an Unrestricted Subsidiary and (ii) after
giving effect to any such contribution with respect to a Designated Borrower,
the Equity Interests in such Designated Borrower shall continue to be pledged as
Collateral securing the Foreign Obligations;

 

(q)           Investments in Unrestricted Subsidiaries in an aggregate amount
not to exceed $125,000,000;

 

(r)            the Merger;

 

(s)           so long as no Default exists at the time of making such Investment
or would result therefrom, Investments in an amount not to exceed the Available
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment; and

 

(t)            the Post-Closing Reorganization.

 

8.03         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness set forth in Schedule 8.03 (and renewals,
refinancings, refundings and extensions thereof; provided that (i) the amount of
such Indebtedness is not increased at the time of such renewal, refinancing,
refunding or extension except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such renewal, refinancing, refunding or extension and by an
amount equal to any existing commitments unutilized thereunder, and (ii) the
terms relating to principal amount, amortization, maturity, guarantees,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such renewing, refinancing, refunding or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders (as reasonably determined by the Company) than the terms
of any agreement or instrument governing or evidencing the Indebtedness being
renewed, refinanced, refunded or extended and the interest rate applicable to
any such renewing, refinancing, refunding or extending Indebtedness does not
exceed the then applicable market interest rate);

 

(c)           intercompany Indebtedness arising from loans and advances
permitted under Section 8.02;

 

(d)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
revenue or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view”;

 

156

 

(e)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred to finance the purchase
of fixed assets, and renewals, refinancings and extensions thereof, provided
that (i) the total of all such Indebtedness for all such Persons taken together
shall not exceed an aggregate principal amount equal to the greater of
$125,000,000 and 1.0% of Consolidated Total Assets as of the end of the most
recently ended period of four fiscal quarters at any one time outstanding; and
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;

 

(f)            unsecured Indebtedness; provided that (i) after giving effect to
the incurrence of such Indebtedness on a Pro Forma Basis, the Consolidated Net
Leverage Ratio would not be greater than 5.50 to 1.0 (for this purpose,
determined without regard to the netting of any cash proceeds from the
incurrence of such Indebtedness), and the Administrative Agent shall have
received a Pro Forma Compliance Certificate demonstrating that the Loan Parties
are in compliance with the requirements of this clause (i), (ii) no Default
exists immediately prior and after giving effect thereto, (iii) the maturity
date for any such Indebtedness shall not be earlier than 180 days after the
Latest Maturity Date of any Term Loan, (iv) the Weighted Average Life to
Maturity for any such Indebtedness shall not be shorter than the longest
then-remaining Weighted Average Life to Maturity of any Term Loan and (v) the
total of all such Indebtedness incurred by Subsidiaries other than Loan Parties
shall not exceed an aggregate principal amount of $325,000,000 at any one time
outstanding;

 

(g)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $100,000,000 at any one time outstanding;

 

(h)           to the extent constituting Indebtedness, indemnification and
non-compete obligations or adjustments in respect of the purchase price
(including earn-outs and other contingent deferred payments) in connection with
any Permitted Acquisition;

 

(i)            to the extent constituting Indebtedness, customary
indemnification obligations to purchasers and purchase price adjustments in
connection with Dispositions permitted by Section 8.05;

 

(j)            Indebtedness in respect of workers’ compensation claims,
property, casualty or liability insurance, take-or-pay obligations in supply
arrangements, self-insurance obligations, performance, bid and surety bonds and
completion guaranties, in each case in the ordinary course of business;

 

(k)           Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(l)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn by the Parent or any Restricted Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;

 

157

 

(m)          Guarantees with respect to Indebtedness permitted under this
Section 8.03; provided that any Guarantee by a Domestic Loan Party of
Indebtedness of any Domestic Non-Loan Party or any Foreign Subsidiary and any
Guarantee by a Foreign Loan Party of Indebtedness of any Foreign Non-Loan Party
must, in each case, also be permitted by Section 8.02 (other than Section
8.02(e));

 

(n)           [Reserved];

 

(o)           (i) Permitted First Priority Refinancing Debt, Permitted Junior
Priority Refinancing Debt and Permitted Unsecured Refinancing Debt and (ii)
Guarantees with respect to Indebtedness incurred under preceding clause (i),
subject to the requirements of clause (vii) of the first proviso to the
definition of Credit Agreement Refinancing Indebtedness;

 

(p)           other unsecured Indebtedness in an aggregate principal amount not
to exceed the greater of (x) $375,000,000 and (y) 2.75% of Consolidated Total
Assets as of the end of the most recently ended period of four fiscal quarters
at any one time outstanding;

 

(q)           solely to the extent (A) the Company shall have delivered an
irrevocable notice of prepayment for all outstanding Existing Target Senior
Notes on the Restatement Effective Date and (B) the Company shall have
deposited, on or prior to the Restatement Effective Date, an amount not to
exceed the sum of the aggregate principal amount of the Existing Target Senior
Notes plus any make whole amount required pursuant to the Existing Target Note
Purchase Agreements plus any accrued and unpaid interest under the Existing
Target Senior Notes, into an escrow account to be held by an escrow agent
acceptable to the Administrative Agent and subject to escrow arrangements
reasonably satisfactory to the Administrative Agent, which escrowed proceeds
shall only be released from escrow to repay the Existing Target Senior Notes (it
being understood that such repayment shall occur no later than the end of the
Existing Target Senior Notes Waiting Period) (the “Existing Target Senior Notes
Escrow”) (the conditions under clauses (A) and (B) hereunder, collectively, the
“Existing Target Senior Notes Condition”) and for the period of the Existing
Target Senior Notes Waiting Period, the Existing Target Senior Notes;

 

(r)            solely to the extent (A) the Target Tranche C Senior Note have
not been issued prior to the Restatement Effective Date, (B) the Company shall
have delivered an irrevocable notice of prepayment of the Target Tranche C
Senior Notes on the date of issuance thereof and (C) the Company shall have
deposited, on or prior to such date of issuance, an amount not to exceed the sum
of the aggregate principal amount of the Target Tranche C Senior Notes upon
issuance thereof plus any make whole amount required pursuant to the Existing
2017 Target Note Purchase Agreement plus any accrued and unpaid interest under
the Target Tranche C Senior Notes into an escrow account to be held by an escrow
agent acceptable to the Administrative Agent and subject to escrow arrangements
reasonably satisfactory to the Administrative Agent, which escrowed proceeds
shall only be released from escrow to repay the Target Tranche C Senior Notes
(it being understood that such repayment shall occur no later than the end of
the Target Tranche C Senior Notes Waiting Period) (the conditions under clauses
(A), (B) and (C) hereunder, collectively, the “Target Tranche C Senior Notes
Condition”) and for the period of the Target Tranche C Senior Notes Waiting
Period, the Target Tranche C Senior Notes;

 

158

 

(s)           (i) Indebtedness in respect of the 2018 Senior Notes, if any,
and/or the Bridge Facility, if any, taken together in an aggregate principal
amount not to exceed $750,000,000, and (ii) any Permitted Refinancing with
respect thereto; and

 

(t)            solely to the extent the Company shall have deposited, on or
prior to the Restatement Effective Date, an amount not to exceed the sum of (i)
the aggregate principal amount of the Existing Senior Notes plus (ii) any make
whole amount required pursuant to the Existing Senior Notes Indenture plus (iii)
any accrued and unpaid interest under the Existing Senior Notes, with the
Existing Senior Notes Trustee (it being understood that such repayment shall
occur no later than April 6, 2018) (the conditions under this paragraph, the
“Existing Senior Notes Condition”), for the period from the Restatement
Effective Date to April 6, 2018, the Existing Senior Notes.

 

8.04         Fundamental Changes. Merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, except that, (a) the Parent may merge or
consolidate with any of its Restricted Subsidiaries (other than either Borrower)
provided that the Parent is the continuing or surviving corporation, (b) the
Company may merge or consolidate with any of its Restricted Subsidiaries (other
than the Designated Borrowers) provided that the Company is the continuing or
surviving corporation, (c) the Merger and the Post-Closing Reorganization may
each be consummated, (d) any Designated Borrower may merge or consolidate with
any of its Restricted Subsidiaries (other than another Designated Borrower)
provided that such Designated Borrower is the continuing or surviving
corporation, (e) any Domestic Subsidiary of the Company may merge or consolidate
with any other Domestic Subsidiary of the Company provided that if a Domestic
Guarantor is a party to such transaction, the continuing or surviving Person is
(or shall, simultaneously upon consummation of such transaction, become) a
Domestic Guarantor, (f) any Foreign Subsidiary (other than a Designated
Borrower) of the Company may merge or consolidate with any other Foreign
Subsidiary (other than a Designated Borrower) of the Company provided that if a
Foreign Guarantor is a party to such transaction, the continuing or surviving
Person is (or shall, simultaneously upon consummation of such transaction,
become) a Foreign Guarantor, (g) the Parent or any Restricted Subsidiary may
merge with any other Person in connection with a Permitted Acquisition, provided
that (i) if the Parent is a party to such transaction, the Parent is the
continuing or surviving corporation, (ii) if the Company is a party to such
transaction, the Company is the continuing or surviving corporation, (iii) if a
Designated Borrower is a party to such transaction, such Designated Borrower is
the continuing or surviving corporation and (iv) if any other Loan Party is a
party to such transaction, the continuing or surviving Person is (or, if not
already a Loan Party, shall, substantially concurrently with the consummation of
such transaction, become) a Loan Party, (h) any Restricted Subsidiary (other
than a Borrower) may dissolve, liquidate or wind up its affairs at any time,
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect, (i) any Restricted
Subsidiary (other than a Borrower) may merge or consolidate with or into another
Person, or dissolve or liquidate, in each case, solely for the purpose of
effecting a Disposition expressly permitted pursuant to Section 8.05 and (j) any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effectuate an Investment expressly permitted pursuant to Section 8.02 provided
that (i) if such Restricted Subsidiary is (x) a Domestic Loan Party, the
continuing or surviving Person is or shall become a Domestic Loan Party (and if
such Subsidiary is the Company, the Company shall be the continuing or surviving
Person) or (y) a Foreign Loan Party, the continuing or surviving Person

 

159

 

is or shall become a Loan Party (and if such Subsidiary is a Designated
Borrower, such Designated Borrower shall be the continuing or surviving Person),
and (ii) if the continuing or surviving Person shall be a Restricted Subsidiary
(other than an Immaterial Subsidiary), such Person, together with each of its
Restricted Subsidiaries (if any), shall have complied with Section 7.12 within
the timeframes specified therein.

 

8.05         Dispositions. Make any Disposition except:

 

(a)           Permitted Transfers and Dispositions set forth on Schedule 8.05;

 

(b)           to the extent constituting a Disposition, the creation of Liens,
the making of Investments, the consummation of fundamental changes and the
making of Restricted Payments permitted by Sections 8.01, 8.02, 8.04 and 8.06,
respectively;

 

(c)           the Disposition of any Immaterial Subsidiary, so long as (i) the
fair market value of such Immaterial Subsidiary’s assets shall not exceed
$100,000,000 as of the date of such Disposition and (ii) the aggregate fair
market value of all Immaterial Subsidiaries’ assets disposed of pursuant to this
clause (c) shall not exceed $375,000,000;

 

(d)           to the extent constituting a Disposition, the unwinding of any
Swap Contract pursuant to its terms;

 

(e)           the Disposition of “non-core”, surplus or obsolete assets acquired
pursuant to a Permitted Acquisition that are Disposed of following the
consummation of such Permitted Acquisition, so long as (i) no Default exists
immediately prior and after giving effect thereto, (ii) the consideration paid
in connection therewith shall be in an amount not less than the fair market
value of the property disposed of (as reasonably determined by the Company) and
(iii) the Loan Parties or their Restricted Subsidiaries shall receive not less
than 75% of the consideration for any such Disposition in the form of cash and
Cash Equivalents; and

 

(f)            the Disposition of assets to obtain the approval of any
applicable antitrust authority in connection with a Permitted Acquisition, so
long as (i) the consideration paid in connection therewith shall be in an amount
not less than the fair market value of the property disposed of (as reasonably
determined by the Company), (ii) the Loan Parties or their Restricted
Subsidiaries shall receive not less than 75% of the consideration for any such
Disposition in the form of cash and Cash Equivalents and (iii) the fair market
value of such assets (as reasonably determined by the Company) shall not exceed
25% of the purchase price of such Permitted Acquisition; and

 

(g)           other Dispositions so long as (i) the consideration paid in
connection therewith shall be in an amount not less than the fair market value
of the property disposed of (as reasonably determined by the Company), (ii) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Loan Party, (iii) such transaction does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05 and (iv) the Loan Parties or their Restricted
Subsidiaries shall receive not less than 75% of the consideration for any such
Disposition in the form of cash and Cash Equivalents.

 

160

 

The Administrative Agent is hereby instructed by the Lenders and hereby agrees
with the Loan Parties that the Administrative Agent shall release its Liens on
any property Disposed of in accordance with the terms of this Section 8.05 (and
subject to the requirements of Section 11.20).

 

8.06         Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

 

(a)           each Restricted Subsidiary of the Parent may make Restricted
Payments to any Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)           the Parent and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in Equity Interests
(other than Disqualified Capital Stock) of such Person;

 

(c)           the Parent may declare and make annual cash dividend payments to
its shareholders of up to $0.50 per share (as adjusted so that the aggregate
amount payable pursuant to this clause (c) is not increased or decreased solely
as a result of any stock split, reverse stock split, stock dividend or similar
reclassification occurring after the Restatement Effective Date); provided, that
the declaration and payment of cash dividends pursuant to this clause (c) shall
not exceed $0.125 per share in the aggregate if an Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

 

(d)           (i) the Parent may withhold against or permit net settlement of
Equity Interests from officers, employees and directors of any Loan Party or any
of its Restricted Subsidiaries under any equity-based plan or arrangement or
(ii) the Parent may redeem or repurchase Equity Interests from officers,
employees and directors of any Loan Party or any of its Restricted Subsidiaries
(or their estates, spouses or former spouses) (A) as contemplated by Article II
of the Merger Agreement or (B) upon the death, permanent disability, retirement
or termination of employment of any such Person or otherwise, so long as, in the
case of this clause (d)(ii)(B), (x) no Default has occurred and is continuing
and (y) the aggregate amount of cash used to effect Restricted Payments pursuant
to this clause (d)(ii)(B) in any fiscal year of Parent does not exceed
$25,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year);

 

(e)           to the extent constituting Restricted Payments, the Parent and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by Section 8.02;

 

(f)            the Parent may purchase fractional shares of its Equity Interests
arising out of stock dividends, splits, combinations or business combinations
(provided such transaction shall not be for the purpose of evading this
limitation);

 

(g)           the Parent and its Restricted Subsidiaries may make other
Restricted Payments, so long as (i) at any time that the Consolidated Net
Leverage Ratio is greater than or equal to 4.50:1.00 after giving effect to such
Restricted Payment on a Pro Forma Basis, the aggregate amount of all Restricted
Payments made under this Section 8.06(g) shall not exceed $100,000,000 in any
fiscal year, (ii) no Default exists immediately prior and after giving effect

 

161

 

thereto and (iii) as of the date of such Restricted Payment after giving effect
thereto on a Pro Forma Basis, the Loan Parties are in compliance with Section
8.11 hereof;

 

(h)           the Parent may make other Restricted Payments in an aggregate
amount not to exceed the Available Amount that is Not Otherwise Applied as in
effect immediately prior to the time of making of such Restricted Payments;
provided that (i) no Default has occurred and is continuing or would result
therefrom and (ii) solely to the extent such payments are made in reliance on
clause (a) of the definition of “Available Amount”, both before and after giving
effect to such Restricted Payment, the Consolidated Net Leverage Ratio
(calculated on a Pro Forma Basis) is less than or equal to 5.00:1.00, and the
Administrative Agent shall have received a Pro Forma Compliance Certificate
demonstrating that the Loan Parties are in compliance with the requirements of
this clause (ii); and

 

(i)            the payment of any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement.

 

8.07         Change in Nature of Business. Engage in any business, either
directly or through any of its Restricted Subsidiaries, except for (a) the
provision of specialized software, outsourcing services, application service
provider solutions, fund administration and related services and various
services relating, incidental or ancillary thereto or (b) a business reasonably
related thereto or a reasonable extension thereof.

 

8.08         Transactions with Affiliates. Enter into or permit to exist any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) transactions with the Parent or any of its Restricted
Subsidiaries that are not otherwise prohibited under this Agreement and any
Permitted Intercompany Investments, (b) transactions expressly permitted by this
Agreement, (c) employment agreements, expense reimbursement, compensation and
benefits arrangements, (d) those agreements listed on Schedule 8.08 and (e)
except as otherwise specifically limited in this Agreement, other transactions
which are on terms and conditions not materially less favorable to such Person
as would be obtainable by it in a comparable arm’s-length transaction with a
Person other than an officer, director or Affiliate.

 

8.09         Burdensome Agreements.

 

(a)           Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any such Person to (i) in the case of any
Restricted Subsidiary, make Restricted Payments in respect of Equity Interests
issued by it, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party or (iv) transfer any of
its property to any Loan Party, except for (1) this Agreement and the other Loan
Documents, (2) any restrictions regarding licenses or sublicenses by the Parent
and its Restricted Subsidiaries of intellectual property in the ordinary course
of business (in which case such restriction shall relate only to such
intellectual property), (3) restrictions contained in any agreement or
instrument governing or evidencing any Indebtedness of a Restricted Subsidiary
which is not a Loan Party which is permitted by Section 8.03, so long as such
restrictions do not impair in the ability of the Loan Parties to perform their
obligations under this Agreement, (4) customary restrictions and conditions
contained in any agreement relating to the sale of any

 

162

 

property permitted under Sections 8.04 or 8.05 pending the consummation of such
sale, (5) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.02 and
applicable solely to such joint venture and entered into in the ordinary course
of business, (6) customary provisions in leases and other contracts restricting
the assignment thereof, (7) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (8)
any agreements existing on the Restatement Effective Date and (9) Contractual
Obligations that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary.

 

(b)           Enter into, or permit to exist, any Contractual Obligation that
(1) encumbers or restricts the ability of any Loan Party (other than a
Designated Borrower) to pledge its property pursuant to the Loan Documents (or
any renewals, refinancings, exchanges, refundings or extensions thereof), except
for (i) this Agreement and the other Loan Documents, (ii) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) software and other
intellectual property licenses pursuant to which the Parent or Restricted
Subsidiary is the licensee of the relevant software or intellectual property, as
the case may be (in which case, any prohibition or limitation shall relate only
to the assets which are the subject of the applicable license), (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05 pending the consummation of such sale,
(v) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.02 and
applicable solely to such joint venture and are entered into in the ordinary
course of business, (vi) customary provisions in leases and other contracts
restricting the assignment thereof, (vii) any Permitted Lien or any document or
instrument governing a Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (viii) any agreements existing on the Restatement Effective Date and (ix)
Contractual Obligations that are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary or (2) requires the grant of any
security for any obligation if such property is given as security for the
Obligations.

 

8.10         Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
violation of Regulation U or X of the FRB.

 

8.11         Financial Covenant.

 

Consolidated Net Secured Leverage Ratio. With respect to the Revolving Facility
only, permit the Consolidated Net Secured Leverage Ratio as of the end of any
fiscal quarter of the Parent to be greater than the ratio specified below for
the periods specified below:

 

Beginning with the first full fiscal quarter
following the Restatement Effective Date

Consolidated Net


 

 



163

 

 

the following fiscal quarters

Secured Leverage Ratio

The fiscal quarter ending September 30, 2018, through and including the fiscal
quarter ending September 30, 2019

 

7.25 to 1.00 The fiscal quarter ending December 31, 2019, through and including
the fiscal quarter ending December 31, 2020 6.75 to 1.00     The fiscal quarter
ending March 31, 2021 and each fiscal quarter thereafter 6.25 to 1.00

 

Notwithstanding the foregoing, this Section 8.11 shall be in effect only if, as
of the last day of any fiscal quarter, the aggregate Outstanding Amount of all
Revolving Loans and/or L/C Obligations (other than (i) Letters of Credit having
an aggregate amount available to be drawn thereunder not to exceed $20,000,000
and (ii) Letters of Credit which have been Cash Collateralized in an amount
equal to 105% of the amount available to be drawn under such Letters of Credit)
at such time is equal to or greater than 30% of the Aggregate Revolving
Commitments as of the end of the most recently ended period of four fiscal
quarters.

 

8.12         Prepayment of Other Indebtedness, Etc.

 

(a)           If any Default exists or would result therefrom, amend or modify
any of the terms of any Subordinated Debt if such amendment or modification
would add or change any terms in a manner adverse to any Loan Party or any
Restricted Subsidiary, or shorten the final maturity or Weighted Average Life to
Maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto; provided that, no amendment or
modification may be made to the terms of any Indebtedness incurred pursuant to
Section 8.03(f) or (o) if, as a result of such amendment or modification, the
amended or modified Indebtedness would not be permitted to be incurred pursuant
to Section 8.03(f) or (o).

 

(b)           Make any voluntary or optional payment or prepayment or redemption
or acquisition for value of (including, without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of, any Subordinated
Debt, except (i) the refinancing thereof with any Indebtedness (to the extent
such Indebtedness constitutes a Permitted Refinancing), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion or
exchange of any Subordinated Debt to or for Equity Interests (other than
Disqualified Capital Stock) of the Parent, (iii) the prepayment of Subordinated
Debt of the Company or any Restricted Subsidiary to the Company or any
Restricted Subsidiary, subject to the subordination provisions applicable to any
such Indebtedness, (iv) repayments, redemptions, purchases, defeasances and
other payments in respect of Subordinated Debt prior to the scheduled maturity
thereof in an aggregate amount not to exceed the Available Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
repayments, redemptions, purchases, defeasances and other payments; provided
that (x) no Default has occurred and is continuing or would result therefrom and
(y) solely to the extent such payments, prepayments or redemptions

 

164

 

are made in reliance on clause (a) of the definition of “Available Amount”, both
before and after giving effect to such payments, prepayments or redemptions, the
Consolidated Net Leverage Ratio (calculated on a Pro Forma Basis) is less than
or equal to 5.00:1.00, and the Administrative Agent shall have received a Pro
Forma Compliance Certificate demonstrating that the Loan Parties are in
compliance with the requirements of this clause (y).

 

8.13         Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

(a)           Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.

 

(b)           Change its fiscal year from that in effect on the Restatement
Effective Date.

 

(c)           In the case of a Loan Party, without providing prompt written
notice to the Administrative Agent (and in any event not later than ten (10)
days following such change), change its name, state or jurisdiction of formation
or form of organization.

 

Article IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01         Events of Default. Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, and in the currency required hereunder, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any amount (other than principal or interest described in clauses
(i) and (ii) above) payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.

 

(i)                 Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01 or 7.02 and such failure
continues for five Business Days; or

 

(ii)              Any Borrower fails to perform or observe any term, covenant or
agreement contained in Section 7.05; or

 

(iii)            Any Loan Party fails to perform or observe any of the Flex
Provisions (and such failure continues for two Business Days) or any term,
covenant or agreement contained in any of Section 7.03(a), Section 7.11 or
Article VIII; provided that an Event of Default under Section 8.11 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Required Revolving Lenders have actually terminated the Aggregate Revolving
Commitments and/or declared all Revolving Loans and all related Obligations to
be immediately due and payable in accordance with this Agreement and

 

165

 

such declaration has not been rescinded on or before the date the Required
Lenders declare an Event of Default with respect to Section 8.11; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of (i) the giving of written
notice thereof to the Company from the Administrative Agent or a Lender or (ii)
a Responsible Officer of the Company becomes aware of such failure; or

 

(d)           Representations and Warranties. Any representation or warranty
made or deemed made by or on behalf of any Loan Party herein or in any other
Loan Document or in any certificate required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made; or

 

(e)           Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment of principal or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise)
beyond the applicable grace period in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform (beyond the applicable grace period)
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (other than (1) any required prepayment of
Indebtedness secured by a Permitted Lien that becomes due as the result of the
Disposition of the assets subject to such Lien so long as such Disposition is
permitted by this Agreement, (2) any required repurchase, repayment or
redemption of (or offer to repurchase, repay or redeem) any Indebtedness that
was incurred for the specified purpose of financing all or a portion of the
consideration for a merger or acquisition, provided that (x) such repurchase,
repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such merger or acquisition to be consummated, (y) such
Indebtedness is repurchased, repaid or redeemed in accordance with its terms and
(z) no proceeds of the Credit Extensions are used to make such repayment,
repurchase or redemption, (3) for the Existing Target Senior Notes Waiting
Period, the Existing Target Senior Notes; provided that the Existing Target
Senior Notes Condition shall have been satisfied, and (4) if the Target Tranche
C Senior Notes have not been issued prior to the Restatement Effective Date, for
the Target Tranche C Senior Notes Waiting Period, the Target Tranche C Senior
Notes; provided, that the Target Tranche C Senior Notes Condition shall have
been satisfied), the effect of which failure or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract;
provided, that in respect of any Swap Contract that is governed by a Master
Agreement, such Early Termination Date must be in respect of all transactions
governed by such master agreement) resulting from (A) any event of default under

 

166

 

such Swap Contract as to which any Loan Party or any Restricted Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) an Additional
Termination Event (as defined in such Swap Contract) or Credit Event Upon Merger
(as defined in such Swap Contract) as to which any Loan Party or any Restricted
Subsidiary is the sole Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by any Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

 

(f)            Insolvency Proceedings, Etc. Any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty days
after its issue or levy; or

 

(h)           Judgments. There is entered against any Loan Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by (A) independent third-party insurance as to which the insurer has
been notified of the claim and does not dispute coverage, (B) escrow funds held
for the benefit of such Loan Party or Restricted Subsidiary as to which the
applicable trustee has not disputed the availability of such funds for such Loan
Party or Restricted Subsidiary in connection with such judgment or order or (C)
contractual indemnification in favor of such Loan Party or Subsidiary from third
parties that have not disputed responsibility in writing and who the
Administrative Agent in its discretion has determined to be creditworthy), and
there is a period of sixty consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect,
or such judgment is not otherwise satisfied or discharged; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Company or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

167

 

(j)            Invalidity of Loan Documents. (i) Any material provision of any
Loan Document (including any Collateral Documents), at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than Obligations for indemnification, expense reimbursement, tax gross-up or
yield protection for which no claim has been made), ceases to be in full force
and effect; or (ii) any Loan Party contests in any manner the validity or
enforceability of any Loan Document (including any Collateral Documents); or
(iii) any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document (including any Collateral Documents); or

 

(k)           Change of Control. There occurs any Change of Control.

 

9.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (other than an Event of Default arising
under Section 9.01(b)(iii) on account of a violation of Section 8.11), take any
or all of the following actions:

 

(a)           declare the commitment of each Revolving Lender to make Revolving
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or applicable Law or at equity;

 

provided, however, that (x) upon the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Revolving Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender and (y) during the continuance of any
Event of Default arising under Section 9.01(b)(iii) on account of a violation of
Section 8.11, upon the request of the Required Revolving Lenders (but not the
Required Lenders or any other Lender or group of Lenders), the Administrative
Agent shall, by notice to the Company, (1) terminate the Revolving Commitments,
and thereupon such Revolving Commitments shall terminate immediately, (2)
declare the Revolving Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be

 

168

 

due and payable), and thereupon the principal of the Revolving Loans so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Company accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company and (3) require that the Company
Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof).

 

9.03         Application of Funds. In all cases subject to an Intercreditor
Agreement, after the exercise of remedies provided for in Section 9.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02):

 

(a)           Subject to clauses (b), (c) and (d) below, any amounts received by
the Administrative Agent (or, to the extent that any Collateral Document
requires proceeds of collateral under such Collateral Document to be applied in
accordance with the provisions of this Agreement, the collateral agent,
mortgagee, security trustee, pledgee or other “Secured Party” under such
Collateral Document) on account of the Obligations (including upon any sale or
other Disposition of any Collateral or any distribution under a proceeding under
any Debtor Relief Laws with respect to any Loan Party), shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent and the L/C Issuers pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Contract between any Loan Party and any
Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in the
case of such Secured Swap Contracts, Affiliates of Lenders) and the L/C Issuers
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract between any Loan Party and any

 

169

 

Lender, or any Affiliate of a Lender, (c) payments of amounts due under any
Secured Treasury Management Agreement between any Loan Party and any Lender, or
any Affiliate of a Lender and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Secured Swap Contracts and
Secured Treasury Management Agreements, Affiliates of Lenders) and the L/C
Issuers in proportion to the respective amounts described in this clause Fifth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

(b)           Notwithstanding the foregoing provisions of this Section 9.03, to
the extent monies or proceeds to be applied pursuant to clause (a) above consist
of proceeds received under any Foreign Collateral Document or are otherwise
received from any Foreign Loan Party, such proceeds will be applied as otherwise
required in clause (a) above solely to the Foreign Obligations (as if each
reference in said clause to “Obligations” were to “Foreign Obligations”).

 

(c)           Notwithstanding the foregoing provisions of this Section 9.03, the
Administrative Agent may in its sole discretion (and, at the request of the
Required Lenders, shall) apply any amounts described in clause (a) above, to the
extent representing proceeds under any U.S. Collateral Document or otherwise
received from any Domestic Loan Party (a) first, to the Direct U.S. Loan Party
Obligations as provided in the First, Second, Third, Fourth and Fifth clauses
thereof (as if each reference in said clauses to “Obligations” were to “Direct
U.S. Loan Party Obligations”) and (b) second, after repayment in full of all
Direct U.S. Loan Party Obligations, to all other Obligations as provided in the
First, Second, Third, Fourth and Fifth clauses thereof.

 

(d)           Notwithstanding the foregoing provisions of this Section 9.03, to
the extent monies or proceeds to be applied pursuant to clause (a) above consist
of proceeds received from a sale or other Disposition of Excess Foreign Entity
Stock, such proceeds will be applied as otherwise required in clause (a) above
solely to the Foreign Obligations (as if each reference in said clause to
“Obligations” were to “Foreign Obligations”). In determining whether any Excess
Foreign Entity Stock has been sold or otherwise Disposed of, the Administrative
Agent shall treat any sale or Disposition of voting Equity Interests or CPECs
entitled to vote of any First Tier Foreign Subsidiary or Foreign Holdco as first
being a sale of Equity Interests or CPECs which are not Excess Foreign Entity
Stock until such time as such Equity Interests or CPECs sold represent 65% of
the voting Equity Interests or CPECs entitled to vote of the respective First
Tier Foreign Subsidiary or Foreign Holdco and, after such threshold has been
met, any further sales of voting Equity Interests or CPECs entitled to vote of
the respective First Tier Foreign Subsidiary or Foreign Holdco shall be treated
as sales of Excess Foreign Entity Stock.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth of clause (a) above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Contracts shall be excluded from the
application described above

 

170

 

if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the Lender or Affiliate of a Lender party to such Secured Treasury Management
Agreement or such Secured Swap Contract, as the case may be. Each holder of any
such Obligations arising under Secured Swap Contracts or Secured Treasury
Management Agreements that is not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X hereof for itself and its Affiliates as if it
were a “Lender” party hereto.

 

Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Swap Contracts.

 

Notwithstanding any contrary provisions in any Loan Document, all references in
the Loan Documents to payments, proceeds, liabilities, Obligations, Loans, fees,
collections, Guarantees, Collateral, security interests, pledges, and any other
arrangement affecting the payment obligations of the Borrowers and the other
Loan Parties to the Administrative Agent, the Lenders and the other Secured
Parties, shall, in the case of and as applied to any Foreign Loan Party, only
relate to the Foreign Obligations, such that no payments received from, or
collections on account of the property or assets of, a Foreign Loan Party (or
rights to such receipt or such collection) shall be applied to any Direct U.S.
Loan Party Obligations, it being the intention of the parties hereto to avoid
adverse tax consequences for any Domestic Loan Party due to the application of
Section 956 of the Internal Revenue Code. All provisions contained in any Loan
Document shall be interpreted consistently with this Section 9.03 to the extent
possible, and where such other provisions conflict with the provisions of this
Section 9.03, the provisions of this Section 9.03 shall govern.

 

Article X

ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints CS to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except as
expressly provided in Section 10.05 and 10.06, the provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, potential
Swap Contract providers and potential Treasury Management Agreement providers)
and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on

 

171

 

Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

The Administrative Agent shall also act as security trustee in relation to the
security created or evidenced by the English Security Documents. Each Lender
hereby authorizes the Administrative Agent to enter into the Security Trust Deed
on its behalf. Each Person that becomes a Lender hereunder after the Restatement
Effective Date hereby confirms that it shall be bound by the terms of the
Security Trust Deed on and from the date on which it becomes a Lender as if it
were an original Lender party thereto. In addition, each reference to the
Administrative Agent in this Article X (including in connection with any
indemnification or exculpation provided herein for the benefit of the
Administrative Agent) shall be deemed to apply to the Administrative Agent
acting in its capacity as security trustee under the Security Trust Deed.

 

10.02      Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.03      Exculpatory Provisions. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

172

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment). The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent by
the Company, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, signature,
representation, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and

 

173

 

powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

10.06      Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and,
unless an Event of Default under Section 9.01(f) then exists, the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Company at all times other than during the
existence of an Event of Default (which consent shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section ). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by CS as Administrative Agent pursuant to this Section shall
also constitute its resignation as an L/C Issuer, so long as, effective upon
such resignation, at least one L/C Issuer remains in such capacity and/or a
successor L/C Issuer is appointed in accordance with the immediately following
sentence and the aggregate Letter of Credit Sublimits of all remaining L/C
Issuers is not less than the Letter of Credit Sublimit as in effect immediately
prior to the effectiveness of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (ii) such retiring L/C Issuer

 

174

 

shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by such retiring L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.

 

10.07      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made (i) its own independent investigation of the financial
condition and affairs of Parent and its Subsidiaries in connection with the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own credit analysis and decision to
enter into this Agreement. Each Lender and each L/C Issuer also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08      No Other Duties; Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents,
documentation agents or co-agents in respect of the Facilities (including the
Arrangers and the Co-Managers) shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder;
it being understood and agreed that such bookrunners, arrangers, syndication
agents, documentation agents or co-agents shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 11.04. Without limitation of
the foregoing, any such bookrunners, arrangers, syndication agents,
documentation agents or co-agents shall not, solely by reason of this Agreement
or any other Loan Documents, have any fiduciary relationship in respect of any
Lender or any other person.

 

10.09      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and

 

175

 

the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed
in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

10.10      Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of (a) all principal of and
interest accrued to such date which constitute Obligations (other than (A)
Obligations for indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made and (B) obligations and liabilities
under Secured Treasury Management Agreements and Secured Swap Contracts as to
which arrangements satisfactory to the applicable provider thereof shall have
been made), (b) all fees, expenses and other amounts then due and payable which
constitute Obligations (other than (A) Obligations for indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been made
and (B) obligations and liabilities under Secured Treasury Management Agreements
and Secured Swap Contracts as to which arrangements satisfactory to the
applicable provider thereof shall have been made) and (c) the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been fully Cash Collateralized or secured by one or more letters of credit on
terms and conditions, and with one or more financial institutions, reasonably
satisfactory to the Administrative Agent and the Applicable L/C Issuer),
(ii) that is transferred or to be transferred to a non-Loan Party (with the
effectiveness of such release to be contingent upon consummation of such
transaction) as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

 

176

 

(c)           to release any Guarantor (other than the Parent) from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

10.11      Secured Swap Contracts and Secured Treasury Management Agreements. No
Lender or any Affiliate of a Lender that is party to any Secured Swap Contract
or any Secured Treasury Management Agreement permitted hereunder that obtains
the benefits of Section 9.03 or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Swap Contracts and Secured Treasury Management Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender that is party to
such Secured Swap Contract or such Secured Treasury Management Agreement, as the
case may be.

 

10.12      Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary, the Required Lenders,
any Lender or any other person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

Article XI

MISCELLANEOUS

 

11.01      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrowers and/or the applicable Loan Parties, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that

 

177

 

(a)           no such amendment, waiver or consent shall:

 

(i)                 extend or increase the Commitment of a Lender (or reinstate
any Commitment terminated pursuant to Section 9.02) without the written consent
of such Lender whose Commitment is being extended, increased or reinstated (it
being understood and agreed that a waiver of any condition precedent set forth
in Section 5.02 or of any Default or Event of Default, mandatory prepayment or a
mandatory reduction in Commitments is not considered an extension, increase or
reinstatement of the Commitments of any Lender);

 

(ii)              postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced, it being understood that the
waiver of any mandatory prepayment of Loans under any Facility shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

 

(iii)            reduce the principal of, or the rate of interest or any fees
specified herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the
final proviso to this Section 11.01) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
and/or the Applicable L/C Issuer (as applicable) entitled to receive such
amount; provided, however, that (A) only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (B) only the consent of the Required Revolving Lenders shall be
necessary to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

(iv)             change (A) Section 2.13 or 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby, (B) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in any manner that adversely affects
the Lenders under a Facility without the written consent of (i) if such Facility
is a Term Facility, the Required Term Lenders under such Facility and (ii) if
such Facility is the Revolving Facility, the Required Revolving Lenders or (C)
any provision of this Agreement that by its terms affects the rights or duties
of the Revolving Lenders (but not the Term Lenders) without the written consent
of the Required Revolving Lenders;

 

(v)               subject to Section 2.01(f), Section 2.17(d), Section 2.18(d)
and the penultimate paragraph of this Section 11.01, change (A) any provision of
this Section 11.01(a) (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford
protections to such additional

 

178

 

extensions of credit of the type provided to the Term Loans and the Revolving
Commitments on the Restatement Effective Date) or the definition of “Required
Lenders”, without the written consent of each Lender, (B) the definition of
“Required Revolving Lenders” or “Required Term Lenders”, without the written
consent of each Lender under the applicable Facility or Facilities or (C) any
provision of the Re-Allocation Agreement, except in accordance with the
requirements of Section 3.2 of the Re-Allocation Agreement (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the “Required
Lenders”, the “Required Revolving Lenders” and the “Required Term Lenders” on
substantially the same basis as the extensions of Term Loans and/or Revolving
Commitments, as applicable, are included on the Restatement Effective Date);

 

(vi)             except in connection with a Disposition permitted under
Section 8.05, release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;

 

(vii)          amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender that is obligated to make Credit
Extensions to any Borrower in Alternative Currencies; or

 

(viii)        release any Borrower from its obligations under any Loan Document
without the consent of each Lender, or, except in connection with a transaction
permitted under Section 8.04 or Section 8.05, any material Guarantor without the
written consent of each Lender whose Obligations are guaranteed thereby.

 

(b)           unless also signed by such L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of an L/C Issuer under this Agreement
(including, without limitation, any increase to the applicable Letter of Credit
Sublimit applicable to such L/C Issuer) or any Issuer Document relating to any
Letter of Credit issued or to be issued by it;

 

(c)           [Reserved]; and

 

(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders, (iv) a Commitment Increase Amendment and/or the Incremental
Joinder shall be effective if executed by the Loan Parties, each Lender
providing an Incremental Term Loan Commitment or an increase in Revolving
Commitments

 

179

 

and the Administrative Agent, (v) no Lender consent is required to effect a
Refinancing Amendment or Extension Amendment (except as expressly provided in
Sections 2.17 or 2.18, as applicable), (vi) the Administrative Agent and the
Borrower may amend other provisions of this Agreement or any other Loan Document
to the extent explicitly permitted to do so by the terms of this Agreement or of
any other Loan Document, (vii) only the written consent of the Borrowers,
Required Revolving Lenders and the Administrative Agent shall be required to
amend, waive or otherwise modify any term or provision of Section 8.11 or
Section 9.01(b) (solely as it relates to Section 8.11) and (viii) any amendment
necessary to effect the provisions of the “Flex Rights” section of the Fee
Letter (the “Flex Provisions”) shall only require the consent of the
Administrative Agent and the Company; provided that, the Company hereby agrees
and agrees to cause any other Loan Party to execute and deliver any amendment to
this Agreement necessary to effect the Flex Provisions.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Borrowers shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and (b) the Administrative Agent and the
Borrowers shall be permitted to amend any provision of any Collateral Document
to better implement the intentions of this Agreement and the other Loan
Documents, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof. The Lenders hereby expressly authorize the
Administrative Agent to enter into any amendment to the Loan Documents
contemplated by the preceding sentence.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Company, the Designated
Borrowers and the Lenders providing the relevant Replacement Term Loans to
permit the refinancing of all outstanding Term Loans under a given Term Facility
(the “Refinanced Term Loans”) with a replacement term loan tranche denominated
in Dollars (the “Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall equal the
aggregate principal amount of such Refinanced Term Loans, (b) the Effective
Yield with respect to such Replacement Term Loans shall not be higher than the
Effective Yield with respect to such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prior prepayments

 

180

 

of the Refinanced Term Loans), (d) such Replacement Term Loans shall satisfy the
requirements of Credit Agreement Refinancing Indebtedness, (e) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Latest Maturity Date in effect immediately prior to such refinancing and (f) no
Default shall have occurred and be continuing or would result from such
Replacement Term Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of each Revolving Lender, the Administrative Agent and the
Borrowers to the extent necessary to integrate any Alternative Currency (other
than any Alternative Currency permitted as of the Restatement Effective Date) in
accordance with Section 1.06.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)                 if to the Company, a Borrower or any other Loan Party, the
Administrative Agent or any L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)              if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company or its Affiliates, or the respective securities of any
of the foregoing).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day of the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic

 

181

 

communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuers or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party or the Administrative Agent’s transmission of Company Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party or such Agent Party’s breach in bad faith
of its obligations hereunder; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc. Each Loan Party, the Administrative Agent
and each L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent and each L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the

 

182

 

“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Company Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its Affiliates or the respective
securities of any of the foregoing for purposes of United States Federal or
state securities Laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
(including the imposition of the Default Rate) preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to

 

183

 

Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

11.04      Expenses; Indemnity; and Damage Waiver.

 

(a)          Costs and Expenses. The Loan Parties shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Arrangers, the Co-Managers
and the Administrative Agent and their Affiliates (including the reasonable and
documented fees, charges and disbursements of a single counsel (and any
appropriate local counsel) for the Arrangers, the Co-Managers and the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein and the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents (it being understood
that such amounts shall be paid on the Restatement Effective Date (so long as
invoices in reasonable detail shall have been provided to the Company at least
three (3) Business Days prior to the Restatement Effective Date) (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of a single counsel (and any appropriate local counsel) for the
Administrative Agent), in connection with the administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (including, for the avoidance of doubt, in
connection with any amendment to implement the Flex Provisions) (whether or not
the transactions contemplated hereby or thereby shall be consummated), (iii) all
reasonable and documented out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by such L/C Issuer or any demand for payment thereunder and
(iv) all out-of-pocket expenses incurred by the Administrative Agent, any Lender
or any L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or any L/C Issuer), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Loan Parties. The Loan Parties shall
indemnify and hold harmless the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any

 

184

 

refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Restricted Subsidiaries, or any Environmental Liability
related in any way to a Loan Party or any of its Restricted Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or from such Indemnitee’s breach in bad faith of its obligations
hereunder or under any other Loan Document, or (y) arise out of any
investigation, litigation or proceeding that does not involve an act or omission
by the Company or any other Loan Party and arises solely from a dispute among
Indemnitees (except when and to the extent that one of the parties to such
dispute was acting in its capacity as an agent, arranger, bookrunner, co-manager
or other agency capacity and, in such case, excepting only such party). This
Section 11.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, liabilities or related expenses arising
from any non-Tax claim.

 

(c)          Reimbursement by Lenders. (i) To the extent that the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought, and calculated, solely for
this purpose, on an aggregate basis across all Facilities then in effect) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(ii)              The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
(except actions expressly required to be taken by it hereunder or under the Loan
Documents) unless it shall first be indemnified to its satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated

 

185

 

hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee or breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, in each
case, as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)          Payments. Except as expressly provided otherwise herein, all
amounts due under this Section shall be payable not later than ten Business Days
after demand therefor.

 

(f)           Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and any L/C Issuer, the replacement of
any Lender, the termination of the Commitments, the termination of this
Agreement and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05      Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
permitted by applicable law, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section or (iii) by way

 

186

 

of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts. Except in the case of an assignment to a Lender,
an Affiliate of a Lender, or an Approved Fund:

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and the related Loans at
the time owing to it under any Facility, no minimum amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such trade
date, shall not be less than (i) $5,000,000 in the case of an assignment under
the Revolving Facility and (ii) $1,000,000 in the case of an assignment under
any Term Facility unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments of the applicable Class, and rights and obligations under this
Agreement with respect thereto, assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

187

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)             the consent of the Company (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund (or, in
the case of any assignment of Revolving Commitments or Revolving Loans, a
Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund in
respect of a Revolving Lender), or (3) such assignment is during the primary
syndication of the Loans and Commitments to Persons identified by the
Administrative Agent to the Company and approved by the Company (acting
reasonably) on or prior to the Restatement Effective Date; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received written notice thereof in accordance with
Section 11.02;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)              the consent of each L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment of
Revolving Commitments or any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding).

 

(iv)          Assignment and Assumption. The parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Assumption
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, in each case,
together with a processing and recordation fee in the amount of $3,500 (to be
paid by the assignor or the assignee); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) the Company or any of the Company’s Affiliates (including the Parent and
the Designated Borrowers) or Subsidiaries (other than pursuant to and in
accordance with Section 11.06(i) below), (B) any Defaulting Lender or any of its
Subsidiaries, or any

 

188

 

Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) a natural person.

 

(vi)          No Assignment Resulting in Additional Indemnified Taxes. No such
assignment under the Revolving Facility shall be made to any Person that,
through its Lending Offices, is not capable of lending the applicable
Alternative Currencies to either of the Borrowers without the imposition of any
additional Indemnified Taxes.

 

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage of the Revolving Facility. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall have acknowledged in writing that it is bound by the
terms of the Re-Allocation Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement and the Re-Allocation Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement and the
Re-Allocation Agreement (and, in the case of an Assignment and Assumption
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto and to the Re-Allocation
Agreement but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the applicable Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

189

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations (and
stated interest thereon) owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

Upon its receipt of, and consent to, a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and the written consent of the Administrative Agent
and, if required, the Borrower and the issuing bank to such assignment and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (c).

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, the other
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that, to the fullest extent permitted
under applicable law, each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(f) (it being understood
that the documentation required under Section 3.01(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender,

 

190

 

provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)          Limitation on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent the sale of the
participation is pursuant to the Re-Allocation Agreement. A Participant shall
not be entitled to the benefits of Section 3.01 unless (i) such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(f) as
though it were a Lender or (ii) the sale of the participation is pursuant to the
Re-Allocation Agreement and, in each case, such Participant delivers the forms
required by Section 3.01(f) to such Participant’s participating Lender.

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over it; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)          Resignation as L/C Issuer after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time an L/C Issuer assigns
all of its Revolving Commitment and Revolving Loans pursuant to subsection (b)
above, such L/C Issuer may, so long as at least one other L/C Issuer shall then
exist, upon thirty days’ notice to the Company and the Lenders, resign as an L/C
Issuer. In the event of any such resignation as an L/C Issuer, the Company shall
be entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that any such resignation as L/C Issuer shall not be
effective if there are no L/C Issuers (including any successor L/C Issuer
appointed in accordance with this sentence) under this Agreement. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (1) such successor shall succeed to and become

 

191

 

vested with all of the rights, powers, privileges and duties of such retiring
L/C Issuer and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by such retiring L/C
Issuer and outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.

 

(h)          In case of assignment, transfer or novation by any Lender to a new
Lender of all or any part of its rights and obligations under any of the Loan
Documents, such existing Lender and the new Lender agree that, for the purposes
of Article 1278 of the Luxembourg Civil Code (to the extent applicable), any
security interests created under the Collateral Documents securing the rights
assigned, transferred or novated hereby will be preserved for the benefit of
such new Lender.

 

(i)           Notwithstanding anything to the contrary contained herein, any
Lender may assign all or any portion of its Term Loans of any Class hereunder to
the Parent or any of its Subsidiaries, but only if:

 

(i)            such assignment is made pursuant to (x) a Dutch Auction open to
all Term Lenders of the applicable Class on a pro rata basis or (y) an
open-market purchase;

 

(ii)           no Default has occurred or is continuing or would result
therefrom;

 

(iii)          any such Term Loans shall be automatically and permanently
cancelled immediately upon acquisition thereof by Parent or any of its
Subsidiaries; and

 

(iv)          the Parent and its Subsidiaries do not use the proceeds of the
Revolving Facility (whether or not the Revolving Facility has been increased
pursuant to Section 2.01 or otherwise modified pursuant to Section 2.17 or 2.18)
to acquire such Term Loans.

 

11.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, numbering,
administration and settlement service providers and other representatives who
have a need to know such Information in connection with the transactions
contemplated by the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee or pledgee
of or Participant in, or any prospective assignee or pledgee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.01(f), 2.17, 2.18 or
(ii)

 

192

 

any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the prior written consent of the Company, (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Parent or any of its Subsidiaries (which source is not known by
the recipient to be in breach of confidentiality obligations with the Parent or
any Subsidiary) (i) for purposes of establishing a due diligence defense or (j)
to any credit insurance provider relating to the Company and its obligations.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with such Loan Party or
any Subsidiary). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08      Set-off; Several Obligations.

 

(a)          If an Event of Default shall have occurred and be continuing, each
Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Company or any other Loan Party against any and all of the obligations of the
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document then due to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Company or such Loan Party are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations

 

193

 

owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or in the other Loan Documents, the parties agree that (a) no Foreign
Subsidiary or Foreign Holdco shall be liable for any Direct U.S. Loan Party
Obligations; (b) each Designated Borrower shall be severally liable only for the
Foreign Obligations, and shall not be a co-obligor or guarantor with respect to
any Direct U.S. Loan Party Obligations; and (c) neither the Administrative
Agent, nor any Lender, nor any Affiliate thereof may set-off or apply any
deposits of, or any other obligations at the time owing to or for the credit of
the account of, any Foreign Subsidiary, including the Designated Borrowers, or
any Foreign Holdco against any Direct U.S. Loan Party Obligations.

 

11.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in the Second Amendment, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the

 

194

 

Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(other than contingent indemnification, tax gross-up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made).

 

11.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or each L/C
Issuer, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

11.13      Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) either Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (iii) the obligation of any Lender to make
or maintain Loans as Eurocurrency Rate Loans has been suspended pursuant to
Section 3.02, (iv) a Lender (a “Non-Consenting Lender”) does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (v) any Lender is a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)          unless waived by the Administrative Agent (in its sole discretion),
the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 and 2.09(b)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);

 

195

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          in the case of any such assignment resulting from a suspension of a
Lender’s obligation to make or maintain Loans as Eurocurrency Rate Loans, the
assignee of such assignment shall not be prohibited from making or maintaining
Loans as Eurocurrency Rate Loans;

 

(e)          such assignment does not conflict with applicable Laws; and

 

(f)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;

 

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

In case of replacement of any Lender by a new Lender of all or any part of its
rights and obligations under any of the Loan Documents, it is agreed that, for
the purposes of Article 1278 of the Luxembourg Civil Code (to the extent
applicable), any security interests created under the Collateral Documents
securing the rights assigned, transferred or novated hereby, will be preserved
for the benefit of such new Lender.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK, EXCEPT (I) THE INTERPRETATION OF THE DEFINITION OF
“TARGET MATERIAL ADVERSE EFFECT” AND WHETHER THERE SHALL HAVE OCCURRED A TARGET
MATERIAL ADVERSE EFFECT, (B) WHETHER THE TARGET ACQUISITION HAS BEEN CONSUMMATED
AS CONTEMPLATED BY THE MERGER AGREEMENT AND (C) THE DETERMINATION OF WHETHER THE
REPRESENTATIONS MADE BY OR WITH RESPECT TO THE TARGET OR ANY OF ITS AFFILIATES
ARE ACCURATE AND WHETHER AS A RESULT OF ANY INACCURACY OF ANY SUCH
REPRESENTATIONS A PARTY TO THE MERGER AGREEMENT (OR ITS APPLICABLE AFFILIATES)
HAS THE RIGHT TO TERMINATE ITS (OR THEIR) OBLIGATIONS, OR HAS THE RIGHT NOT TO
CONSUMMATE THE MERGER, UNDER THE MERGER

 

196

 

AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE DOMESTIC
LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW.

 

(b)          SUBMISSION TO JURISDICTION. EXCEPT AS OTHERWISE SPECIFIED IN ANY
COLLATERAL DOCUMENT, EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF
MANHATTAN) AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER
OR THE HOLDER OF ANY NOTE MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY
PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

197

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. THE DESIGNATED BORROWERS AND EACH
FOREIGN GUARANTOR (excluding GlobeOp Financial Services LLC) FROM TIME TO TIME
PARTY HERETO HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION
SERVICE COMPANY, WITH OFFICES ON THE RESTATEMENT EFFECTIVE DATE AT 1133 AVENUE
OF THE AMERICAS, SUITE 3100, NEW YORK, NEW YORK 10036, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, EACH OF THE PARTIES AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE
AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

 

11.15      Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Co-Managers, are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Co-Managers, on the other hand, (B) each of the Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each of the Arrangers and each of the Co-Managers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties (including pursuant to Section 11.06(c) hereof), has not

 

198

 

been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties or any of their respective Affiliates, or any other Person, (B)
none of the Administrative Agent, any Arrangers or Co-Manager has assumed or
will assume, except as expressly agreed in writing by the relevant parties
(including pursuant to Section 11.06(c) hereof), an advisory, agency or
fiduciary responsibility in favor of either Borrower or any other Loan Party
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Arrangers has advised or is currently advising
either Borrower, the other Loan Parties or their respective Affiliates on other
matters in any other capacity) and (C) none of the Administrative Agent, the
Arrangers or the Co-Managers have any obligation to the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Co-Managers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Administrative Agent, the Arrangers or
the Co-Managers have any obligation to disclose any of such interests to the
Loan Parties and their respective Affiliates. To the fullest extent permitted by
Law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Co-Managers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents. The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in the Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

11.18      USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and, if
applicable, tax identification number of each Loan Party and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Loan Party in accordance with the Act. The Company shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.19      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into

 

199

 

another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the applicable Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the applicable Borrower (or to any other Person who
may be entitled thereto under applicable law).

 

11.20      Release of Collateral and Guaranty Obligations.

 

(a)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Company in connection with any
Disposition permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender), at the expense of the
Company, take such actions as shall be required to release its security interest
in any Collateral Disposed of to a non-Loan Party in such Disposition, and to
release any Guaranty under any Loan Document of any Person Disposed of in such
Disposition (other than the Parent), upon consummation of such Disposition in
accordance with the Loan Documents; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of any Permitted First
Priority Refinancing Debt, any Permitted Junior Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt or any Indebtedness incurred under Section
8.03(f).

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, at such time as (a) all principal of and interest accrued
to such date which constitute Obligations (other than (A) Obligations for
indemnification, expense reimbursement, tax gross-up or yield protection for
which no claim has been made and (B) obligations and liabilities under Secured
Treasury Management Agreements and Secured Swap Contracts as to which
arrangements satisfactory to the applicable provider thereof shall have been
made) shall have been paid in full in cash, (b) all fees, expenses and other
amounts then due and payable which constitute Obligations (other than (A)
Obligations for indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made and (B) obligations and liabilities
under Secured Treasury Management Agreements and Secured Swap Contracts as to
which arrangements satisfactory to the applicable holder(s) of such obligations
and/or liabilities shall have been made) shall have been paid in cash, (c) all
outstanding Letters of Credit shall have been (i) terminated, (ii) fully Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably

 

200

 

satisfactory to each Applicable L/C Issuer, and (d) the Commitments shall have
expired or been terminated in full, the Administrative Agent shall at the
expense of the Company take such actions as shall be required to release its
security interest in all Collateral, and to release any Guaranty under any Loan
Document. Any such release of any Guaranty shall be deemed subject to the
provision that such Guaranty shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

 

(c)          Any execution and delivery of documents pursuant to this Section
11.20 shall be without recourse to or warranty by the Administrative Agent.

 

11.21      Waiver of Sovereign Immunity. Each Loan Party that is incorporated
outside the United States, in respect of itself, its Subsidiaries, its process
agents, and its properties and revenues, hereby irrevocably agrees that, to the
extent that such Loan Party or its respective Subsidiaries or any of its or its
respective Subsidiaries’ properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Loan Document or any other liability or obligation
of such Loan Party or any of their respective Subsidiaries related to or arising
from the transactions contemplated by any of the Loan Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Loan Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
each Loan Party further agrees that the waivers set forth in this Section 11.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

 

11.22      Intercreditor Agreements.

 

(a)          EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS MAY BE
CREATED ON THE COLLATERAL (OR ANY PORTION THEREOF) IN CONNECTION WITH A
BORROWER’S INCURRENCE OF ANY PERMITTED FIRST PRIORITY REFINANCING DEBT AND
PERMITTED JUNIOR PRIORITY REFINANCING DEBT, WHICH LIENS, IN EACH CASE, SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF AN INTERCREDITOR AGREEMENT. THE EXPRESS
TERMS OF ANY SUCH INTERCREDITOR AGREEMENT SHALL PROVIDE THAT, IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF SUCH INTERCREDITOR AGREEMENT, ON THE ONE HAND,
AND ANY OF THE LOAN DOCUMENTS, ON THE OTHER HAND, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

201

 

(b)          EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO ANY SUCH INTERCREDITOR AGREEMENTS ON BEHALF OF THE LENDERS, AND TO
TAKE ALL ACTIONS (AND EXECUTE AMENDMENTS THERETO AND ALL OTHER DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY THEM.

 

11.23      Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)              the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of ERISA Section 406 and
Code Section 4975 such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

202

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent the Arrangers and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that:

 

(i)                 none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)               no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent and each of the Arrangers hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the

 

203

 

Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, facility fees, arrangement fees,
commitment fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing

 

11.24      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

204

